ACCEPTED
                                                                                       01-15-00523-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  6/18/2015 1:38:20 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                             NO. 01-15-00523-CV

                    IN THE COURT OF APPEALS              FILED IN
                FOR THE FIRST DISTRICT OF TEXAS 1st COURT     OF APPEALS
                                                     HOUSTON, TEXAS
                           AT HOUSTON             6/18/2015 1:38:20 PM
__________________________________________________________________
                                                  CHRISTOPHER A. PRINE
                                                                    Clerk

         GLENN BECKENDORFF, IN HIS OFFICIAL CAPACITY
              AS WALLER COUNTY JUDGE, ET. AL.
                                                                        Appellants
                               v.
                 CITY OF HEMPSTEAD, TEXAS AND
          CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD
                                                                        Appellees

              On Appeal from the 506th Judicial District Court
             of Waller County, Texas, Cause No. 13-03-21872;
                 The Honorable Terry Flenniken, Presiding



       CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD’S
        MOTION TO DISMISS PURSUANT TO RULE 42.3 AND
                  MOTION FOR SANCTIONS


Terry L. Scarborough                     HANCE SCARBOROUGH, LLP
State Bar No. 17716000                   400 W. 15th Street, Ste. 950
tscarborough@hslawmail.com               Austin, Texas 78701
V. Blayre Peña                           Telephone: (512)479-8888
State Bar No. 24050372                   Facsimile: (512)482-6891
bpena@hslawmail.com
Wesley P. McGuffey
State Bar No. 24088023
wmcguffey@hslawmail.com

                    ATTORNEYS FOR APPELLEE
          CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD
                                     1
TO THE HONORABLE FIRST COURT OF APPEALS:

      Comes now Citizens Against the Landfill in Hempstead (CALH) and files

this Motion to Dismiss pursuant to Tex. R. App. P. 42.3 and Motion for Sanctions.

CALH would respectfully show unto the Honorable First Court of Appeals the

following:

                                I.     INTRODUCTION

      For the citizens of Waller County, and especially CALH, certain actors

involved in the open meeting violations in Waller County have become akin to the

monster in a horror movie who just won’t die. Every time the protagonist believes

he has defeated the monster, the protagonist is caught by surprise with just one

more attack. While this makes for good entertainment in a horror movie, the legal

system should not tolerate such tactics. Throughout the litigation below, and

previously before this Court, the Appellants have taken gamesmanship to a new

level. This frivolous appeal is another attempt to deplete scarce resources of a non-

profit organization seeking to protect the environment, to ensure open government,

and to exercise its legal rights to challenge the actions of its elected officials.

      Pursuant to Tex. R. App. P. 42.3, CALH respectfully requests the Honorable

First Court of Appeals to dismiss this appeal because the Court lacks jurisdiction

when the Appellants do not have standing to bring the appeal. CALH would

further show that Appellants do not have capacity to bring the appeal. CALH


                                            2
further requests that this Court sanction Appellants pursuant to Tex. R. App. P. 45,

Tex. Civ. Prac. & Rem. Code §10.001 et. seq., and Tex. R. Civ. P. 13, and award

CALH its attorney’s fees.

                            II.    BACKGROUND FACTS

      This appeal was filed by former County Judge Glenn Beckendorff, former

Commissioner Frank Pokluda, and former Commissioner Stan Kitzman on behalf

of Waller County after the entry of an Agreed Final Judgment on February 20,

2015, to which Waller County agreed. Two separate Notices of Appeal were filed

to instigate this appeal; however, neither document correctly stated that Appellants

were no longer county officials.

      This omission is significant when you review these documents, which

purport to be filed by the Appellants in their “official capacity.” The allegation of

“official capacity” appears to be a blatant and intentional misrepresentation to this

Court since Appellants are well aware they no longer hold office. In addition to

failing to inform this Court that Appellants were no longer elected officials and

parties to the litigation below, Appellants also failed to include past related appeals

on the docketing statement filed on April 22, 2015. One can only speculate this

omission was an attempt to forum shop and avoid the First Court of Appeals, who

previously ruled against the pre-trial appeal proceedings of Appellants.




                                          3
      As this Court will remember, these parties were previously before the court

for a Petition for Writ of Mandamus (Court of Appeal Number: 01-14-00916-CV)

and Interlocutory Appeal (Court of Appeals Number: 01-14-00946-CV).1 The

facts leading up to the previous appellate proceedings concerned the trial court’s

decision to carry Waller County’s plea to the jurisdiction with the trial of the

merits, which was scheduled to begin December 1, 2014. While Waller County

had notice of the trial setting for over five months, it waited until after the first day

of jury selection to file a petition for writ of mandamus and emergency motion for

stay in an attempt to delay the trial. On November 21, 2014, the Court of Appeals

denied Waller County’s petition for writ of mandamus and dismissed the

emergency motion for stay, as moot.

      Two days later, Waller County filed its notice of interlocutory appeal.

Waller County claimed it had a right to appeal by virtue of the denial of its motion

for summary judgment, which allegedly denied its plea to the jurisdiction

impliedly. Waller County conveniently forgot to mention that it had alleged the

exact opposite with the Court of Appeals only a few days earlier.                CALH

immediately filed a motion to dismiss the interlocutory appeal. In addition to

dismissal of the appeal, CALH requested the Court of Appeals to lift the automatic

1
  CALH requests the Court of Appeals to take judicial notice of its file concerning
the petitions, motions, responses, and orders/judgments contained in Court of
Appeal Number: 01-14-00916-CV and Court of Appeals Number: 01-14-00946-
CV.
                                           4
stay so that the parties could proceed to trial, which was only a week away. On

November 26, 2014, the Court of Appeals granted the motion to dismiss and issued

the mandate. 2

      In light of the mandate, the trial court commenced trial and seated the jury

on December 1, 2014.       See Exhibit A – Agreed Final Judgment.           However,

Appellants continued to take every action to stop the trial, including filing a motion

for en banc consideration and an emergency motion to enforce statutory automatic

stay, or in the alternative writ of prohibition. On December 2, 2014, the Court of

Appeals denied the motion for en banc consideration and dismissed the emergency

motion to enforce statutory automatic stay, or in the alternative writ of prohibition.3

      Meanwhile, back at the trial court, the questions of fact were submitted to

the jury at the conclusion of the presentation of evidence. See Exhibit A. In all

nine questions submitted, the jury concluded that Waller County took various

actions, which violated the Texas Open Meetings Act and Public Information Act.

The jury verdict was rendered on December 18, 2014.              During the pre-trial

appellate proceedings and through the trial on the merits, Beckendoff, Pokluda,


2
  As a point of reference, the notice of interlocutory appeal was filed the Sunday
before Thanksgiving, and the Court issued its mandate around 5pm on the
Wednesday before Thanksgiving.
3
  In addition to the inconsistent pleadings Appellants filed with the First Court of
Appeals, Appellants filed almost identical and inherently contradictory
motions/petitions with the Texas Supreme Court, which were denied (See Texas
Supreme Court Case Nos. 14-0972 and 14-1001).
                                          5
and Kitzman were elected officials. However, that changed effective January 1,

2015, as discussed in more detail below.

      On January 16, 2015, after the jury verdict was rendered, but before the final

judgment was entered, Waller County filed a motion to dismiss. See Exhibit B –

Waller County’s Motion to Dismiss and/or Motion to Strike. In this motion to

dismiss, Waller County admitted Beckendorff, Pokluda, and Kitzman (Appellants

herein) were no longer members of the Commissioners Court and held no official

capacity with Waller County. Id. at 4. Because two of the Commissioners had lost

their elections, and the County Judge did not seek re-election, “their official

capacities as the representatives and officers of Waller County expired effective

January 1, 2015.” Id. Waller County attached the affidavit of the County Clerk to

verify the fact that Beckendorff, Pokluda, and Kitzman were no longer elected

officials for Waller County.

      While Beckendorff, Pokluda, and Kitzman were no longer members of the

Commissioners Court, the current sitting Commissioners authorized their attorneys

to enter settlement negotiations with CALH. See Exhibit C – Minutes Waller

County Commissioners Court Regular Session.          Pursuant to those settlement

negotiations, the parties filed a Joint Motion for Entry of Agreed Final Judgment

on February 20, 2015. See Exhibit D – Joint Motion for Entry of Agreed Final

Judgment. That same day, the Agreed Final Judgment was signed after a properly


                                           6
noticed hearing was held before the Court. See Exhibit A. The Agreed Final

Judgment was signed on behalf of the “Attorneys for Waller County Defendants,”

and was agreed as to form and substance. Id. Waller County lodged no objections

in writing to the Agreed Final Judgment or orally during the hearing.

      After the Agreed Final Judgment was entered, CALH believed the long saga,

which began two years earlier, was finally over. The Settlement Agreement had

been entered into on behalf of Waller County, and included their officers, agents,

attorneys, and past and present elected officials of Waller County in their official

capacities.   See Exhibit E – Compromise Settlement Agreement and Release.

Waller County represented that it had complete and full authority to act on its

behalf and to bind it. Id. at 5. Further, each of the Parties irrevocably waived any

and all rights to appeal any issue related to the claims made in the lawsuit. Id. at 3.

Nevertheless, as evident by this appeal, the monster has not died yet and the saga

continues.

                              III.   MOTION TO DISMISS

      This appeal should be dismissed for at least two reasons: 1) Appellants lack

of standing, and 2) Appellants lack of capacity.4 Both of these items are required




4
 While CALH’s Motion to Dismiss will focus on these two reasons, CALH has
reviewed both the City of Hempstead’s Motion to Dismiss and Waller County’s
Motion to Dismiss, and agrees with the reasons laid out therein.
                                          7
for this Court to have jurisdiction.     Since Appellants lack both, dismissal is

appropriate under Texas Rule of Appellate Procedure 42.3(a).

      A. Appellants Lack Standing

      “Standing is implicit in the concept of subject matter jurisdiction. Standing

focuses on the question of who may bring an action. . . The general test for

standing is whether 1) there is a real controversy between the parties, 2) which will

actually be determined by the judicial declaration sought.” Lazarides v. Farris,

367 S.W.3d 788, 801 (Tex. App. – Houston [14th Dist.], no pet.)(internal citations

omitted). Here, Appellants cannot meet their burden.

      In the first instance, there is no controversy between the parties. The parties

in the proceeding below involved the Waller County Judge, in his official capacity,

and the Waller County Commissioners, in their official capacity. An official

capacity suit is really just another way of pleading a suit against the governmental

entity. City of El Paso v. Heinrich, 284 S.W.3d 366, 373 (Tex. 2009). Here, that

would mean the suit, although including the County Judge and Commissioners in

their official capacities, was against Waller County.

      Effective January 1, 2015, Glenn Beckendorff was replaced by Carbett

“Trey” Duhon, III as Waller County Judge. See Exhibit B - Affidavit of Debbie

Hollan attached thereto. On that same date, Appellants Pokluda and Kitzman were

likewise replaced as members on the Waller County Commissioners Court. Id. As


                                          8
shown in Exhibit A, the actual parties on February 20, 2015 agreed to the form and

substance of the Agreed Final Judgment. No lawsuit was filed against Glenn

Beckendorff, personally or in his individual capacity, and as such, he is not a party

and has no standing to individually appeal a judgment. Furthermore, by virtue of

the Agreed Final Judgment, Appellants cannot demonstrate to this Court that a

controversy actually exists.

      In the second instance, Appellants cannot demonstrate a particularized injury

in a conflict distinct from that sustained by the public at large. See Lazarides, 367
S.W.3d at 801. An official capacity suit, such as this one, “actually seeks to

impose liability against the governmental unit rather than on the individual

specifically named and ‘is, in all respects other than name ….a suit against the

entity.’” Tex. A&M Univ. Sys. V. Koseoglu, 233 S.W.3d 835, 844 (Tex. 2007). In

the Agreed Final Judgment and Settlement Agreement, Waller County agreed to

the invalidation of a County Ordinance and contract. Waller County also agreed to

pay a sum of money to the City of Hempstead and CALH for attorney’s fees. See

Exhibit A. Appellants Beckendorff, Pokluda, and Kitzman were not ordered to

personally pay any money out of their pocket. At this point in time, Beckendorff,

Pokluda, and Kitzman cannot allege any injury separate and distinct from a

member of the general public as it relates to the Agreed Final Judgment.




                                         9
      B. Appellants Lack Capacity

      A party has capacity to file or defend a suit if it has the legal authority to act.

Austin Nursing Ctr., Inc. v. Lovato, 171 S.W.3d 845, 848-49(Tex. 2005). Here,

Appellants Beckendorff, Pokluda, and Kitzman have no authority to file this appeal

on behalf of Waller County, as evidenced by the Waller County Commissioners

Court resolution attached as Exhibit A to Waller County’s Motion to Dismiss filed

with this Court. For the Court’s convenience, CALH has attached said resolution

to this Motion as Exhibit F. Specifically, that resolution makes the following

statements:

              the Commissioners Court of Waller County, Texas has
              given no authorization to pursue an Appeal of the Agreed
              Final Judgment, and

              the Commissioners Court does not seek to disturb the
              Agreed Final Judgment reached with all parties in the
              original suit;

              Waller County acting by and through its Commissioners
              Court respectfully requests that the Court of Appeals . . .
              dismiss the current pending matter ….”

Appellants Beckendorff, Pokluda, and Kitzman cannot provide any evidence to

this Court of their capacity to appeal a judgment entered by the trial court against

Waller County.

      Furthermore, to allow ex-officials to appeal a judgment against the

governmental entity would lead to a ludicrous result. In essence, the Court of


                                          10
Appeals would be accepting briefs and arguments from Waller County Judge

(Beckendorff) alleging there was reversible error, while Waller County Judge

(Duhon) would argue to uphold the trial court’s judgment. If the court were to

allow this type of schizophrenic appeal, it would be giving more authority to a

former elected official than even the Article III courts possess. See generally Ector

County v. Stringer, 843 S.W.2d 477 (Tex. 1992)(discussing how District Courts

have a limited supervisory role over Commissioners Court and cannot substitute its

discretion for that of the Commissioners Court).

      The voters of Waller County have spoken in choosing to elect Appellants

out of office.5 While Appellants may dislike the actions of the current sitting

Waller County Commissioners Court in agreeing to the form and substance of the

Agreed Final Judgment, their complaints are more appropriately dealt with at the

ballot box when they lack capacity to complain in the courts.

                          IV.   MOTION FOR SANCTIONS

      There are three sources of authority which regulate attorneys and parties

concerning the filing of pleadings with the courts and specifically prohibiting the

filing of frivolous pleadings. As set forth in detail throughout this motion, the

appeal is frivolous. Therefore, CALH respectfully requests this Court to award it



5
 Kitzman and Pokluda lost their elections, while Beckendorff chose not to run for
re-election.
                                         11
just damages against Appellants pursuant to Tex. Civ. Prac. & Rem. Code §10.001

et. seq., Tex. R. Civ. P. 13., and Tex. R. App. P. 45.

      A. Authority for Sanctions.

      The Civil Practice and Remedies Code provides that the signing of a

pleading or motion is a certificate by the signatory that to the signatory’s best

knowledge, information, and belief, formed after reasonable inquiry,

      1) The pleading or motion is not being presented for any improper purpose;

      2) Each claim, defense, or legal contention in the pleading or motion is

          warranted by existing law or by a nonfrivolous argument for the

          extension, modification, or reversal of existing law, or the establishment

          of new law; and

      3) Each allegation or other factual contention in the pleading or motion has

          evidentiary support or is likely to have evidentiary support after a

          reasonable opportunity for investigation. Tex. Civ. Prac. & Rem. Code

          §10.001.

      Texas Rule of Civil Procedure 13 also addresses the certification attorneys

and parties make when they file pleadings, motions, or other papers with the Court.

Under Rule 13, the signature of attorneys and parties certifies that after reasonable

inquiry the instrument is not groundless and brought in bad faith or groundless and

brought for the purpose of harassment. Groundless is defined as “no basis in law


                                          12
or fact and not warranted by good faith argument for the extension, modification,

or reversal of existing law.” Tex. R. Civ. P. 13.

      Lastly, as specifically related to appeals, Texas Rule of Appellate Procedure

45 provides for damages if the Court of Appeals determines than an appeal is

frivolous. “An appeal is frivolous if when it is brought there were no reasonable

grounds to believe the judgment would be reversed or when it is pursued in bad

faith.” Mahoney v. Slaughter, No.01-14-00471-CV, 2015 Tex. App. LEXIS 4668,

*10 (Tex. App. – Houston [1st Dist.] May 7, 2015, no pet. h.).

      B. Argument for Sanctions

      The Court of Appeals should sanction Appellants and their attorneys for the

filing of this appeal and failing to voluntarily dismiss the appeal after notice of

Appellees’ intent to file Motions to Dismiss. The notices of appeal were factually

inaccurate and misleading when they purported to be filed in the official capacity

and on behalf of the Waller County Judge and two Commissioners. Further, the

sworn statements of Appellant Beckendorff, attached to the Motion for Extension

of Time to file Notice of Appeal, confirms the fact that Appellant lacks standing

and capacity. For the convenience of the Court, the affidavits are attached hereto

as Exhibit G.




                                         13
      Beckendorff admitted, via affidavit filed in this appellate proceeding, the

following facts:

      - He was not County Judge of Waller County after December 31, 2014

          because he did not seek re-election.

      - He understood that after December 31, 2014 he would no longer be a

          party to the lawsuit because he was no longer an elected official.

      The attorney for Appellant admitted in his affidavit attached to the same

motion that he knew Beckendorff was no longer County Judge as of December 31,

2014. He also admitted reviewing the “court’s file” and “Agreed Final Judgment.”

The attorney goes on to state that “if Judge Beckendorff is going to have remedies

adjudicated against him in the Judgment, he should not be denied any opportunity

allowing due process of appeal or other challenge . . . .”

      Contrary to the sworn statement of Appellants’ attorney, no remedies were

adjudicated against Beckendorff in his individual capacity.        As stated in the

previous section, the Agreed Final Judgment declared an ordinance void, declared

a contract void, and ordered Waller County to pay certain attorney’s fees. There is

no allegation, and there has never been any allegation, that Beckendorff, Pokluda,

or Kitzman were parties to the contract which was declared void. Not one of the

Appellants was ordered to personally pay for the other parties’ attorney’s fees.




                                          14
      For Appellants’ attorney to claim remedies were adjudicated against

Beckendorff is groundless. There is no basis in law or fact for an attorney to

believe his client has a right to appeal a judgment for which he was not a party and

was not required to pay damages. Further, under these circumstances this appeal is

frivolous because there are no reasonable grounds to believe the agreed judgment

would be reversed when all parties jointly moved for the Agreed Final Judgment to

be entered and the face of the judgment itself shows it was agreed as to form and

substance.

      Appellants had an opportunity to pull down this appeal prior to the filing of

the Motions to Dismiss by the City of Hempstead, Waller County, and CALH, but

refused to do so. On May 14, 2015, the City of Hempstead and CALH wrote to

Appellants’ attorney setting forth the specific deficiencies concerning Appellants’

attempt to appeal. See Exhibit H – Letter to David Carp sent on behalf of City of

Hempstead and CALH.         In this correspondence, Appellees complain about

Appellants’ lack of standing, in addition to a laundry list of other problems.

Appellees also notified Appellants of their intent to seek sanctions Appellants did

not respond to the correspondence in writing and did not seek to dismiss the

appeal.




                                        15
      C. Appropriate Sanctions would be an Award of Attorney’s Fees

      As a direct result of this appeal, CALH has incurred reasonable and

necessary attorney’s fees in the amount of $7,500.00. See Exhibit I, Affidavit of

V. Blayre Peña. This represents 20 hours of work at the rate of $375.00 per hour.

The work performed was reasonably necessary to represent CALH and protect its

interest. Id. The amount of work was reasonable given the issues and unusual

aspects of this case.   Id.   The hourly rate and the total amount of fees are

reasonable for an attorney of Peña’s skill and experience. Id. Because this appeal

was the direct cause of CALH incurring fees, those fees are a reasonable measure

of just damages.

                        V.     CONCLUSION AND PRAYER

      When the conduct of Beckendorff, Pokluda, and Kitzman came to light, they

were unable to convince the voters that their conduct should be condoned.

Beckendorff, Pokluda, and Kitzman were also unable to convince a jury of their

peers, which lead to an adverse judgment. It is not known whether Beckendorff,

Pokluda, and Kitzman lobbied the new Commissioners Court. However, if they

did, the Agreed Final Judgment demonstrates they were unsuccessful there as well.

Given the losses Beckendorff, Pokluda, and Kitzman have suffered at each stage, it

would be unjust to allow this appeal to proceed any further. As the current County

Judge was quoted in the papers, the County should be provided an opportunity to


                                       16
start to heal. Allowing a rogue appeal by persons with no standing and no official

capacity prevents that healing from occurring and only works as an injustice.

      At some point, the horror movie must end, and most people would want the

protagonist to prevail and the monster to finally die. After a hard and long fought

battle, CALH believed it had finally reached that point. Yet, over the objection of

the real parties in interest, the monster in this story is refusing to die. Only the

dismissal of this appeal can ultimately defeat the monster and allow the

moviegoers to go home.

      For all the foregoing reasons, CALH respectfully requests this Court to

dismiss this appeal and award it reasonable and necessary attorney’s fees.




                                        17
      Respectfully Submitted,

      HANCE SCARBOROUGH, LLP
      400 W. 15th Street, Ste. 950
      Austin, Texas 78701
      Telephone: (512)479-8888
      Facsimile: (512)482-6891


By: __/s/ V. Blayre Peña_________
      V. Blayre Peña
      State Bar No. 24050372
      bpena@hslawmail.com
      Terry L. Scarborough
      State Bar No. 17716000
      tscarborough@hslawmail.com
      Wesley P. McGuffey
      State Bar No. 24088023
      wmcguffey@hslawmail.com


      COUNSEL FOR APPELLEE
      CITIZENS AGAINST THE
      LANDFILL IN HEMPSTEAD




 18
                      CERTIFICATE OF CONFERENCE

      The undersigned conferred with counsel of record. On May 14, 2015,
CALH and the City of Hempstead sent a letter via email to counsel for Appellants
advising them of the steps Appellees intended to take to get the appeal dismissed
and Appellees’ intent to seek sanctions. Counsel for Beckendorff, Pokluda, and
Kitzman did not respond to the letter in writing and did not withdraw their appeals.
The undersigned further conferred via email sent on June 16, 2015 with all counsel
of record to advise of CALH’s intent to file this motion. Appellee City of
Hempstead, Waller County, and Pintail Landfill LLC are not opposed this motion.

      Appellants Beckendorff, Pokluda, and Pokluda have not indicated whether
they oppose this motion.




                                             /s/ V. Blayre Peña
                                             V. Blayre Peña




                                        19
                         CERTIFICATE OF SERVICE

       I certify that on June 18, 2015, a true and correct copy of this document was
forwarded via certified mail, return receipt requested, facsimile, and/or
electronically, to the following:

David A. Carp                             Hon. Terry Flenniken, Visiting Judge
Hergzog & Carp                            terryflenniken@gmail.com
427 Mason Park Boulevard                  506th Judicial District Court
Katy, Texas 77450                         403 West Alamo Street,
Facsimile: (512) 781-4797                 Brenham, Texas 77833
Attorneys for Appellants                  Telephone: (979)251-2760
                                          Facsimile: (979) 277-0030

Eric C. Farrar                            Brent W. Ryan
efarrar@olsonllp.com                      bryan@msmtx.com
OLSON & OLSON, LLP                        MCELROY, SULLIVAN, MILLER,
Wortham Tower, Suite 600                  WEBER, & OLMSTEAD, LLP
2727 Allen Parkway                        P.O. Box 12127
Houston, Texas 77019                      Austin, Texas 78711
Telephone: (713)533-3800                  Telephone: (512) 372-8111
Facsimile: (713)533-3888                  Facsimile: (512)327-6566
Attorneys for Appellee                    Attorney for Pintail Landfill, LLC

Elton Mathis, Jr.                         Michael S. Truesdale
Waller County District Attorney           mike@truesdalelaw.com
Ruhee G. Leonard                          Law Office of Michael S. Truesdale, PLLC
Assistant District Attorney               801 West Avenue, Suite 201
645 12th Street                           Austin, Texas 78701
Hempstead, Texas 77445                    Telephone: (512) 482-8671
Facsimile (919) 826-7722                  Facsimile: (866) 847-8719
Attorneys for Waller County               Attorneys for Pintail Landfill, LLC
                                             /s/ V. Blayre Peña
                                             V. Blayre Peña




                                        20
                           NO. 01-15-00523-CV

GLENN BECKENDORFF, IN HIS                 §     IN THE FIRST COURT OF
OFFICIAL CAPACITY AS                      §
WALLER COUNTY JUDGE, ET. AL               §
                                          §                         APPEALS
v.                                        §
                                          §
CITY OF HEMPSTEAD AND                     §
CITIZENS AGAINST THE                      §
LANDFILL IN HEMPSTEAD                     §             HOUSTON, TEXAS

     APPENDIX IN SUPPORT OF CALH’S MOTION TO DISMISS AND
                    MOTION FOR SANCTIONS

     CALH submits the following documents in support of Motion to Dismiss
and Motion for Sanctions.
     EXHIBIT                         DESCRIPTION
       A          Agreed Final Judgment

        B         Waller County’s Motion to Dismiss and/or Motion to Strike

        C         Minutes Waller County Commissioner’s Court Regular
                  Session

        D         Joint Motion for Entry of Agreed Final Judgment

        E         Settlement Agreement

        F         Waller County Commissioners Court Resolution

        G         Affidavits of Floyd Glenn Beckendorff and David A. Carp

        H         Letter to David Carp sent on behalf of City of Hempstead
                  and CALH

        I         Affidavit of V. Blayre Peña



                                     21
EXHIBIT A
                                    Cause No. 13-03-21872


CITY OF HEMPSTEAD, TEXAS                           §      IN THE DISTRICT COURT OF
      Plaintiff,                                   §
                                                   §
and                                                §
                                                   §
CITIZENS AGAINST THE LANDFILL                      §      WALLER COUNTY, TEXAS
IN HEMPSTEAD                                       §
                                                   §
v.                                                 §
                                                   §
WALLER COUNTY, TEXAS, ET. AL.                      §
    Defendants.                                    §       506TH JUDICIAL DISTRICT

                               AGREED FINAL JUDGMENT

       Before the Court is the above-styled and numbered cause of action.     On December 1,

2014, the case was called for trial. Plaintiff City of Hempstead ("Hempstead") appeared through

its attorney of record and announced ready for trial. Plaintiff-Intervenor Citizens Against the

Landfill in Hempstead ("CALH") appeared through its attorney of record and announced ready

for trial. Defendants, Waller County, Texas including the elected officials of the Waller County

Commissioners Court, in their official capacities (collectively "Waller County''), appeared in

person and by their attorney of record and announced not ready for trial. Defendant, Pintail

Landfill, LLC, (''Pintail") appeared in person and by its attorney of record and announced not

ready for trial. After denying the Motions to Abate and Requests for Continuance, a jury,

consisting of 12 qualified jurors having been previously demanded, was duly empanelled and the

case proceeded to trial.




Agreed Final Judgment                                                                    Page 1
        The Court, after examining the record and the evidence and argument of counsel, finds

that venue is proper in Waller County, that the Court has jurisdiction over the subject matter and

the parties in this case, and that the Court has jurisdiction to enter a judgment in this case.

       At the conclusion of the evidence, the Court submitted the questions of fact in the case to

the jury. The charge of the Court and the verdict of the jury are incorporated for all purposes by

reference, and attached hereto as Exhibit 1. The Parties also entered into certain Stipulations of

Fact, which are incorporated for all purposed by reference, and attached hereto as Exhibit 2.

       Following the verdict of the jury of December 18, 2014, Hempstead, CALH, Pintail

Landfill and Waller County filed a Joint Motion for Entry of Agreed Final Judgment. In said

Motion, the parties represent that they have reached a settlement agreement concerning the jury

verdict and the remaining legal and factual issues pending before the Court and have agreed to

the entry of final judgment.

       Accordingly, the Court renders the following Agreed Final Judgment:

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Waller County

Ordinance No. 2013-001 is void.

       IT IS FURTHER ORDERED that the Host Agreement between Waller County, Texas,

and Pintail Landfill, LLC is void.

       IT IS FURTHER ORDERED that Plaintiff City of Hempstead have and recover from

Waller County attorneys' fees in the amount of Two Hundred Forty-Five Thousand Dollars and

no cents ($245,000).

       IT IS FURTHER ORDERED that Plaintiff-Intervenor Citizens Against the Landfill in

Hempstead have and recover from Waller County attorneys' fees in the amount of Three

Hundred Twenty-Five Thousand Dollars and no cents ($325,000).                                              I




Agreed Final Judgment                                                                             Page 2
                                                                              13 -tJ3 -d!S?2-
        IT IS FURTHER ORDERED that the total amount of the judgment rendered will bear

interest at a rate of Five Percent (5%) per annum from the date of this judgment until paid in full.

       Pursuant to the terms of the parties' settlement agreement giving rise to this Agreed Final

Judgment, the parties do not present to this Court for adjudication, and this Court does not adjudicate,

any issue concerning any claim, defense, or assertion, whether one or more, that has been or may in

the future be raised in any forum, regarding the validity of Waller County Ordinance No. 2011-001

and/or its applicability to (a) Texas Commission on Environmental Quality MSW Registration No.

40259 (Pintail Landfill Transfer Station), (b) Texas Commission on Environmental Quality MSW

Permit Application No. 2377 (Pintail Landfill), and/or (c) all or any part of the 410.37 acre facility

site described in such Registration and Permit Application.

       All costs of court spent or incurred in this cause are to be borne by the party incurring

same. All writs and processes for the enforcement and collection of this judgment may issue as

necessary.

       All other relief requested in the live pleadings of any party that is not specifically granted

is DENIED. This is a final judgment that disposes of all claims and parties.


       SIGNED thistZLZ day of __7:_/
                                 _____          a._~~-~/_~_:-_:-~~.
                                                                  -=-20·15.



                                                                                                  .......,,    :.-
                                                                                                  =
                                                                                                  c:..t        - .-.
                                                                                                                  -
                                                                                                                     J.
                                                                                                                     __,
                                                                                                                     -
                                                                                                              -

                                                                                                              -
                                                                                                               ::    --·;
                                                                                                                     ,.-.

                                                                                                                  - .-.- ' -
                                                                                                  c:>             - - -.
                                                                                                              ...,
                                                                                                  ""
                                                                                                  .:::-




Agreed Final Judgment                                                                           Page 3
AGREED AS TO FORM AND SUBSTANCE:


Art Pertile
Corey R. Ouslander                   Jam.es P. Allison
couslander@olsonllp.com              J. Eric Magee
OLSON & OLSON, L.L.P.                e.magee@allison-bass.com
Wortham Tower, Ste. 600              Allison, Bass & Associates, LLP
2727 Allen Parkway                   402 W. 12th St.
Houston, Texas 77019                 Austin, Texas 78701
Phone: (713) 533-3800                Phone: (512) 482-0701
Facsimile: (713)533-3888             Facsimile: (512)480-0902
ATTORNEWOR CITY OF HEMPSTEAD         ATTORNEYS FOR WALLER COUNTY


By:~
                                     DEFENDANTS

       .....       \._./




                                     By:   J. 'Zvtz_A{ ~~
V. Blayre Pena                       Brent Ryan
                                                                   0
bpena@hslawmail.com                  bryan@msmtx.com
Hance Scarborough                    McElroy, Sullivan, Miller,
400 W. 15th Street, Ste. 950         Weber & Olmstead, L.L.P.
Austin, Texas78701                   P.O. Box 12127
Phone: 512-479-8888                  Austin, Texas 78711
Fascimile: 512-482-6891 fax          Phone: (512) 327-8111
                                     Facsimile: (512)327-6566
Carol Chaney                         ATTORNEYS FOR PINTAIL LANDFILL, LLC
Carol.chaney@thechaneyfinn.net
Law Office of Carol A. Chaney
820 13th Street
P.O. Box 966
Hempstead, TX 77445
Phone: (979) 826-6660
Fascimile: (979) 826-8989
ATTORNEYS FOR INTERVENORS/CITIZENS
AGAINST LANDFILL



By:   11t~~
      ()       c


Agreed Final Judgment                                                  Page4
     rucu    , " ' · ·1   ,

     AT 6 : 0 7    O'Clock   ~         M
     PATRICIA JAMES SPADACHENE
     BYWALL~ TEXAS
               DEPUTY
                 .-                CAUSE NO. 13-03-21872

CITY OF HEMPSTEAD, Texas,                          §       IN THE DISTRICT COURT OF
    Plaintiff                                      §
                                                   §
And                                                §
                                                   §
CITIZENS AGAINST THE LANDFILL IN                   §
HEMPSIBAD,                                         §
     Plaintiff Intervenor                          §
                                                   §
v.                                                 §        WALLER COUNTY, TEXAS
                                                   §
WALLER COUNTY, TEXAS, COUNTY                       §
JUDGE BLENN BECKENDORFF,                           §
COMMISSIONER FRANK POKLUDA,                        §
COMMISSIONER STAN KITZMAN,                         §
COMMISSIONER JERON BARNET,                         §
COMMISSIONER JOHN AMSLER, and                      §         5061h TIJDICIAL DISTRICT
PINTAIL LANDFILL, L.L.C.                           §
    Defendants.                                    §

                                 CHARGE OF THE COURT

J\1EMBERS OF THE JURY:

       After closing arguments, you will go to the jury room to decide the case, answer the
questions that are attached, and reach a verdict. You may discuss the case with other jurors only
when you are all together in the jury room.

       This case is submitted to you by asking questions about the facts, which you must decide
from the evidence you have heard in this trial. You are the sole judges of the credibility of the
witnesses and the weight to be given their testimony, but in matters of law, you must be
governed by the instructions in this charge. In discharging your responsibility on this jury, you
will observe all the instructions which have previously been given you. I sh8ll now give you
additional lnstructions which you should carefully and strictly follow during your deliberations.

        Remember my previous instructions: Do not discuss the case with anyone else, either in
person or by any other means. Do not do any independent investigation about the case or
conduct any research. Do not look up any words in dictionaries or on the Internet. Do not post
information about the case on the Internet. Do not share any special knowledge or experiences
with the other jurors. Do not use your phone or any other electronic device during your
deliberations for any reason, without permission from the Court. When you enter the jury room
to deliberate, you must surrender your phone and any other electronic device.




                                               1                                            EXHIBIT
                                                                                      j             I
                      ... - ·   ... ,       •   •   •• •   • • • •·L




        Any notes you have taken are for your own personal use. You may take your notes back
into the jury room and consult them during deliberations, but do not show or read your notes to
your fellow jurors during your deliberations. Your notes are not evidence. Each of you should
rely on your independent recollection of the evidence and not be influenced by the fact that
another juror has or has not taken notes.

       You must leave your notes with the bailiff when you are not deliberating. I will make
sure your notes are kept in a safe, secure location and not disclosed to anyone. After you
complete your deliberations, the bailiff will collect your notes, unless you choose to keep them.
When you are released from jury duty, the bailiff will promptly destroy your notes, unless you
have retained them, so that no one can read what you wrote.

Here are the instructions for answering the questions.

       1.      Do not let bias, prejudice or sympathy play any part in your decision.

        2.     .Base your answers only on the evidence admitted in court and on the law that is in
these instructions and questions. Do not consider or discuss any evidence that was not admitted
in the courtroom.

       3.       You are to make up your own minds about the facts. You are the sole judges of
the credibility of the witnesses and the weight to give their testimony. But on matters of law,
you must follow all of my instructions.

        4.    If my instructions use a word in a way that is different from its ordinary meaning,
use the meaning I give you, which will be a proper legal definition.

       5.      All the questions and answers are important. No one should say that any question
or answer is not important

       6.      Amwer "yes" or "no" to all questions unless you are told otherwise. A ''yes"
answer must be based on a preponderance of the evidence. Whenever a question requires an
answer other than ''yes" or "no,'' your answer must be based on a preponderance of the evidence.

       The term ''preponderance of the evidence" means the greater weight of credible evidence
presented in this case. If you do not find that a preponderance of the evidence supports a ''yes"
answer, then answer "no." A preponderance of the evidence is not measured by the number of
witnesses or by the number of documents admitted in evidence. For a fact to be proved by a
preponderance of the evidence, you must find that the fact is more likely true than not true.

        A fact may be established by direct evidence or by circumstantial evidence or both. A
fact is established by direct evidence when proved by documentary evidence or by witnesses
who saw the ·act done or heard the words spoken. A fact is established by circumstantial
evidence when it may be fairly and reasonably inferred from other facts proved.




                                                    2
       7.     Do not decide who you think should win before you answer the questions and
then just answer the questions to match your decision. Answer each question carefully without
considering who will win. Do not discuss or consider the effect your answers will have.

        8.      Do not answer questions by drawing straws or by any method of chance.

      9.      Do not trade your answers. For example, do not say, "I will answer this question
your way if you answer another question my way. n

        10.     The answers to the questions must be based on the decision of at least 10 of the 12
jurors. The same 10 jurors must agree on every answer. Do not agree to be bound by a vote of
anything less than 10 jurors, even if it would be a majority.

       As I have said before, if you do not follow these instructions, it will be juror misconduct,
and I might have to order a new trial and start this process over again. This would waste your
time and the parties' money, and would require the taxpayers to pay for another trial. If a juror
breaks any of these rules, tell that person to stop, and if such juror fails to do so, report it to the
Court.




                                                                                                          /




                                                  3
·--··   · ::···                                                                                         ...    ···· ·· ·······   ...., .




                                              DEFJNITIONS & INSTRUCTIONS

                        In answering the questions below~ please follow these Q.efinitions and instructions.

                         1.   The term ''Waller County'1 includes the Waller County Commissioners Court,
                  Judge Glenn Beckendorff and Waller County Commissioners Frank Pokluda, Stan Kitzman,
                  Jeron Bame~ !!Ild John Amsler.

                        2.     Waller County is a governmental body.

                        3.     All questions for the Jury relate to the time period on or before February 13, 2013.




                                                                 4
·. - . ...... ..                                                                    . ........ .. ··---,




                   DEFINITIONS AND INSTRUCTIONS FOR QUESTION NUMBERS 1, 2, 3, AND 4

                      1.      A governmental body may consult with its attorney in executive session to discuss
              the legal issues raised in connection. with a proposed contract or a proposed ordinance, but it may
              not discuss non-legal matters.

                             a.      ''Non-legal matters" include but are not limited to: (1) merits of enacting
                                     an ordinance; (2) merits of a proposed contract; (3) financial
                                     considerations of a proposed contract; or (4) matters of public policy; or
                                     (5) merits of an application.

                             b.      Legal issues include advice given to Waller County regarding the legal
                                     ramifications of facts and information and the legality of a proposed
                                     contract or proposed ordinance.

                     2.     "Deliberation" means a verbal exchange during a meeting between a quorum of a
              governmental body, or between. a quorum of a governmental body and another person,
              co~cerning an issue within the jurisdiction of the governmental body or any public business.


                      3.     "Meeting" means!

                             a.      A deliberation between a quorum of a governmental body or between a
                                     quorum of a governmental body and another person, during which public
                                     business or public policy over which the governmental body has
                                     supervision or control is discussed or considered or during which the
                                     governmental body takes formal action, or

                             b.      A gathering:
                                      i.    That is conducted by the governmental body;
                                     ii.    At which a quorum of members of the governmental body is
                                            present;
                                    iii.    That has been called by the governmental body, and;
                                    iv.     At which the members receive information from, give information
                                            to, ask questions of, or receive questions from any third person,
                                            including an employee of the governmental body, about the public
                                            business or public policy over which the governmental body has
                                            supervision or control.

                      4.     "Closed Meeting" means a meeting to which the public does not have access.

                      5.     "Quorum" means a majority of a governmental body.

                      6.     A "walking quorum" occurs when members of a governmental body gather in
                             numbers th.at do not physically constitute a quorum at any one time but who,
                             through successive gatherings, secretly, and intentionally, discuss a public matter
                             with a quorum of that body at a place other than a posted meeting.

                                                              5
                                                                                                    TI




                                      QUESTION NUMBER 1

            Do you find that the Waller County Commissioner's Court deliberated non-legal matters
    relating to Ordinance 2013-001 in a closed meeting?

           Answer:   --'~"-!""-,e_5
                                  ___ ("Yes" or "No")




I




                                                 6
      ...... . ·-   ·-·   ~~ -· - ·   .. ..   .   . ··-·· ..   .   ....         ·· ··--·   ·-- ··-· ........ ,




                                                                     QUESTION NUMBER 2

        Do you find that the Waller County Commissioner's Court deliberated non-legal matters
relating to the Host Agreement in a closed meeting?

       Answer:                   ,g-es                                    ("Yes" or ''No")




                                                                                           7
                        .. .
                          .      . .... .....
                               . .     .
                                                                               • . . . . . . . . . . . . ,,   · - - ---·- ·   . . . . . .- · - · · · · · · · · · l




                                     QUESTION NUMBER 3

      Do you find that at least three (3) members of the Waller County Commissioners Court
eng~ed ina walking quorum related to the following items below?

      (a)    Host Agreement                     Answer: -.....-.1-f......;5':;____ (''Yes" or ''No")

      (b)    Ordinance 2013-901




                                                   8
                   .... .. '                              •.•   - ·- :-1   ·· --- - - ----· ·   -   -   ·- -   ---   '   . , ... .,




                                  QUESTION NUMBER 4

       "Negotiate" means to try to reach an agreement or compromise by discussion with others.

       Do you find that one or more members of the Waller County C_ommissioners Court acted
as a committee, authorized by at least three (3) members of the Commissioners Court, to
negotiate the terms of the following items before presentation to the Waller County
Commissioners Court for a vote?

       Answer "Yes" or ''No" for each of the following.

       (a)    Ilost.A.greement             Answer:   _j_e_S___ (''Yes" or ''No")
       (b)    Ordinance 2013-001           Answer: --=~=-e5-7--___ (''Yes" or ''No")




                                              9
... .....                                . ........... ...   ·-.-.··-·-·- ... -····· · ·· ·1   .....................,




                                   .
       If you answered "yes" to Question Number 4(a) or 4(b), answer Question Numberl 5,
                                                                                                                        ~
otherwise, do not answer Question Number 5.

                                   QUESTION NUMBER 5

        Do you find that there were any committee meetings held that were not open to the public
relating to the following?

       (a)    Host Agreement                  Answer: ---~-5..,....____ ("Yes" or "No")

       (b)     Ordinance 2013-001             Answer: -~-P....,S____ (''Yes" or "No")




                                                                                                                        I



                                                    10
                             ••••   ···· ··· ·-..   · · · · - · · · · • · : - .. . .   · -   ···   ·- ·   . ..   •   • • - · . :• . • ~·.- · ·   • • •• . • . •   ·1




       If you answered ''yes" to Question Number 4(a) or 4(b), answer Question Number 6,
otherwise, do not answer Question Number 6 and proceed to Question Number 7.


                         INSTRUCTION FOR QUESTION NUMBER 6

       A "rubber stamp" occurs when a committee's recommendations are approved without
meaningful discussion.

                                     QUESTION NUMBER 6

       Do you find that the Commissioners' vote at the Febniary 13, 2013 open meeting was a
rubber stamp of the following items?

       (~)    Host Agreement                              Answer: __.,,,~~e..,,.$..____ ("Yes" or ''No")

       (b)    Ordinance 2013-001                          Answer: _L\......,._e_.S-"--___ ("Yes" or ''No")
                                                                                               d




                                                                     11
            • ....:._-. i;.• , .   •••• ••   \,.•,t •   •• ,, ~.· .: ·   ~.~·~. ~ .1;.=-:""l'•o • " O H•   too        ... ·.· .   --...~.-   ..   -·-· -- . ....I




                              INSTRUCTION FOR QUESTION NUMBERS 7 THROUGH 9

        Public information means information that is written, produced, collected, assembled, or
maintained under a law or ordinance or in connection with the transaction of official business.
Public Information includes all documents, regardless of physical form or characteristics, created
or received by Waller County in the transaction of public business. Public information includes,
but is not limited to, e-mails, text messages, and other electronic recordings.

       Waller County is required to preserve and manage its Public Information in accordance
with applicable rules and laws governing the destruction and other disposition of state and local
government records or Public Information.

        Each Waller County Commissioner and the Waller County Judge is the officer for public
information and the custodian of the information created or·. received by that county
commissioners' office. Waller County or the elected county officer for information of that
elective county office may determine a time for which information that is not currently in Use
will be preserved, subject to any applicable rule or law governing the destruction and other
disposition of state and local government records or public information.

         As an officer for public information, each Waller County Commissioner or County
Judge is responsible for the release of public information. Each is required to: (1) make public
informa,tion available for public inspection and copying; (2) carefully protect public information
from deterioration, alteration, mutilation, loss, or unlawful removal; and (3) repair, renovate, or
rebind public information as necessary to maintain it properly.

         Each officer for public information is required to prominently display a sign containing
basic information about the rights of a requestor, the responsibilities of a governmental body, and
the procedures for inspecting or obtaining a copy of public information. The officer shall display
the sign at one or more places in the administrative offices of the governmental body where it is
plainly visible to members of the public and employees of the governmental body whose duties
include receiving or responding to requests under this chapter.

        As officers for public information, Waller County Commissioners and the Waller County
Judge must promptly produce public information for inspection, duplication, or both upon
request by any person for public information: "Promptly" means as soon as possible under the
c:ircumstances, that is, within a reasonable time, without delay. If an officer for public
information cannot produce public inforination for inspection or duplication within 10 business
days after the date the information is requested, the officer must certify that fact in writing to the
requestor and set a date and hour within a reasonable time when the information will be available .
for inspection or duplication.




                                                                                                                 12
                                                                                  ...   .. , ·-.·-,   · · ~· - -   ....




                                      QUESTION NUMBER 7

           Do you find that County Judge Glenn Beckendorff failed to comply with any of the
    following?

          (a) Protecting public information from deterioration, alteration, mutilation, loss 1 or
              unlawful removal;

          (b) Displaying a sign contaming basic information about the rights of a requestor, the
              responsibilities of a governmental bo.dy, and the procedures for mspecting or
              obj:a.ining a copy of public information at one or more places in the administrative
              offices of the governmental body where it is plainly visible to members of the public
              and employees of the governmental body;

          (c) Promptly producmg public information for inspection, duplication, or both upon
              request by any person for public information;

          (d) Certifying m writing to the requestor within 10 busmess days after the date the
              information was requested, that public information requested could not be produced
              for inspection or duplication;

          (e) Notifying the requestor within 10 business days after the request of a date and hour
              within a reasonable time when the information would be available for mspection or
              duplication to the requestor.

                                                                            ("Yes" or "No")




I




                                                  13
                                  QUESTION NUMBER 8

      Do you find that Waller County Precinct Two Commissioner Frank Pok:luda failed to
comply with any of the following?

      (a) Protecting public information from deterioration, alteration, mutilation,    ~ass,   or
          unlawful removal;

      (b) Displaying a sign containing basic information about the rights of a requestor, the
          resporuibiliti.es of a governmental body, and the prnc~dures . for inspecting or
          obtaining a copy of public information at one or more places in the administrative
          offices of the governmental body where it is plainly visiple to members of the public
          and employees of the governmental body;

      (c) Promptly producing public information for inspection, duplication, or both upon
          request by any person for public infonnation;

       (d) Certifying in writing to the requester within 10 business days after the date the
           information was requested, that puhli~ information requested could not be produced
           for inspection or duplication;

       (e) Notifying the requester within 10 business days after the request of a date and hour
           within a reasonable time when the information would be available for inspection or
           duplication to the requester.

                                           Answer: -~-+""'~,,,..,_)_ _ _ ("Yes" or ''No")




                                              14
                                   QlJESTIONNUMBER 9

Do you find that Waller County Precinct Four Commissioner Stan Kitzman failed to comply with
any ofthe following?

       (a) Protecting public information from deterioration, alteration, mutilation, loss, or
           unlawful removal;

       (b) Displaying a sign containing basic information about the rights of a requestor, the
           responsibilities of a governmental body, and the procedures for inspecting or
           obtaming a copy of public infonnation at one or more places in the administrative
           offices of th.e governmental body where it is plainly visible to members of the public
           and employees of the governmental body;

       (c) Promptly producing public information for inspection, duplication, or both upon
           request by any person for public infonnation;

       (d) Certifying in writing to the requester within 1O business days after the date the
           information was requested, th.at public infonnation requested could not be produced
           for inspection or duplication;

       (e) Notifying the requestor within 10 business days after the request of a date and hour
           within a reasonable time when the information would be available for inspection or
           duplication to the requester.

                                            Answer: -~~f:_..S_ _ _ ("Yes" or "No")




                                               15
                                •U o +   • • • • • • , . • •••   • • • • • • , .. , , . ,   , . . . ~ -~ •   • • ••1J•..   •• ~   ••'I   o




        After you retire to the jury room, you will select your own presiding juror. The first thing
the presiding juror will do is to have this complete charge read aloud and then you will deliberate
upon your answers to the questions asked.

       It is the duty of the presiding juror-

               1.      to preside during your deliberations,

               2.      to see that your deliberations are conducted in an orderly manner and in
                       accordance with the instructions in this charge,

               3.      to write out and hand to the bailiff any communications concerning the
                       case that you desire to have delivered to the judge,

               4.      to vote on the questions,

               5.      to write your answers to the questions in the spaces provided, and

               6.      to certify to your verdict in the space provided for the presiding juror's
                       signature or to obtain the signatures of all the jurors who agree with the
                       verdict if your verdict is less th.an unanimous.

       You should not discuss the case with anyone, not even with other members of the jury,
unless all of you are present and assembled in the juzy room. Should anyone attempt to talk to
you about the case before the verdict is returned, whether at the courthouse, at your home, or
elsewhere, please inform the judge of this fact.

       If you have a question, you must submit such question in writing to the Court. The
Presiding Juror must write out the question, sign same and hand the note to the Bailiff, who will
present it to the Couri:. Do not discuss _the question with the Bailiff.

        When you have answered all the questions you are required to answer under the
instructions of the judge and your presiding juror has placed your answers in the spaces provided
and signed the verdict as presiding juror or obtained the signatures, you will inform the bailiff at
the door of the jury room that you have reached a verdict, and then you will return. into co
with your verdict




                                                                                   16
                                                                                                •   •   ••   "".;:   •• · ·:-: """'.! - -   ,• ••




                                          Certificate
                                            .                   .


herewith return same into court as our verdict.                        '!/Ir
       We, the jury, have answered the above and foregoing questions as herein indicated, and
                                                           ve.rd
                                                              l c..--t-'

                 (To be signed by the presiding juror if th~is unanimous.)



                                            PRESIDING JUROR



                                            Printed Name of Presiding Jur~ ~
                                                              1Jtfd1c,'{- 7~   u
           (To be signed by those rendering the verdict if the)l11fis not unanimous.)

                                                     Jurors' Printed Names

                                                     C~'-cu-{ es b , s~~ µ ,u.e0 6
                                                     //)1cH (t-E- ~ ~ _1~ ft:N NON
                                                     :?t~ Beqw


                                                        8c.a!t'      !Ar. kA./V'-;!1~               (/r,

                                                     Ko&ert. l;              DJ?,'\"1.c_    k
                                                      3   Up·~ L,1/c~




                                                                                        I   .




                                                17
                                     CAUSE NO. 13-03-21872

CITY OF HEMPSTEAD, Texas,                           §       IN TIIE DISTRICT COURT OF
     Plaintiff                                      §
                                                    §
And                                                 §
                                                    §
CITIZENS AGAINST THE LANDFILL IN                    §
HEMPSTEAD,                                          §
          Plaintiff Intervenor                      §
                                                    §
v.                                                  §         WALLER COUNTY, TEXAS
                                                    §
WALLER COUNTY, TEXAS, COUNTY                        §
JUDGE BLENN BECKENDORFF,                            §
COMMISSIONER FRANK POKLUDA,                         §
CO:MMISSIONER STAN KITZMAN,                         §
COMMISSIONER JERON BARNET,                          §
COMMISSIONER JOHN AMSLER, and                       §          506th JUDICIAL DISTRICT
PINTAIL LANDFILL, L.L.C.                            §
    Defendants.                                     §

                                 AGREED STIPULATIONS OF FACT

              COMES NOW Plaintiff City of Hempstead, Plaintiff Intervenor Citizens Against

     the Landfill in Hempstead, and Defendants Waller County, Texas, County Judge Glenn

     Beckendorff, Commissioner Frank Pokluda, Commissioner Stan Kitzman, Commissioner

     Jeron Barnett, Commissioner John Amsler, and Pintail     Landfil~   LLC and presents these

     Agreed Stipulations of Fact to the Court. The Parties agree that the existence of such

     stipulations shall not be published to the Jury or mentioned in argument before the jury.

     I.       Agreed Stipulations of Fact Regarding Contract Exception to Open Meetings
              Act, Texas Government Code§ 551.0725.

              Waller County Commissioners Court did not invoke Texas Government Code

     § 551.0725 (relating to Deliberation Regarding Contract Being Negotiated) to enter

     executive session or closed meeting on February 13, 2013, JanuaI)' 2, 2013, or December


                                                        ~
                                                         1~~~                          cu. /;2,/7,)19, 2012. The Waller County agenda notices and minutes for these meetings do not

claim Texas Government Code§ 551.0725 as authority-for entering executive session.

       Further, Waller County Commissioners Court did not meet any of the

requirements to deliberate business or financial issues relating to a contract being

negotiated, which are enumerated in Texas Government Code§ 551.0725. Specifically,

(1) the Waller County Commissioners Court did not vote unanimously that deliberation

would have a detrimental effect on the position of the Comntlssiot?-ers Court in

negotiating with a third person before conducting the closed meeting; (2) the attorney

advising the Waller Cmmty Commissioners Court did not issue a written determination

that deliberation in an open meeting would have a detrimental effect on the position of

the Commissioners Court in negotiating with a third person before conducting the closed

meeting; and (3) the Waller County Commissioners Court did not make a tape recording

of the closed meeting.

IT.    Agreed Stipulation of Fact Regarding Extraterritorial Jurisdiction of City of
       Hempstea~


       The Ordinance 2013-001 authorizes and allows disposal of solid waste within

certain areas of the City of Hempstead's extraterritorial jurisdiction ("ETJ"). Those

certain areas consist of the areas described in Exhibit A of Ordinance 2013-001 that are

within one-mile of the ¥ity limits of the City of Hempstead.

III.   Agree_d Stipulation of Fact that the Host Agreement is a Contract.

       The Host Agreement is a contract.




AGREED STIPULATIONS OF FACT                                                    Page 2 of3
Agreed:

Kelly Dempsey                    J. Eric Magee
Kdempsey@olsonllp.com            e.magee@allison-bass.com
Corey R. Ouslander               Allison, Bass & Associates, LLP
couslander@olsonllp.com          402 W. 12th St
OLSON & OLSON, L.L.P.            Austin, Texas 78701
Wortham Tower, Ste. 600          Phone: (512) 482-0701
2727 Allen Parkway               Facsimile: (512)480-0902
Houston, Texas 77019             ATIORNEYS FORWALLER COUNTY
Phone! (713) 533-3800            DEFENDANTS
Facsimile: (713)533-3888
ArroRNEYS OR CITY OF HEMPSTEAD

By:_~~~U--
       __
V. Blayre Pena                   Brent Ryan
bpena@hslawmail.com              bryan@msmtx.com
Wesley P, McGuffey               McElroy, Sullivan, Miller,
wmcguffey@hslawmail.com          Weber & Olmstead, L.L.P.
Hance Scarborough, LLP           P.O. Box 12127
400 W. 15th Street, Ste. 95·0    Austin, Texas 78711
Austin, Texas 78701              Phone: (512) 327-8111
Phone; 512-479-8888              Facsimile: (512)327-6566
Facsimile: 512-482-6891 fax      ATI'ORNEYS FO~PINTAIL LANDFILL, LLC

Carol Chaney
Carol.chaney@tbechaneyfirm.net
Law Office of Carol A. Chaney
820 13th Street
P.O. Box966
Hempstead, TX 77445
Phone: (979) 826-6660
Facsimile: (979) 826-8989


                                 By;~
ATTORNEYS FOR
INTERVENORS/CITIZENS AGAINST
LANDFILL




AGREED STIPULATIONS OF FACT                                        Page 3 of3
EXHIBIT B
                                    Cause No. 13-03-21872


CITY OF HEMPSTEAD, TEXAS                            §      IN THE DISTRICT COURT OF
      Plaintiff,                                    §
                                                    §
and                                                 §
                                                    §
CITIZENS AGAINST THE LANDFILL                       §      WALLER COUNTY, TEXAS
IN HEMPSTEAD                                        §
                                                    §
v.                                                  §
                                                    §
WALLER COUNTY, TEXAS, ET. AL.                       §
    Defendants.                                     §      506TH JUDICIAL DISTRICT

            WALLER COUNTY’S MOTION TO DISMISS AND/OR MOTION TO STRIKE

TO THE HONORABLE JUDGE OF THIS COURT:

       Defendants Waller County, Texas, County Judge Glenn Beckendorff, Commissioner

Frank Pokluda, Commissioner Stan Kitzman, Commissioner Jeron Barnett, and Commissioner

John Amsler, in their official capacities as Waller County Commissioners Court (hereinafter

“Waller County”), file this Motion to Dismiss and/or Motion to Strike former Waller County

Judge Glenn Beckendorff, former Waller County Commissioner Frank Pokluda, and former

Waller County Commissioner Stan Kitzman as parties to this matter, as previously named and

sued by Plaintiff City of Hempstead, Texas (hereinafter “Hempstead”) and Plaintiff-Intervenor

Citizens Against the Landfill in Hempstead (hereinafter “CALH”)(or collectively “Plaintiffs”).

                                              I.
                                         Introduction

       The City of Hempstead, Texas, filed “its petition for Declaratory and Injunctive Relief

against Waller County, Texas; Glenn Beckendorff, in his official capacity as County Judge of

Waller County, Texas; John Amsler, Frank Pokluda, Jeron Barnett, and Stan Kitzman in their

official capacities as County Commissioners for Waller County, Texas, collectively the Waller


                                       MOTION TO DISMISS
                                         PAGE 1 OF 6
County Commissioners Court; and Pintail Landfill, L.L.C., Defendants, under authority of

Chapters 361, 363, and 364 of the Texas Health and Safety Code, Chapter 262 of the Texas

Local Government Code, and Chapter 37 of the Texas Civil Practices and Remedies Code” on

March 21, 2013.      See Hempstead’s Original Petition and Hempstead’s Second Amended

Petition. On April 11, 2014, Hempstead filed its Second Amended Petition for Declaratory and

Injunctive Relief.   See Hempstead’s Second Amended Petition.           Specifically, Hempstead

requests that the Court “void the Order of the Commissioners Court allowing the permitted use

of the City’s ETJ to include a landfill and to void the Order of the Commissioners Court to enter

into the Host Agreement.”      Id.   Moreover, the relief sought by Hempstead includes the

following:

       a.     A judgment declaring that acts of County Judge Glenn Beckendorff and
              County Commissioners John Amsler, Frank Pokluda, Jeron Barnett, and
              Stan Kitzman, in passing Ordinance No. 2013-001, adopting the Order
              “Concerning Host Agreement between Waller County, Texas and Pintail
              Landfill, LLC,” and entering into the Host Agreement with Pintail
              Landfill, LLC, are outside their statutory authority;
       b.     A judgment declaring that Defendant Waller County Commissioners
              Court Ordinance No. 2013-001, is unauthorized, void and of no legal
              effect because it designates an area within the City’s ETJ as the only area
              a landfill may be located in Waller County;
       c.     A judgment declaring the “Host Agreement” and Order “Concerning Host
              Agreement between Waller County, Texas and Pintail Landfill, LLC”
              dated February 13, 2013, are unauthorized, void, of no legal effect, and in
              violation of existing statutes controlling landfills in Texas;
       d.     A judgment declaring the “Host Agreement” and Order “Concerning Host
              Agreement between Waller County, Texas and Pintail Landfill, LLC”
              dated February 13, 2013, is unauthorized, void, and of no legal effect
              because of violations of the Texas Open Meetings Act;
       e.     A permanent injunction prohibiting Waller County from designating an
              area in the City’s ETJ as an area suitable for landfills;
       f.     An injunction prohibiting Waller County from executing a “Host
              Agreement” or any other document between Waller County, Texas and
              Pintail Landfill, LLC that ”licenses” and/or regulates a landfill in the area
              that is included in the City’s ETJ;
       g.     A judgment awarding the City reasonable and necessary attorney’s fees;
       h.     A judgment awarding the City costs of suit; and
       i.     Such other and further relief to which the City may show itself entitled.

                                        MOTION TO DISMISS
                                          PAGE 2 OF 6
Id. at ¶ 45.

        As the Plaintiff Intervenor, CALH filed its Petition in Intervention and Application for

Temporary Restraining Order, Temporary Injunction, and Permanent Injunction on March 21,

2013.   See CALH’s Petition in Intervention.      On April 11, 2014, CALH filed its Second

Amended Petition in Intervention. See CALH’s Second Amended Petition in Intervention.

CALH sought the following relief in its Petition in Intervention: (A) a declaratory judgment

finding that Waller County violated the Open Meetings Act, Public Information Act, and Local

Government Records Act; (B) a declaratory judgment finding that Waller County acted ultra

vires and in violation of the Texas Health & Safety Code in enacting the 2013 Ordinance; (C) a

permanent injunction enjoining, staying, voiding, and reversing the Waller County

Commissioners Court actions related to the Pintail Landfill, Pintail’s pending permit applications

with the TCEQ, and Host Agreement which were improperly noticed in the December 18, 2012,

January 2, 2013, February 12, 2013 and February 13, 2013 Notices of Meeting; (D) a permanent

injunction enjoining, staying, reversing, voiding, and preventing the effectiveness of Waller

County Ordinance No. 2013-001 and the Host Agreement between Waller County and Pintial

Landfill, LLC; and (E) a permanent injunction enjoining and preventing Waller County from

continuing to violate the Open Meetings Act, Public Information Act, and Local Government

Records Act.    Id. Specifically, CALH alleged that the violations of the Open Meetings Act

included: (1) inadequate notice under the Open Meetings Act; (2) engaging in walking quorums;

(3) improperly convening executive session as o the Host Agreement and the 2013 Ordinance;

(4) failing to keep a tape recording of executive session; (5) failure to keep certified agendas

during executive session in compliance with the Open Meetings Act requirements; and (6) that




                                        MOTION TO DISMISS
                                          PAGE 3 OF 6
the votes in open session concerning the Host Agreement and the 2013 ordinance were no more

than a rubber stamp. Id. at ¶¶ 56-70.

       As of January 1, 2015, Defendants Beckendorff, Pokluda and Kitzman are no longer

members of the Waller County Commissioners Court and hold no official capacity with Waller

County, Texas.

                                                II.
                                         Motion to Dismiss

       Waller County moves for dismissal and/or request that the Court strike former Waller

County Judge Glenn Beckendorff, former Waller County Commissioner Frank Pokluda, and

former Waller County Commissioner Stan Kitzman as parties in this matter for all claims

asserted against them in their official capacities.

       In the present matter, Defendants Beckendorff, Pokluda and Kitzman have only been

sued in their official capacities.      Pursuant to Texas Constitution, Article V, Section 18,

Defendants Beckendorff, Pokluda and Kitzman’s successors have been elected and qualified to

hold the offices of Waller County Judge, Waller County Commissioner – Precinct 2 and Waller

County Commissioner Precinct 4, respectively. Therefore, Defendants Beckendorff, Pokluda

and Kitzman’s official capacities as the representatives and officers of Waller County expired

effective January 1, 2015. See attached Exhibit A.

       Further, there is no longer a justiciable controversy that exists against these Defendants as

they no longer hold public office for Waller County, Texas. Specifically, a declaratory judgment

is appropriate only if a justiciable controversy exists as to the rights and status of the parties and

the controversy will be resolved by the declaration sought.             To constitute a justiciable

controversy, there must exist a real and substantial controversy involving genuine conflict of

tangible interests, not merely a theoretical dispute. Bonham State Bank v. Beadle, 907 S.W.2d


                                          MOTION TO DISMISS
                                            PAGE 4 OF 6
465 (Tex. 1995); Noell v. Air Park Homeowners Ass'n, Inc., 246 S.W.3d 827 (Tex. App. Dallas

2008), petition for review filed, (Nov. 6, 2008). A UDJA action will lie within the subject-

matter jurisdiction of the district courts when there is (1) a justiciable controversy as to the rights

and status of parties actually before the court for adjudication; and (2) the controversy will be

actually resolved by the declaration sought. Brooks v. Northglen Ass'n, 141 S.W.3d 158 (Tex.

2004); Texas Dept. of Ins. v. Reconveyance Services, Inc., 240 S.W.3d 418 (Tex. App. Austin

2007), petition for review filed, (Nov. 14, 2007).

                                               Prayer

       For these reasons, Waller County requests that the Court dismiss and/or strike former

Waller County Judge Glenn Beckendorff, former Waller County Commissioner Frank Pokluda,

and former Waller County Commissioner Stan Kitzman as parties in this matter.

                                               Respectfully submitted,

                                               /s/ J. Eric Magee
                                               James P. Allison
                                               SBN: 01090000
                                               j.allison@allison-bass.com

                                               J. Eric Magee
                                               SBN: 24007585
                                               e.magee@allison-bass.com

                                               ALLISON, BASS & MAGEE, L.L.P.
                                               A.O. Watson House
                                               402 W. 12th Street
                                               Austin, Texas 78701
                                               (512) 482-0701 telephone
                                               (512) 480-0902 facsimile




                                          MOTION TO DISMISS
                                            PAGE 5 OF 6
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of Waller County’s Motion to Dismiss and/of
Motion to Strike was this 16th day of January, 2015, delivered via e-service and electronically to
the following:

Arthur L. Pertile III                             via email: apertile@olsonllp.com,
Kelly Dempsey                                     couslander@olsonllp.com, and
Corey R. Ouslander                                Kdempsey@olsonllp.com
Olson & Olson, LLP
Wortham Tower, Suite 600
2727 Allen Parkway
Houston, Texas 77019

Attorneys for City of Hempstead

Terry L. Scarborough                              via email: bpena@hslawmail.com
Michael L. Woodward
V. Blayre Pena
Hance Scarborough, LLP
400 W 15th #950
Austin, Texas 78701

Carol A. Chaney                                   via email: carol.chaney@thechaneyfirm.net
Law Office of Carol A. Chaney
820 13th Street
P.O. Box 966
Hempstead, Texas 77445

Attorneys for Citizens Against the Landfill in
Hempstead

Brent W. Ryan                                     via email: bryan@msmtx.com
McElroy, Sullivan & Miller, L.L.P.
P.O. Box 12127
Austin, Texas 78711

Attorney for Pintail Landfill L.L.C.


                                                             /s/ J. Eric Magee
                                                             James P. Allison / J. Eric Magee




                                         MOTION TO DISMISS
                                           PAGE 6 OF 6
EXHIBIT A
                                    Cause No. 13-03-21872


CITY OF HEMPSTEAD, TEXAS                             §          IN THE DISTRICT COURT OF
      Plaintiff,                                     §
                                                     §
and                                                  §
                                                     §
CITIZENS AGAINST THE LANDFILL                        §          WALLER COUNTY, TEXAS
IN HEMPSTEAD                                         §
                                                     §
v.                                                   §
                                                     §
WALLER COUNTY, TEXAS, ET. AL.                        §
    Defendants.                                      §          506TH JUDICIAL DISTRICT

                            AFFIDAVIT OF DEBBIE HOLLAN

STATE OF TEXAS                       §
                                     §       KNOW ALL BY THESE PRESENTS:
COUNTY OF WALLER                     §

       BEFORE ME, the undersigned authority, on this date appeared an individual identified to

me as Debbie Hollan, who upon her oath states and affirms as follows:

       "My name is Debbie Hollan. I am over the age of eighteen, of sound mind and fully

competent to make this affidavit. All matters stated in this affidavit are true and correct to my

personal knowledge.

       I am the duly elected, qualified and serving County Clerk of Waller County, Texas. I

was first elected to this office in November 2010, and I have continuously held office as County

Clerk of Waller County, Texas, since January 1, 2011.

       A general election was held in November 2014, in part, for the election of the following

Waller County officials: (1) County Judge of Waller County, Texas; (2) County Commissioner-

Precinct 2 of Waller County, Texas; and (3) County Commissioner - Precinct 4 of Waller

County, Texas. As of January 1, 2015, the duly elected, qualified and serving County Judge of



                                      Debbie Hollan Affidavit
                                           Page 1 of2
Waller County, Texas, is the Honorable Carbett "Trey" J. Duhon III. The duly elected, qualified

and serving County Commissioner - Precinct 2 of Waller County, Texas, is the Honorable

Russell Klecka. The duly elected, qualified and serving County Commissioner - Precinct 4 of

Waller County, Texas, is the Honorable Justin Beckendorff.

       Former Waller County Judge Glenn Beckendorff, former Waller County Commissioner

Frank Pokluda (Precinct 2), and former Waller County Commissioner Stan Kitzman (Precinct 4)

are no longer elected officials for Waller County, Texas.

       All matters stated herein are true and correct to my personal knowledge.




                                                     Debbie Hollan   I~
                                                     Waller County Clerk


        SUBSCRIBED AND SWORN before me, to certify which witness my hand and seal of
office, this ~ day of January, 2015.




                                      Debbie Hollan Affidavit
                                           Page 2 of2
EXHIBIT C
                                                MINUTES
                       WALLER COUNTY COMMISSIONER'S COURT
                                REGULAR SESSION
                            MONDAY - JANUARY 12, 2015
       BE IT REMEMBERED that the Honorable Commissioner's Court of Waller County,
Texas, met in REGULAR SESSION on Monday, the 12th day of January 2015 at its meeting
place in the Waller County Courthouse, Hempstead, Texas. The meeting was called to order
by Waller County Judge Trey Duhon at 9:00 a.m. with the following members of the Court
present to-wit:
Carbett "Trey" J. Duhon III, County Judge
John A. Amsler, Commissioner Precinct 1
Russell Klecka, Commissioner Precinct 2
J eron Barnett, Commissioner Precinct 3
Justin Beckendorff, Commissioner Precinct 4
Debbie Hollan, County Clerk
Delivery of Invocation by: Commissioner Amsler
Pledge to the American Flag and Texas Flag led by: Commissioner Barnett

1.     Approval of Agenda.
       Motion to approve by Commissioner Barnett, seconded by Commissioner Beckendorff.
       Motion carried.
       Judge Trey Duhon - Yes         Commissioner Amsler - Yes        Commissioner Klecka       - Yes
                                      Commissioner Barnett - Yes       Commissioner Beckendorf! - Yes

2.     Approval of the minutes - 1 Set
       Motion to approve one set of minutes by Commissioner Barnett, seconded by Commissioner
       Beckendorf£'
       Motion carried.
       Judge Trey Duhon - Yes         Commissioner Amsler - Yes        Commissioner Klecka       - Yes
                                      Commissioner Barnett - Yes       Commissioner Beckendorf! - Yes

       Minutes approved: January 7, 2015 Regular Session

PUBLIC COMMENT - None
COUNTY JUDGE
3.     Discuss and take action to modify Rules of Order for Waller County Commissioner
       Court meetings so that:
       a) Consent Agenda can be considered and voted upon without being read; and
       b) Agenda items only read once after the agenda number is announced and motion is
       made and seconded.
       Motion to approve by Commissioner Amsler, seconded by Commissioner Barnett.
       Motion carried.
       Judge Trey Duhon - Yes         Commissioner Amsler - Yes        Commissioner Klecka      - Yes
                                      Commissioner Barnett - Yes       Commissioner Beckendorf! - Yes




                                                                        January 12, 2015 Regular Session




                                                             STATE OF TEXAS
                                                             COUNTY OF WAUER
                                                                I, OEB~E HOUAN, County Clerk, waner County, Texas.
                                                             do hereby oertify ttl6t this ia a true and conect copy
                                                             as same appeors of record In my oflioe. ~ my hSnd'
                                                             anc1 sea1 ot ~on JAN 1 3 2015

                                                              "'~~' DEBBIE HOLLAN, Cour:ty Cleftt
                                                              \\~,
                                                              ~~~~·~ ~­
                                                                     tePSibm ~
4.   Request approval to transfer fixed asset to the Maintenance Department.
     Motion to approve by Commissioner Amsler, seconded by Commissioner Barnett.
     Motion carried.
     Judge Trey Duhon -Yes      Commissioner Amsler - Yes        Commissioner Klecka      - Yes
                                Commissioner Barnett - Yes       Commissioner Beckendorf! - Yes

CONSENT AGENDA
5.   Discuss and take action to approve payment on the following invoices:
         •   $323.88 to Action Rental for Invoice # 080955
         •   $1,521.00 to Telomack Cabling Solution for Invoice# W8197
             from line item 600-600-581822 [Equip/Radio & Accessories] .

         •   $980.00 to Telomack Cabling Solution for Invoice # W8198
         •   $290.45 to Home Depot for Invoice dated 12/ 19/1 4
         •   $ 10.98 to Home Depot for Invoice dated 12/2111 4
             from line item 600-600-587518 [JP 2].

         •   $923.02 to Hometown Hardware for Invoice # 67689/2
         •   $ 57.97 to Hometown Hardware for Invoice# 67713/2
         •   $ 195.63 to Hometown Hardware for Invoice # 67733/2
             from line item 600-600-587519 [JP 3].

         • $2,250.00 to Harris County Treasurer for Invoice # AH008754
           from line item 125-423-540702 [Autopsy].

         •   $940.00 to Schmidt Funeral Home for invoice dated 12/23/1 4
         •   $940.00 to Schmidt Funeral Home for invoice dated 12/26/ 14
             from line item 125-423-540705 [Transport to Morgue].

        • $885.00 to TAC Security & Video for invoice # 15112401 [Courthouse
          Surveillance System]
        • $80.00 to TAC Security & Video for invoice # 15547401 [Courthouse Hold-Up
          Alarm]
        • $30.00 to TAC Security & Video for invoice # 15522001 [JP 1 Hold-Up Alarm]
        • $204.50 to TAC Security & Video for invoice # 15111601 [JP 2 Burglar Alarm
          & DVR System]
        • $115.00 to TAC Security & Video for invoice # 15520101 [JP 4 Burglar, Hold-
          Up, Access Control and DVR Monitors]
           from Line Item 11 7-428-568425 [Special Revenue Courthouse Security - Miscellaneous
           Security].
     Motion to approve by Commissioner Barnett, seconded by Commissioner Beckendorff.
     Motion carried.
     Judge Trey Duhon - Yes     Commissioner Amsler - Yes        Commissioner Klecka      - Yes
                                Commissioner Barnett - Yes       Commissioner Beckendorf! - Yes




                                                                  January 12, 20 15 Regular Session




                                                         S'tAiE. OF TEXl\S
                                                         COUNT'f Of W/.:.lLER
                                                           I, DEBBIE HOLLAN. C.ounly Cler\(, Waller~County, T&>GBS.
                                                         do hereby oeltify th;At 1hia la a truo and conect OOf1I ~
                                                         a$i~1):-r1s ~sm o1 reCOfd k1 my office. Wltn868 rrcy hand
                                                         and~~ of office 00 JAN 1 3 20 15


                                                             ~
                                                             ~~~"""'*~;· DEBBIEH~  . ci8r1< _
                                                               ,.~,r.~,, · s~
                                                             ~          ~   B·
                                                                               p n       ~
                                                                                                             --
                                                                                                        . ..:-
TREASURER
6.    Request by County Treasurer for approval and/or release of securities pledged by First
      National Bank of BellYille I \!/aller Branch.
      Item WITHDRAWN.
7.    Request by County Treasurer to authorize Judge Duhon to sign TAC HEBP Member
      Contract Designation Form.
      Motion to approve by Commissioner Beckendorff, seconded by Commissioner Amsler.
      Motion carried.
      Judge Trey Duhon - Yes     Commissioner Amsler - Yes         Commissioner Klecka       - Yes
                                 Commissioner Barnett - Yes        Commissioner Beckendorf! - Yes

8.    Request by County Treasurer to authorize Judge Duhon to sign Healthy County
      Wellness Coordinator and Wellness Sponsor Designation Form.
      Motion to approve by Commissioner Beckendorff, seconded by Commissioner Barnett.
      Motion carried.
      Judge Trey Duhon - Yes     Commissioner Amsler - Yes         Commissioner Klecka      - Yes
                                 Commissioner Barnett - Yes        Commissioner Beckendorf! - Yes

COUNTY CLERK
9.    Request approval to transfer fixed assets to the IT and Maintenance Department(s).
      Motion to approve by Commissioner Barnett, seconded by Commissioner Beckendorff.
      Motion carried.
      Judge Trey Duhon - Yes     Commissioner Amsler - Yes         Commissioner Klecka        - Yes
                                 Commissioner Barnett - Yes        Commissioner Beckendor:fl - Yes

COUNTY ENGINEER
10.   Recommend the approval of a Utility Permit for Wapiti Operating, LLC, for the
      installation of two (2) water disposal lines in the right-of-way of Donigan Road.
      Motion to approve by Commissioner Barnett, seconded by Commissioner Beckendorff.
      Motion carried.
      Judge Trey Duhon - Yes     Commissioner Amsler - Yes         Commissioner Klecka      - Yes
                                 Commissioner Barnett - Yes        Commissioner Beckendorf! - Yes

11.   Recommend the approval of a Utility Permit for San Bernard Electric Coop., Inc. for the
      installation of one (1) power pole in the right-of-way of Kickapoo Road.
      Motion to approve by Commissioner Barnett, seconded by Commissioner Beckendorff.
      Motion carried.
      Judge Trey Duhon - Yes     Commissioner Amsler - Yes         Commissioner Klecka       - Yes
                                 Commissioner Barnett - Yes        Commissioner Beckendorf! - Yes

MISCELLANEOUS
12.   Discuss and take action to approve Court Order setting the pay for Jurors in 2015 and
      providing food and lodging for Jurors in certain cases and instances.
      Motion to approve by Commissioner Barnett, seconded by Commissioner Beckendorff.
      Motion carried.
      Judge Trey Duhon - Yes     Commissioner Amsler - Yes        Commissioner Klecka       - Yes
                                 Commissioner Barnett - Yes       Commissioner Beckendorf! - Yes



                                                                   January 12, 2015 Regular Session




                                                          STATE OF TEXAS
                                                          COUNTY OF WAUER
                                                             I, DEBBIE HOUAN, County Cleek, Wallet County, T - .
                                                          do hereby o.lflify that this is a true and coned copy
                                                          811 same ai:rpssr.o of rcccro in my office. Wftnm roY hand

                                                          and seal of office on JAN I 3 ""



                                                              @~
                                                              ~                              £.u15
                                                                            DEBBIE~




                                                                                                          "'
                                                                                                               --
13.   Discuss and take action to approve Court Order setting allowances for travel outside the
      County in 2015.
      Motion to approve by Commissioner Barnett, seconded by Commissioner Beckendorff.
      Motion carried.
      Judge Trey Duhon - Yes     Commissioner Amsler - Yes                     Commissioner Klecka       - Yes
                                 Commissioner Barnett - Yes                    Commissioner Beckendorff - Yes
14.   Spread upon the minutes the Notice of Demolition by City of Waller for two buildings
      located within its city limits.
      No action required.

15.   Discuss and take action to approve the payment of $17,500.00 to Waller County
      Economic Development from line item 125-411-547200 [Economic Development] for
      1st quarterly payment.
      Motion to approve by Commissioner Barnett, seconded by Commissioner Beckendorff.
      Motion carried.
      Judge Trey Duhon - Yes     Commissioner Amsler - Yes                     Commissioner Klecka       - Yes
                                 Commissioner Barnett - Yes                    Commissioner Beckendorf! - Yes

16.   Discuss and take action to approve payment to Johnston, LLC for the following invoices:
          •   $66,500.00 for Invoice# 0002885 for Jail Feasibility Study
          •   $1,475.07 for Invoice# 0002865 for Waller County Facility Assessments
              from line item 600-600-545405 [Professional Services]
      Motion to approve by Commissioner Beckendorff, seconded by Commissioner Barnett.
      Motion carried.
      Judge Trey Duhon - Yes     Commissioner Amsler - Yes                     Commissioner Klecka      - Yes
                                 Commissioner Barnett - Yes                    Commissioner Beckendorf! - Yes

AUDITOR
17.   Request by County Auditor for approval of quarterly reimbursement of Juror Payments.
      Motion to approve by Commissioner Barnett, seconded by Commissioner Beckendorff.
      Motion carried.
      Judge Trey Duhon - Yes     Commissioner Amsler - Yes                     Commissioner Klecka       - Yes
                                 Commissioner Barnett - Yes                    Commissioner Beckendorff - Yes

18.   Request by County Auditor for approval and/or ratification of Accounts Payable.
      Motion to approve and/or ratify by Commissioner Barnett, seconded by Commissioner
      Beckendorff.
      Motion carried.
      Judge Trey Duhon -Yes      Commissioner Amsler - Yes                     Commissioner Klecka       - Yes
                                 Commissioner Barnett - Yes                    Commissioner Beckendorff - Yes

EXECUTIVE SESSION
19.   Discussion and possible action regarding case entitled City ofHempstead and Citizens
      Against the Landfill in Hempstead v. Waller County, Texas, et al.; Cause No. 13-03-
      21872; In the 506th Judicial District Court of Waller County, Texas; Waller County
      Ordinance No. 2013-001 and the Host Agreement between Waller County, Texas and
      Pintail Landfill, L.L.C. [Executive Session as requested [pursuant to Texas
      Government Code, Title 5, Subchapter D. Section 551.071 9 (Consultation with
      Attorney)]
                                                                               January 12, 2015 Regular Session




                                                   STATE OF TEXAS
                                                   COUNTY OF WALLER                                     '      - - - ,!
                                                     I DEBBIE HOLLAN, County Oel'k..Y\faller County, T....../' •
                                                   do ;,areb'/ ~J:Jrt1fy th      Court convened to Executive Session @ 9:21 a.m.
      Court reconvened from Executive Session @ 11 :30 a.m.
      Motion made by Commissioner Amsler, seconded by Commissioner Klecka that we instruct Allison
      Bass & Associates to agree to the invalidation I voiding of the Host Agreement and the 2013
      Ordinance as requested by CALH and the City of Hempstead in Case No. 13-03-21872 in the 506th
      Judicial District Court and to enter into somewhat negotiations on other remaining issues.
      Motion to amend by Commissioner Barnett, seconded by Commissioner Beckendorff to not contest
      the voiding of the Host Agreement and Ordinance.
      Amendment FAILED.
      Judge Trey Duhon - No      Commissioner Amsler - No           Commissioner Klecka       - No
                                 Commissioner Barnett - Yes         Commissioner Beckendorff - Yes
      Original Motion carried.
      Judge Trey Duhon - Yes     Commissioner Amsler - Yes          Commissioner Klecka       - Yes
                                 Commissioner Barnett - No          Commissioner Beckendorff - No


20.   Consultation with District Attorney about pending or contemplated litigation.
      Item WITHDRAWN.

ADJOURN MEETING
      Motion to adjourn meeting by Commissioner Amsler, seconded by Commissioner Barnett.
      Motion carried.
      Judge Trey Duhon - Yes     Commissioner Amsler - Yes         Commissioner Klecka       - Yes
                                 Commissioner Barnett - Yes        Commissioner Beckendorff - Yes

      Meeting was ADJOURNED at 11 :48 a.m.




                                                                    January 12, 2015 Regular Session




                                                     STATE Of TEXAS
                                                     COUN1Y OF WAu.ER               aerk Waller Count¥ Texas,
                                                       I, OEB™E HOUAN, ~unly               arUs corred copy :,- r
                                                                                                         1



                                                     do hereby certify that ttus Is a true cffiC& wftneee my tlanji:.
                                                     as same appe9I'$ of record In my .,__                        -/' •
                                                     and   ~,g office on   JAN 1 3 20_15 · •.
                                                            ~~          OEBBtE HOLµ\N, ~ 7                                ,,
                                                           ~
                                                           ~l
                                                             -          wanePJY?n';yT~~,lidiJlZd.
                                                                        ByJ4'~ ---~.
                                                                                                                          :::

                                                                        Stephahie Tj)mpk .. . ..-~ ~-
EXHIBIT D
                                    Cause No. 13-03-21872


CITY OF HEMPSTEAD, TEXAS                           §       IN THE DISTRICT CQlJRT §f              --
      Plaintiff,                                   §                                1     ~
                                                   §                                      r:::;
and                                                §                                      rv      ::..:::   ~)   .--
                                                                                          C •      - -\~


CITIZENS AGAINST THE LANDFILL
                                                   §
                                                   §
                                                                                -
                                                           WALLER COTuTh.l'T'V-:!'ifEXA~          -·
                                                                                                  :-, :          I   ' I

                                                                                                            '...-)~-::/
                                                                       n i i..,:j     ...:._      -    /f
                                                                                                   . '• :-n
IN HEMPSTEAD                                       §                                !     c::>
                                                                                                  ·-1 :::::



v.
                                                   §
                                                   §
                                                   §
                                                                                                  -
WALLER COUNTY, TEXAS, ET. AL.                      §
    Defendants.                                    §       506TH JUDICIAL DISTRICT

            JOINT MOTION FOR ENTRY OF AGREED FINAL JUDGMENT

       Plaintiff City of Hempstead ("Hempstead"), Plaintiff-Intervenor Citizens Against the

Landfill in Hempstead ("CALH"), Defendant Pintail Landfill, LLC ("Pintail") and Defendant

Waller County, Texas; Glenn Beckendorff, in his official capacity as County Judge of Waller

County, Texas; John Amsler, Frank Pokluda, Jeron Barnett, and Stan Kitzman in their official

capacities as County Commissioner for Waller County, Texas, (collectively "Waller County''),

file this Agreed Joint Motion for Entry of Agreed Final Judgment.

       1.     On March 20, 2013, Hempstead filed suit against Waller County and Pintail for

injunctive and declaratory relief. CALH filed its petition in intervention on March 21, 2013. On

April 11, 2014, Hempstead filed its Second Amended Petition for Declaratory and Injunctive

Relief and CALH filed its Second Amended Petition in Intervention.

       2.     Pintail filed cross-claims and counter-claims, which were subsequently non-suited

with the exception of Pintail's claim under the UDJA that Ordinance 2013-001 was valid.




Agreed Joint Motion for Entry of Agreed Final Judgment                                     Page 1
       3.      After a trial on the merits, the Court submitted the case to the jury on December

18, 2014. The charge and verdict is attached hereto as Exhibit A, and fully incorporated by

reference.

       4.      On January 14, 2015, CALH filed its First Amended Motion to Enter Judgment

on the Verdict and First Amended Motion to Enter Judgment on Outstanding Issues of Law. On

January 15, 2015, Hempstead filed its First Amended Motion for Entry of Judgment. On January

16, 2015, Waller County and Pintail filed their Motions for Judgment Notwithstanding the

Verdict and Responses to CALH's and Hempstead's Motions to Enter Judgment on the Verdict

and Motions to Enter Judgment on Outstanding Issues of Law.

       5.      Subsequently, the Parties have entered into settlement negotiations and have

reached a settlement agreement for entry of an agreed final judgment, resolving all issues in this

lawsuit, except any claim, defense, or assertion, whether one or more, that has been or may in the

future be raised in any forum, regarding the validity of Waller County Ordinance No. 2011-001

and/or its applicability to (a) Texas Commission on Environmental Quality MSW Registration

NO. 40259 (Pintail Landfill Transfer Station), (b) Texas Commission on Environmental Quality

MSW Permit Application No. 2377 (Pintail Landfill), and/or (c) all or any part of the 410.37 acre

facility site described in such registration and permit application. The Parties request the Court

to enter the judgment attached hereto as Exhibit B.

       6.      All Parties agree to the proposed Agreed Final Judgment.

       The Parties respectfully request that the Court grant their Joint Motion for Entry of

Agreed Final Judgment.




Agreed Joint Motion for Entry of Agreed Final Judgment                                     Page 2
                                          Respectfully submitted,

Art Pertile                                 Jarnes P. Allison
Corey R. Ouslander                          J. Eric Magee
couslander@olsonllp.com                     e.magee@allison-bass.com
OLSON & OLSON, L.L.P.                       Allison, Bass & Associates, LLP
Wortham Tower, Ste. 600                     402 W. 12th St.
2727 Allen Parkway                          Austin, Texas 78701
Houston, Texas 77019                        Phone: (512) 482-0701
Phone: (713) 533-3800                       Facsimile: (512)480-0902
Facsinrile:(713)533-3888                    ATTORNEYS FOR WALLER COUNTY
ATTORNEYS FOR CITY OF HEMPSTEAD             DEFENDANTS

By:~£,---
  {/


V. Blayre Pena                              Brent Ryan
bpena@hslawmai~.com                         bryan@msmtx.com
Hance Scarborough                           McElroy, Sullivan, Miller,
400 W. 15th Street, Ste. 950                Weber & Olmstead, L.L.P.
Austin, Texas 78701                         P.O. Box 12127
Phone:512-479-8888                          Austin, Texas 78711
Fasci.mile: 512-482-6891 fax                Phone: (512) 327-8111
                                            Facsimile: (512)327-6566
Carol Chaney                                ATTORNEYS FOR PINTAIL LANDFILL, LLC
Carol.chaney@thechaneyfirm.net
Law Office of Carol A. Chaney
820 13th Street
P.O. Box966
Hempstead, TX 77445
Phone: (979) 826-6660
Fasci.mile: (979) 826-8989
ATTORNEYS FOR INTERVENORS/CITIZENS
AGAINST LANDFILL


By:fftkAJ &
    f       (      •




Agreed Joint Motion for Entry of Agreed Final Judgment                        Page 3
     r11cu      1   v , • ·,   ,

     Kr      2 ;0 1  O'Clock   p       M
     PATRICIA JAtvIES SPADACHENE
     BYWALLEW1?' TEXAS
                     DEPUTY
                                   CAUSE NO. 13-03-21872

CITY OF HEM:PSTEAD, Texas,                         §       IN THE DISTRICT COURT OF •
    Plaintiff                                      §
                                                   §
And                                                §
                                                   §
CITIZENS AGAINST THE LANDFILL IN                   §
HEMPSTEAD,                                         §
          Plaintiff Intervenor                     §
                                                   §
v.                                                 §        WALLER COUNTY, TEXAS
                                                   §
WALLER COUNTY, TEXAS, COUNTY                       §
JUDGE BLENN BECKENDORFF,                           §
COMMISSIONER FRANK. POKLUDA,                       §
CO:MMlSSIONER STAN KITZMAN,                        §
COMMISSIONER JERON B.AlrnET,                       §
COMMISSIONER JOHN AMSLER, and                      §         506th JUDICIAL DISTRICT
PINTAIL LANDFILL, L.L.C.                           §
          Defendants.                              §

                                   CHAR.GE OF THE COURT

lv1EMBERS OF TIIB JURY:

       After closing arguments, you will go to the jury room to decide the case, answer the
questions that are attached, and reach a verdict. You may discuss the case with other jurors only
when you are all together in the jury room.

       1bis case is submitted to you by asking questions about the facts, which you must decide
from the evidence you have heard in this trial. You are the sole judges of the credibility of the
witnesses and the weight to be given their testimony, but in matters of law, you must be
governed by the ~ctions in this charge. In discharging your responsibility on this jury, you
will observe all the instructions which have previously been given you. I shill now give you
additional instructions which you should carefully and strictly follow during your deliberations.

        Remember my previous instructions: Do not discuss the case with anyone else, either in
person or by any other means. Do not do any independent investigation about the case or
conduct any research. Do not look up any words in dictionaries or on the Internet. Do not post
information about the case on the Intern.et Do not share any special knowledge or experiences
with the other jurors. Do not use your phone or any other electronic device during your
deh'berati.ons for any reason, without permission from the Court. When you enter the jury room
to deliberate, you must surrender your phone and any other electronic device.


                                                                                                    I



                                               1                                 EXHIBIT
        Any notes you have taken are for your own personal use. You may take your notes back
into the jury room and consult them dtu:ing deliberations, but do not show or read your notes to
your fellow jurors during your deh"berati.ons. Your notes are not evidence. Each of you should
rely on your independent recollection of the evidence and not be influenced by the fact that
another juror has or has not taken notes.

       You must leave your notes with the bailiff when you are not deliberating. I will make
sure your notes are kept in a safe, secure location and not disclosed to anyone. After you
complete your deliberations, the bailiff will collect your notes, unless you choose to keep them.
When you are released from jury duty, the bailiff will promptly destroy your notes, unless you
have retained them, so that no one can read what you wrote.

Here are the instructions for answering the questions.

       1.      Do not let bias, prejudice or sympathy play any part in your decision.

        2.      Base your answers only on the evidence admitted in court and on the law that is in
these instructions and questions. Do not consider or discuss any evidence that was not admitted
in the courtroom.

       3.       You are to make up your own minds about the facts. You are the sole judges of
the credibility of the witnesses and the weight to give their testimony. But on matters of law,
you must follow all of my instructions.

        4.    If my instructions use a word in a way that is different from its ordinary meaning,
use the meaning I give you, which will be a proper legal definition.

       5.      All the questions and answers are important. No one should say that any question
or answer is not important

       6.      Answer ''yes" or "no" to all questions unless you are told otherwise. A ''yes"
answer must be based on a preponderance of the evidence. Whenever a question requires an
answer other than ''yes" or "no," your answer must be based on a preponderance of the evidence.

       The term ''preponderance of the evidence" means the greater weight of credible evidence
presented in this case. If you do not find that a preponderance of the evidence supports a "yes"
answer, then answer "no." A preponderance of the evidence is not measured by the number of
witnesses or by the number of documents admitted in evidence. For a fact to be proved by a
preponderance of the evidence, you must find that the fact is more likely true than not true.

        A fact may be established by direct evidence or by circumstantial evidence or both. A
fact is established by direct evidence when proved by documentary evidence or by witnesses
who saw the act done or heaxd the words spoken. A fact is established by circumstantial
evidence when it may be fairly and reasonably inferred from other facts proved.




                                                2
       7.     Do not decide who you think should win before you answer the questions and
then just answer the questions to match your decision. Answer each question carefully without
considering who will win. Do not discuss or consider the effect your answers will have.

        8.     Do not answer questions by drawing straws or by any method of chance.

       9.     Do not trade your answers. For example, do not say, ''I will answer this question
your way if you answer another question my way."

        10.    The answers to the questions must be based on the decision of at least 10 of the 12
jurors. The same 10 jurors must agree on every answer. Do not agree to be bound by a vote of
anything less than 10 jurors, even if it would be a majority.

       As I have said before, if you do not follow these instructions, it will be juror misconduct,
and I might have to order a new trial and start this process over again. This would waste your
time and the parties' money, and would require the taxpayers to pay for another trial. If a juror
breaks any of these rules, tell that person to stop, and if such juror fails to do so, report it to the
Court.




                                                  3
                            DEFINITIONS & INS1RUCTIONS

      In answering the questions below, please follow these definitions and instructions.

       1.      The term "Waller County'' includes the Waller County Commissioners Court,
Judge Glenn Beckendorff and Waller County Commissioners Frank Pokluda, Stan Kitzman,
Jeron Barnett, ~d John Amsler.

      2.     Waller County is a governmental body.

       3.    All questions for tb.e Jury relate to the time period on or before February 13, 2013.




                                               4
   DEFINITIONS AND INSTRUCTIONS FOR QUESTION NUMBERS 1. 2, 3, AND 4

        1.      A governmental body may consult with its attorney in executive session to discuss
the legal issues raised in connection with a proposed contract or a proposed ordinance, but it may
not discuss non-legal matters.

               a.     ''Non-legal matters" include but are not limited to: (1) merits of enacting
                      an ordinance; (2) merits of a proposed contract; (3) :financial
                      considerations of a proposed con.tract; or (4) matters of public policy; or
                      (5) merits of an application.

               b.     Legal issues include advice given to Waller County regarding the legal
                      ramifications of facts and information and the legality of a proposed
                      contract or proposed ordinance.

       2.     "Deliberation" means a verbal exchange during a meeting between a quorum of a
governmental body, or between a quorum of a governmental body and another person,
co~cerning an issue within the jurisdiction of the governmental body or any public business.


        3.     "Meeting'' means;

               a       A deliberation between a quorum of a governmental body or between a
                       quorum of a governmental body and another person, during which public
                       business or public policy over which the governmental body has
                       supervision or control is discussed or considered or during which the
                       governmental body takes formal action, or

               b.      A gathering:
                        i.    That is conducted by the governmental body;
                       ii.    At which a quorum of members of the governmental body is
                              present;
                      iii.    That has been called by the governmental body, and;
                      iv.     At which the members receive information from, give information
                              to, ask questions of, or receive questions from any third person,
                              including an employee of the governmental body, about the public
                              business or public policy over which the governmental body has
                              supervision or control.

        4.     "Closed Meeting'' means a meeting to which the public does not have access.

        5.     "Quorum" means a majority of a governmental body.

        6.     A "walking quorum.1' occurs when members of a governmental body gather in
               numbers that do not physically constitute a quorum at any one time but who,
               through successive gatherings, secretly, and intentionally, discuss a public matter
               with a quorum of that body at a place other than1 a posted meeting.1

                                                5
                                  QUESTION NUMBER 1

        Do you find that the WaJler County Commissioner's Court deliberated non-legal matters
relating to Ordinance 2013-001 in a closed meeting?

       Answer: ---'~~,e_5
                        ___ ("Yes" or "No")




                                             6
                                  QUESTION NUMBER 2

        Do you find that the Waller County Commissioner's Court deliberated non-legal matters
relating to the Host Agreement in a closed meeting?

       Answer:      l{ -e)
                   ~-
                                  ("Yes" or "No")




                                             7
                                     .,                                   \   ~   .. ..




                                  QUESTION NUMBER 3

     Do you find that at least three (3) members of the Waller County Commissioners Court
eng~ed in a walking quorum related to the following items below?

      (a)    Host Agreement

      (b)    Ordinance 2013-001




                                           8
                                    QUESTION NUMBER 4

       "Negotiate" means to try to reach an agreement or compromise by discussion with others.

       Do you find that one or more members of the Waller County Gommissioners Court acted
as a committee, authorized by at least three (3) members of the Commissioners Court, to
negotiate the tenns of the following items before presentation to the Waller County
Commissioners Court for a vote?

       Answer ''"'ies" or ''No" for each of the following.

       (a)    Host Agreement                  Answer: --j-+---eS=--___ (''Yes" or ''No")

       (b)    Ordinance 2013-001              Answer:     Cf e'\
                                                        --=o=---::7---- (''Yes" or "No")




                                                                                                 I



                                                 9
                                                                                              .,




       If you answered "yes" to Question Number 4(a) or 4(b), answer Question Number/ 5,
otherwise, do not answer Question Number 5.               ·
                                                                                                   ,
                                   QUESTION NUMBER 5

        Do you find that there were any committee meetings held that were not open to the public
relating to the following?

       (a)    Host Agreement                Answer: -~""'+-'6;;.....       If you answered "yes" to Question Number 4(a) or 4(b), answer Question Number 6,
otherwise, do not answer Question Number 6 and proceed to Question Number 7.


                      INSTRUCTION FOR QUESTION NUMBER 6

      A "rubber stamp" occurs when a committee's recommendations are approved without
meaningful discussion.

                                  QUESTION NUMBER 6

       Do you find that the Commissioners' vote at the Febl').lary 13, 2013 open meeting was a
rubber stamp of the following items?

       (~)    llost.A.greement             Answer: -B~f-...,$,,...____ ("Yes" or ''No")

       (b)    Ordinance 2013-001           Answer: -~-+-e_                   INSTRUCTION FOR Q~TIONNUMBERS 7 THROUGH 9

            Public information means information that is written, produced., collected., assembled, or
    maintained under a law or ordinance or in connection with the transaction of official business.
    Public Information includes all documents, regardless of physical form or characteristics, created
    or received by Waller County in the transaction of public business. Public information includes,
    but is not limited to, e-mails, text messages, and other electronic recordings.

           Waller County is required to preserve and manage its Public Information in accordance
    with applicable rules and laws governing the destruction and other disposition of state and local
    government records or Public Information.

            Each Waller County Commissioner and the Waller County Judge is the officer for public
    information and the custodian of the information created or. received by that county
    commissioners' office. Waller County or the elected county officer for information of that
    elective county office may determine a time for which information that is not currently in Use
    will be preserved, subject to any applicable rule or law governing the destruction and other
    disposition of state and local government records or public information.

             As an officer for public information, each Waller County Commissioner or Coun.ty
    Judge is responsible for the release of public information. Each is required to: (1) make public
    information available for public inspection and copying; (2) carefully protect public information
    from deterioration, alteration, mutilation, loss, or unlawful removal; and (3) repair, renovate, or
    rebind public information as necessary to maintain it properly.

             Each officer for public information is required to prominently display a sign containing
    basic information about the rights of a requestor, the responsibilities of a governmental body, and
    the procedures for inspecting or obtaining a copy of public information.. The officer shall display
    the sign at one or more places in the administrative offices of the governmental body where it is
    plainly visible to members of the public and employees of the governmental body whose duties
    include receiving or responding to requests under this chapter.

            As officers for public information, Waller County Commissioners and the Waller County
    Judge must promptly produce public information for inspection, duplication, or both upon
    request by any person for public information. "Promptly" means as soon as possible under the
    circumstances, that is, within a reasonable time, without delay. If an officer for public
    information cannot produce public inforination for inspection or duplication within 1Obusiness
    days after the date the information is requested, the officer must certify that fact in writing to the
    requestor and set a date and hour within a reasonable time when the information will be available .
    for inspection or duplication.




I



                                                     12
                                      QUESTION NUMBER 7

            Do you :find that County Judge Glenn Beckendorff failed to comply with any of the
    following?

           (a) Protecting public information from deterioration, alteration, mutilation, loss, or
               unlawful removal;

           (b) Displaying a sign containing basic information about the rights of a requestor, the
              responsibilities of a governmental bo,dy, and the procedures for inspecting or
              ob:taining a copy of public information at one or more places in the admIDistrative
              offices of the governmental body where it is plainly visible to members of the public
              and employees of the governmental body;

           (c) Promptly producing public information for inspection, duplication, or both upon
               request by any person for public information;

           (d) Certifying in writing to the requester within 10 business days after the date the
               information was requested, that public information requested could not be produced
               for inspection or duplication;

           (e) Notifying the requestor within 10 business days after the request of a date and hour
               within a reasonable time when the information would be available for inspection or
               duplication to the requestor.

                                               Answer:    8"5               ("Yes" or "No")




I



                                                  13
                                  QUESTION NUMBER 8

      Do you find that Waller County Precinct Two Commissioner Frank Pokluda failed to
comply with any of the following?

      (a) Protecting public information from deterioration, alteration, mutilation,    ~ass,   or
          unlawful removal;

      (b) Displaying a sign contalning basic information about the rights of a requestor, the
          responsibilities of a governmental body, and the procedures for inspecting or
          obtaining a copy of public information at one or more places in the administrative
          offices of the governmental body where it is plainly visiple to members of the public
          and employees of the governmental body;

      (c) Promptly producing public information for inspection, duplication, or both upon
          request by any person for public information;

       (d) Certifying in writing to the requestor withln 10 business days after the date the
           information was requested, that public information requested could not be produced
           for inspection or duplication;

       (e) Notifying the requestor within 10 business days after the request of a date and hour
           within a reasonable time when the information would be available for inspection or
           duplication to the requestor.

                                           Answer: -~--+.e-=_,,,,_~_ _ _ ("Yes" or ''No")




                                              14
                                  QUESTION NUMBER 9

Do you find that Waller County Precinct Four Commissioner Stan Kitzman failed to comply with
any of the following?

       (a) Protecting public information from deterioration, alteration, mutilation, loss, or
           unlawful removal;

       (b) Displaying a sign containing basic information about the rights of a requester, the
          responsibilities of a governmental body, and the procedures for inspecting or
          obtaining a copy of public information at one or more places in the administrative
          offices of the governmental body where it is plainly visible to members of the public
          and employees of the governmental body;

       (c) Promptly producing public information for inspection, duplication, or both upon
           request by any person for public information;

       (d) Certifying in writing to the requestor within 10 business days after the date the
           information was requested, that public information requested could not be produced
           for inspection or duplication;

       (e) Notifying the requestor within 10 business days after the request of a date and hour
           within a reasonable time when the information would be available for inspection or
           duplication to the requester.

                                           Answer: -~--,i---e~s___ ("Yes" or "No")




                                              15
        After you retire to the jury room, you will select your own presiding juror. The first thing
the presiding juror will do is to have this complete charge read aloud and then you will deliberate
upon your answers to the questions asked.

       It is the duty of the presiding juror-

               1.      to preside during your deliberations,

               2.      to see that your deliberations are conducted in an orderly manner and in
                       accordance with the instructions in this charge,

               3.      to write out and hand to the bailiff any communications concerning the
                       case that you desire to have delivered to the judge,

               4.      to vote on the questions,

               5.      to write your answers to the questions in the spaces provided, and

               6.      to certify to your verdict in the space provided for the presiding juror's
                       signature or to obtain the signatures of all the jurors who agree with the
                       verdict if your verdict is less than lmanimous.

       You should not discuss the case with anyone, not even with other members of the jury,
unless all of you are present and assembled in the jury room. Should anyone attempt to talk to
you about the case before the verdict is returned., whether at the courthouse, at your home, or
elsewhere, please inform the judge of this fact.

       If you have a question, you must submit such question in writing to the Court. The
Presiding Juror must write out the question, sign same and hand the note to the Bailiff, who will
present it to the Court. Do not discuss .the question with the Bailiff.

        When you have answered all the questions you are required to answer under the
instructions of the judge and your presiding juror has placed your answers in the spaces provided
and signed the verdict as presiding juror or obtained the signatures, you will inform the bailiff at
the door of the jury room that you have reached a verdict, and then you will return. into co
with your verdict.




                                                   16
                                          Certificate
                                                            .

                                                                                               r
                                              .
       We, the jury, have answered the above and foregoing questions as herein indicated, and
herewith return same into court as our verdict.               J [._,,
                                                                l/eflltl.-'1
                                                                                       71
                                                                                        /I
                 (To be signed by the presiding juror if th~is unanimous.)



                                            PRESIDING JUROR



                                            Printed Name of Presiding .Jur~                       ~
                                                              1111f c,t" t~   tit                 u
           (To be signed by those rendering the verdict if the}Y1-Yis not lmanimous.)

                                                    Jurors' Printed Names
                                                                                                       I


                                                     (' lr...mes                    't,       5---r:5"r µ ,u..e""tc,
                                                     /{/I Cf-f 4-E \ t\ - l~ fH:J N0 /'/

                                                    J?,~ ~~~
                                                                                            Cause No. 13-03-21872


CITY OF HEMPSTEAD, TEXAS                           §      IN THE DISTRICT COURT OF
      Plaintiff,                                   §
                                                   §
and                                                §
                                                   §
CITIZENS AGAINST THE LANDFILL                      §      WALLER COUNTY, TEXAS
IN HEMPSTEAD                                       §
                                                   §
v.                                                 §
                                                   §
WALLER COUNTY, TEXAS, ET. AL.                      §
    Defendants. ·                                  §      506TH JUDICIAL DISTRICT

                               AGREED FINAL JUDGMENT

       Before the Court is the above-styled and numbered cause of action.      On December 1,

2014, the case was called for trial. Plaintiff City of Hempstead ("Hempstead") appeared through

its attorney of record and announced ready for trial. Plaintiff-Intervenor Citizens Against the

Landfill in Hempstead ("CALH") appeared through its attorney of record and announced ready

for trial. Defendants, Waller County, Texas including the elected officials of the Waller County

Commissioners Court, in their official capacities (collectively "Waller County"), appeared in

person and by their attorney of record and announced not ready for trial. Defendant, Pintail

Landfill, LLC, ("Pintail") appeared in person and by its attorney of record and announced not

ready for trial. After denying the Motions to Abate and Requests for Continuance, a jury,

consisting of 12 qualified jurors having been previously demanded, was duly empanelled and the

case proceeded to trial.



                                                                                   EXHIBIT

                                                                                     B
Agreed Final Judgment                                                                    Page 1
            The Court, after examining the record and the evidence and argument of counsel, finds

    that venue is proper in Waller County, that the Court has jurisdiction over the subject matter and

    the parties in this case, and that the Court has jurisdiction to enter a judgment in this case.

           At the conclusion of the evidence, the Court submitted the questions of fact in the case to

    the jury. The charge of the Court and the verdict of the jury are incorporated for all purposes by

    reference, and attached hereto as Exhibit 1. The Parties also entered into certain Stipulations of

    Fact, which are incorporated for all purposed by reference, and attached hereto as Exhibit 2.

           Following the verdict of the jury of December 18, 2014, Hempstead, CALH, Pintail

    Landfill and Waller County filed a Joint Motion for Entry of Agreed Final Judgment. In said

    Motion, the parties represent that they have reached a settlement agreement concerning the jury

    verdict and the remaining legal and factual issues pending before the Court and have agreed to

    the entry of final judgment.

           Accordingly, the Court renders the following Agreed Final Judgment:

           IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Waller County

    Ordinance No. 2013-001 is void.

           IT IS FURTHER ORDERED that the Host Agreement between Waller County, Texas,

    and Pintail Landfill, LLC is void.

            IT IS FURTHER ORDERED that Plaintiff City of Hempstead have and recover from

    Waller County attorneys' fees in the amount of Two Hundred Forty-Five Thousand Dollars and

    no cents ($245,000).

           IT IS FURTHER ORDERED that Plaintiff-Intervenor Citizens Against the Landfill in

    Hempstead have and recover from Waller County attorneys' fees in the amount of Three

    Hundred Twenty-Five Thousand Dollars and no cents ($325,000).
I



    Agreed Final Judgment                                                                             Page 2
        IT IS FURTHER ORDERED that the total amount of the judgment rendered will bear

interest at a rate of Five Percent (5%) per annum from the date of this judgment until paid in full.

       Pursuant to the terms of the parties' settlement agreement giving rise to this Agreed Final

Judgment, the parties do not present to this Court for adjudication, and this Court does not adjudicate,

any issue concerning any claim, defense, or assertion, whether one or more, that has been or may in

the future be raised in any forum, regarding the validity of Waller County Ordinance No. 2011-001

and/or its applicability to (a) Texas Commission on Environmental Quality MSW Registration No.

40259 (Pintail Landfill Transfer Station), (b) Texas Commission on Environmental Quality MSW

Permit Application No. 2377 (Pintail Landfill), and/or (c) all or any part of the 410.37 acre facility

site described in such Registration and Permit Application.

        All costs of court spent or incurred in this cause are to be borne by the party incurring

same. All writs and processes for the enforcement and collection of this judgment may issue as

necessary.

        All other relief requested in the live pleadings of any party that is not specifically granted

is DENIED. This is a final judgment that disposes of all claims and parties.


        SIGNED this _ _ day of _ _ _ _ _ _ _ _,. 2015.




                                                TERRY L. FLENNIKEN, JUDGE PRESIDING




Agreed Final Judgment                                                                            Page 3
AGREED AS TO FORM AND SUBSTANCE:


Art Pertile
Corey R. Ouslander                   James P. Allison
couslander@olsonllp.com              J. Eric Magee
OLSON & OLSON, L.L.P.                e.magee@allison-bass.com
Wortham Tower, Ste. 600              Allison, Bass & Associates, LLP
2727 Allen Parkway                   402 W. 12th St.
Houston, Texas 77019                 Austin, Texas 78701
Phone: (713) 533-3800                Phone: (512) 482-0701
Facsimile: (713)533-3 888            Facsimile: (512)480-0902
ATTORNEYS FOR CITY OF HEMPSTEAD      ATTORNEYS FOR WALLER COUNTY
                                     DEFENDANTS
By:_ _ _ _ _ _ _ _ _ __


                                     By:_ _ _ _ _ _ _ _ _ __


V. Blayre Pena                       Brent Ryan
bpena@hslawmail.com                  bryan@msmtx.com
Hance Scarborough                    McElroy, Sullivan, Miller,
400 W. 15th Street, Ste. 950         Weber & Olmstead, L.L.P.
Austin, Texas 78701                  P.O. Box 12127
Phone:512-479-8888                   Austin, Texas 78711
Fascimile: 512-482-6891 fax          Phone: (512) 327-8111
                                     Facsimile: (512)327-6566
Carol Chaney                         ATTORNEYS FOR PINTAIL LANDFILL, LLC
Carol.chaney@thechaneyfirm.net
Law Office of Carol A. Chaney
820 13th Street
P.0.Box966
Hempstead, TX 77445
Phone: (979) 826-6660
Fascimile: (979) 826-8989
ATTORNEYS FOR INTERVENORS/CITIZENS
AGAINST LANDFILL



By:                                  By:
   -----------                             -----------




Agreed Final Judgment                                                  Page4
     rui:::u   '"   r .. • ,   ,

     AT 2 ; 0 1    O'Clock   f           M
     PATRICIA JAMES SPADACHENE
     BYWALL~ TEXAS
                    DEPUTY
                                     CAUSE NO. 13-03-21872

CITY OF HEMPSTEAD, Texas,                             §      IN THE DISTRICT COURT OF ,
     Plaintiff                                        §
                                                      §
And                                                   §
                                                      §
CITIZENS AGAINST THE LANDFILL IN                      §
HEMPSIBAD,                                            §
     Plaintiff Intervenor                             §
                                                      §
v.                                                    §       WALLER COUNTY, TEXAS
                                                      §
WALLER COUNTY, TEXAS, COUNTY                          §
JUDGE BLENN BECKENDORFF,                              §
CO:MMISSIONERFRANK POKLUDA,                           §
COM1\11SSIONER STAN KITZMAN,                          §
COMMISSIONER JERON BARNET,                            §
COMMJSSIONER JOHN AMSLER, and                         §        506th JUDICIAL DISTRICT
PINTAIL LANDFILL, L.L.C.                              §
    Defendants.                                       §

                                    CHARGE OF THE COURT

MElv.IBERS OF THE JURY:

       After closing arguments, you will go to the jury room to decide the case, answer the
questions that are ai."tached, and reach a verdict. You may discuss the case with other jurors only
when you are all together in the jury room.

           This case is submitted to you by asking questions about the facts, which you must decide
from the evidence you have heard in this trial. You are the sole judges of the credibility of the
witnesses and the weight to be given their testimony, but in matters of law, you must be
governed by the in.$ictions in this charge. In discharging your responsibility on this jury, you
will observe all the instructions which have previously been given you. I sh0ll now give you
additional instructions which you should carefully and strictly follow during your deliberations.

        Remember my previous instructions: Do not discuss the case with anyone else, either in
person or by any other means. Do not do any independent investigation about the case or
conduct any research. Do not look up any words in dictionaries or on the Internet. Do not post
info~tion about the case on the Internet. Do not share any special knowledge or experiences
with the other jurors. Do not use your phone or any other electronic device during your
deliberations for any reason, without pennission from the Court. When you enter the jury room
to deliberate, you must surrender your phone and any other electronic device.




                                                  1                                            EXHIB!T

                                                                                                      I
              ·-· ·-. .. . ·-   ~ · ·   . .. .   •   '   •••   .. .. . L
                                                                                        ···:...... :...   . ·-·--·-·   ..




        A:rly notes you have taken are for your own personal use. You may take your notes back
into the jury room and consult th.em during deliberations, but do not show or read your notes to
your fellow jurors during your deliberations. Your notes are not evidence. Each of you should
rely on yom independent recollection of the evidence and not be influenced by the fact that
another jmor has or has not taken notes.

       You must leave your notes with the bailiff when you are not deliberating. I will make
sure your notes are kept in a safe, secme location and not disclosed to anyone. After you
complete yam deliberations, the bailiff will collect your notes, unless you choose to keep them.
When you are released from jury duty, the bailiff will promptly destroy your notes, unless you
have retained them, so that no one can read what you wrote.

Here are the instructions for answering the questions.

       1.      Do not let bias, prejudice or sympathy play any part in your decision.

        2.     .Base your answers only on the evidence admitted in court and on the law that is in
these instructions and questions. Do not consider or discuss any evidence that was not admitted
in the courtroom.

       3.       You are to make up yom own minds about the facts. You are the sole judges of
the credibility of the witnesses and the weight to give their testimony. But on matters of law,
you must follow all of my instructions.

        4.    If my instructions use a word in a way that is different from its ordinary meaning,
use the meaning I give you, which will be a proper legal definition.

       5.      All the questions and answers are important. No one should say that any question
or answer is not important

       6.      Answer "yes" or "no" to all questions unless you are told othenvise. A "yes"
answer must be based on a preponderance of the evidence. Whenever a question requires an
answer other than ''yes" or "no," your answer must be based on a preponderance of the evidence.

       The term ''preponderance of the evidence" means the greater weight of credible evidence
presented in this case. If you do not find that a preponderance of the evidence supports a ''yes"
answer, then answer "no." A preponderance of the evidence is not measured by the number of
witnesses or by the number of documents admitted in evidence. For a fact to be proved by a
preponderance of the evidence, you must find that the fact is more likely true than not true.

        A fact may be established by direct evidence or by circumstantial evidence or both. A
fact is established by direct evidence when proved by documentary evidence or by witnesses
who saw the ·act done or heard the words spoken. A fact is established by circumstantial
evidence when it may be fairly and reasonably inferred from other facts proved.




                                                           2
'I   ......   ..
                                                                                                                      .,




                      7.     Do not decide who you think should win before you answer the questions and
               then just answer the questions to match your decision. Answer each question carefully without
               considering who will win. Do not discuss or consider the effect your answers will have.

                          8.      Do not answer questions by drawing straws or by any method of chance.

                      9.     Do not trade your answers. For example, do not say, "I will answer this question
               your way if you answer another question my way."

                       10.     The answers to the questions must be based on the decision of at least 10 of the 12
               jurors. The same 10 jurors must agree on every answer. Do not agree to be bound by a vote of
               anything less than 1Ojurors, even if it would be a majority.

                          As I have said before, if you do not follow these instructions, it will be juror miscori.duct,
                   and I might have to order a new trial and start thls process over again. This would waste your
                   time and the parties' money, and would require the taxpayers to pay for another trial. If a juror
                   breaks any of these rules, tell that person to stop, and if such juror fails to do so, report it to the
                   Court.




                                                                                                                             I




                                                                      3
                                                 0   H   '"   ' "   .. :''\   •• • • • o   • • •••   '"   " '-   1 ' '   '" " 1   .... .. .......... ... ...




                            DEFINITIONS & INSTRUCTIONS

      In answering the questions below; please follow these ..   ·. - .   •.. . ·.· ··1                                          · ·-·· ·· ·· ·· · •. -:-::-·;1 ·· ··   ' "!   ·-··· ·· ·· ···1




                              DEFINITIONS AND INSTRUCTIONS FOR QUESTION NUMBERS 1, 2, 3, AND 4

                                 1.      A governmental body may consult with. its attorney in executive session to discuss
                         the legal issues raised in connection with a proposed contract or a proposed ordinance, but it may
                         not discuss non-legal matters.

                                        a.     ''Non-legal matters" include but are not limited to: (1) merits of enacting
                                               an ordinance; (2) merits of a proposed contract; (3) financial
                                               considerations of a proposed cmrtract; or (4) matters of public policy; or
                                               (5) merits of an application.

                                        b.      Legal issues include advice given to Waller County regarding the legal
                                                ramifications of facts and information and the legality of a proposed
                                                contract or proposed orclinance.

                                2.     "Deliberation" means a verbal exchange during a meeting between a quorum of a
                          governmental body, or between a quorum of a governmental body and another person,
                          co~ceming an issue within the jurisdiction of the governmental body or any public business.


                                 3.     "Meeting" means?

                                         a.     A deliberation between a quorum of a governmental body or between a
                                                quorum of a governmental body and another person, during which public
                                                business or public policy over which the governmental body has
                                                supervision or control is discussed or considered or during which the
                                                governmental body takes formal action, or

                                         b.     A gathering:
                                                 i     That is conducted by the governmental body;
                                                ii.    At which a quorum of members of the governmental body is
                                                       present;
                                               ill.    That has been called by the governmental body, and;
                                               iv.     At which the members receive information from, give information
                                                       to, ask questions of: or receive questions from any third person,
                                                       inclucling an employee of the governmental body, about the public
                                                       business or public policy over which the governmental body has
                                                       supervision or control.

                                 4.      "Closed Meeting" means a meeting to which the public does not have access.

                                 5.      "Quorum" means a majority of a governmental body.

                                  6.     A ''walking quorum" occurs when members of a governmental body gather in
                                         numbers that do not physically constitute a quorum at any one time but who,
                                         through successive gatherings, secretly, and intentionally, discuss a public matter
                                         with a quorum of that body at a place other than a posted meeting.
                                                                                                                                      .i
                                                                                5
                                                                                                                                       II
                                      QUESTION NUMBER 1

            Do you find that the Waller County Commissioner's Court deliberated non-legal matters
    relating to Ordinance 2013-001 in a closed meeting?

           Answer: -""""'~"""'''-e_S_ _ ("Yes" or "No")




                                                                                                    !·




I




                                                   6
      •   •••   • • ••   • ••   ..• .•• • • • • • • • • •   · ·-   ···   ••   • •t         .... .. ....... ........,




                                                                               QUESTION NUMBER2

        Do you find that the Waller County Commissioner's Court deliberated non-legal matters
relating to the Host Agreement in a closed meeting?

                                                                                     (''Yes" or ''No")




                                                                                                    7
                        ··- ·   • . . • . . .. -···1                                ...... .... .. ., ···----   -··---·-·   ····-·-.
                                                                                                                                       !
                                                                                                                                       i.
                                                                                                                                       '




                                         QUESTION NUMBER 3

    Do you find that at least three (3) members of the Waller County Commissioners Court
en~ed in a walking qu~rum related to the following items below?

      (a)    Host Agreement                            .Answer: _.,..........,_f__S,
                                                                                  _____ ("Yes" or "No")
       (b)   Ordinance 2013-901




                                                           8
·~·-   . ...... :               ........                               •   ••   •· ·- )   " • • • •· •-• •   • ·-- •   · ·•   I   .....,




                                               QUESTION NUMBER 4

                    "Negotiate" means to try to reach an agreement or compromise by discussion with others.

              Do you find that one or more members of the Waller County Gommissioners Court acted
       as a committee, authorized by at.least three (3) members of the Commissioners Court, to
       negotiate the terms of the following items before presentation to the Waller County
       Commissioners Court far a vote?

                    Answer '~es" or "No" for each of the following.

                    (a)    Host Agreement               Answer: __,.j-+-e_S____ ('~es" or "No'')

                    (b)    Ordinance 2013-001           Answer: -~....,_e_5___ ('~es" or "No")




                                                           9
. . . ... ..,                            .............. , ··.-.··--··- .. .. ._ . , , ........   .................. ......




                                     .                                                                                       11!/
      If you answered "yes" to Question Number 4(a) or 4(b), answer Question Number/ 5,
otherwise, do not answer Question Number 5.

                                   QUESTION NUMBER 5

        Do you find that there were any committee meetings held that were not open to the public
relating to the following?

         (a)    Host Agreement                Answer: __,~--..;5;....,.... ··.· ·.·.·:                                . ... .. ,.. ···-..   ······-··- ·1- "• .....- ... ·-· ...   . ·· -·.:•.......... ._... .... .,




                        If you answered "yes" to Question Number 4(a) or 4(b), answer Question Number 6,
                 otherwise, do not answer Question Number 6 and proceed to Question Number 7.


                                       INSlRUCTION FOR QUESTION NUMBER 6

                       A "rubber stamp,, occurs when a committee's recommendations are approved without
                 meaningful discussion.

                                                       QUESTION NUMBER 6

                        Do you find that the Commissioners' vote at the Febniary 13, 2013 open meeting was a
                 rubber stamp of the following items?

                        (~)    :S:ost.A.greement                       Answer: --=B~f.,..5~--- ("Yes" or "No")
                        (b)    Ordinance 2013-001                       Answer: -~~e_5_._____ ("Yes" or ''No")
                                                                                               d




                                                                               11
            • .a..:.:.,\• . ·   •••• •• ~ :   •• , . .   ··~··.:•:;.,·.~~ • .:-.:   • ...::.'"!~.   · · ·· - ·   . ..
                                                                                                                             •.   .::: ···   ·-   ····--· ' "·j




                           INSTRUCTION FOR QUESTION NUMBERS 7 THROUGH 9

        Public information means information that is written, produced, collected, assembled, or
maintained under a law or ordinance or in connection with the transaction of official business.
Public Information includes all documents, regardless of physical form or characteristics, created
or received by Waller County in the transaction of public business. Public information includes,
but is not limited to, e-mails, text messages, and other electronic recordings.

       Waller County is required to preserve and manage its Public Information in accordance
with applicable rules and laws governing the destruction and other disposition of state and local
government records or Public Information.

        Each Waller County Commissioner and the Waller County Judge is the officer for public
infonnation and the custodian of the information created or·. received by that county
commissioners' office. Waller County or the elected county officer for information of that
elective county office may determine a time for which information that is not currently in Use
will be preserved, subject to any applicable rule or law governing the destruction and other
disposition of state and local government records or public information.

         AB an officer for public information, each Waller County Commissioner or County
Judge is responsible for the release of public information. Each is required to: (1) make public
informa;tion available for public inspection and copying; (2) carefully protect public information
from deterioration, alteration, mutilation, loss, or unlawful removal; and (3) repair, renovate, or
rebind public information as necessary to maintain it properly.

         Each officer for public information is required to prominently display a sign containing
basic infonna.tion about the rights of a requestor, the responsibilities of a governmental body, and
the procedures for inspecting or obtaining a copy of public infonnation. The officer shall display
the sign at one or more places in the administrative offices of the governmental body where it is
plainly visible to members of the public and employees of the governmental body whose duties
include receiving or responding to requests under this chapter.

        AB officers for public information, Waller County Commissioners and the Waller County
Judge must promptly produce public information for inspection, duplication, or both upon
request by any person for public information: ''Promptly" means as soon as possible under the
circumstances, that is, within a reasonable time, without delay. If an officer for public
information cannot produce public information for inspection or duplication within 10 business
days after the date the information is requested, the officer must certify that fact in writing to the
requestor and set a date and hour within a reasonable time when the information will be available .
for inspection or duplication.




                                                                                                                        12
- ... '······-··   ··· ·-··.·· ····    .... ......   ·······-··· .... ,                                                   ·· ····~--   - . ·--:·- ·- ...... ...




                                                                          QUESTION NUMBER 7

                          Do you :find that County Judge Glenn Beckendorff failed to comply with any of the
                   following?

                                      (a) Protecting public information from deterioration, alteration, mutilation, loss, or
                                          unlawful removal;

                                      (b) Displaying a sign contammg basic information about the rights of a requestor, the
                                          responsibilities of a governmental bo.dy, and the procedures for inspecting or
                                          ob:taining a copy of public information at one or more places in the administrative
                                          offices of the governmental body where it is plainly visible to members of the public
                                          and employees of the governmental body;

                                      (c) Promptly producing public information for inspection, duplication., or both upon
                                          request by any person for public information;

                                      (d) Certifying in writing to the requester within 10 business days after the date the
                                          information was requested, that public :information requested could not be produced
                                          for inspection or duplication;

                                      (e) Notifying the requestor within 10 business days after the request of a date and hour
                                          within a reasonable time when the information would be available for inspection or
                                          duplication to the requester.

                                                                                                        ("Yes" or "No")




                                                                                  13
                                                          ..   .... ·- .. · ····· · ·- · ·   ··- ·· - : · •:9·- .. ·-·--·· · "·•··-   .   . . . ..   •.. .   . . ..
                                                                                                                                                                  '




                                  QUESTION NUMBER 8

      Do you find that Waller County Precinct Two Commissioner Frank Pokluda failed to
comply with any of the following?

      (a) Protecting public information from deterioration, alteration, mutilation, ~oss, or
          unlawful removal;

      (b) Displaying a sign containing basic information about the rights of a requestor, the
          responsibilities of a governmental body, and the proc~dures . for inspecting or
          obtaining a copy of public information at one or more places in the administrative
          offices of the governmental body where it is plainly visi\:>le to members of the public
          and employees of the governmental body;

       (c) Promptly producing public information for inspection, duplication, or both upon
           request by any person for public infonnation;

       (d) Certifying in writing to the requester within 10 business days after the date the
           information was requested, that publi~ information requested could not be produced
           for inspection or duplication;

       (e) Notifying the requester within 10 business days after the request of a date and hour
           within a reasonable time when the information would be available for inspection or
           duplication to the requestor.

                                            Answer:-~~.(!-=-_....,.)_ _ _ ("Yes" or "No")




                                               14
                                  QlJESTION NUMBER 9

Do you find that Waller County Precinct Four Commissioner Stan Kitzman failed to comply with
any of the following?

       (a) Protecting public information from deterioration, alteration, mutilation, loss, or
           unlawful removal;

       (b) Displaying a sign containing basic information about the rights of a requester, the
           responsibilities of a governmental body, and the procedures for inspecting or
           obtaining a copy of public information at one or more places in the administrative
           offices of the governmental body where it is plainly visible to members of the public
           and employees of the governmental body;

       (c) Promptly producing public information for inspection, duplication, or both upon
           request by any person for public information;

       (d) Certifying in writing to the requester withln 10 business days after the date the
           information was requested., that public information requested could not be produced
           for inspection or duplication;

       (e) Notifying the requester withln 10 business days after the request of a date and hour
           within a reasonable time when the infonnation would be available for inspection or
           duplication to the requester.

                                            Answer: -g--+-"-e__)___ ("Yes" or ''No")




                                               15
                                •• • •• .. ... ... •••   ••-•4•••,..r•   H •---- . . . . . ,, . .,.   •• •"   • 1   •
                                                                                                                        ··· ·· ··· -I
                                                                                                                                    i
                                                                                                                                   ·iI
                                                                                                                                    '



        After you retire to the jury room, you will select your own presiding juror. The first thing
the presiding juror will do is to have this complete charge read aloud and then you will deliberate
upon your answers to the questions asked.

       It is the duty of the presiding juror-

               1.      to preside during your deliberations,

               2.      to see that your deliberations are conducted in an orderly manner and in
                       accordance with the instructions in this charge,

               3.      to write out and hand to the bailiff any communications concerning the
                       case that you desire to have delivered to the judge,

               4.      to vote on the questions,

                5.     to write your answers to the questions in the spaces provided, and

                6.     to certify to your verdict in the space provided for the presiding juror's
                       signature or to obtain the signatures of all the jurors who agree with the
                       verdict if your verdict is less than unanimous.

       You should not discuss the case with anyone, not even with other members of the jury,
unless all of you are present and assembled in the jury room. Should anyone attempt to talk to
you about the case before the verdict is returned, whether at the courthouse, at your home, or
elsewhere, please inform the judge of this fact.

       If you have a question, you must submit such question in writing to the Court The
Presiding Juror must write out the question, sign same and hand the note to the Bailiff, who will
present it to the Court. Do not discuss _the question with the Bailiff.

        When you have answered all the questions you are required to answer under the
instructions of the judge and your presiding juror has placed your answers in the spaces provided
and signed the verdict as presiding juror or obtained the signatures, you will inform the bailiff at
the door of the jury room that you have reached a verdict, and then you will return into co
with your verdict




                                                                    16
    · - - - · • .&. •f • ',1.•.a· • ·.·,." ... '- -   " · ·-· · - - - -   - · ·:.··:-:::-: :'. r..·."":'.· .;;.m.-• • •.·• •• •   •   •   -   ::•.-   ':.!."-!"- - -·.1   -




                                                                                                   Certificate
                                                            .

                                                                                                                                                                                    r
                                              .
       We, the jury, have answered the above and foregoing questions as herein indicated, and
herewith return same m.to court as our verdict.                  ~                                                                            Verd 10                         r/I
                                (To be signed by the presiding jmor if th;.ilJef'lS unanimous.)



                                                                                                          PRESIDJNG JUROR



                                                                                                          Printed Name of Presiding Jur~ ~
                                                                                                                                                      II l fJ1c,.f" 1n U
                   (To be signed by those rendering the verdict if theJ.Y1Yis not unanimous.)

                                                                                                                                  Jurors' Printed Names
                                                                                                                                                                                        I

                                                                                                                                      ClA_ru-{es b ,                            5---a::r µ ,u_-eG6
                                                                                                                                      //)1crtftt. \ fA - l~ AN No/'/

                                                                                                                                      =e,~ ~~:




                                                                                                                                                                                                I
                                                                                                                                                                                            I       .




                                                                                                                     17
                                      CAUSE NO. 13-03-21872

CITY OF HEMPSTEAD, Texas,                            §        Il'1' THE DISTPJCT COURT OF
     Plaintiff                                       §
                                                     §
And                                                  §
                                                     §
CITIZENS AGAINST THE LANDFILL IN                      §
HEMPS1EAD,                                            §
          Plaintiff Intervenor                        §
                                                      §
v.                                                    §          WALLER COUNTY, TFx.AS
                                                      §
WALLER COUNTY, TEXAS, COUNTY                          §
JUDGE BLENN BECKENDORFF,                              §
COMMISSIONER FRANK POKLUDA,                           §
COMMISSIONER STAN KITZMAN,                            §
COMMISSIONERJERON B.ARNET,                            §
COMMISSIONER JOHN .AMSLER, and                        §          5061Q JUDICIAL DISTRICT
PINTAIL LANDFILL, L.L.C.                              §
    Defendatrt.S.                                     §

                                 AGREED STIP'ULATIONS OF FACT

               COi'.IBS NOW Pl2!in.ti.ff City of Hempstead, Plaintiff Interv-enoi Citizens Against

     the Landfill in Hempstead, and Defendants Waller Count"f, Texas, County Judge Glenn

     Eeckendorff, Commissioner Frank Pokluda, Commissioner Stan Kitzman, Commissioner

     Jeron Barnett, Commissionei John Amsl.er, and Pintail       Landfil~   LLC and presents these

     Agreed Stipulations of Fact to the Court. The Pa..-ties agree that the exi!tu:nce of such

     stipulations sbaBl not be published 1o the Jwy or mentioned in argument before the jury.

     I.        Agreed StipuD:atfom .gf Fad R.egalrdmg CoEi!drad E:::ceplii•&lll t@ Open Meefuigs
               Ad, TelaS GonrnDilile:nt O!i!de § 551.0725.

               Waller County Commissioners Court did not invoke Texas Government Code

     § 551.0725 (relating to Deliberation Regarding Contract Being Negotiated) to enter

     executive session or closed meeting on Februa.--y 13, 2013, January 2, 2013, or December
                                                            ;J        -      ~~ :V. /;2,/7,)19, 2012. The Waller County agenda notices and minutes for these meetings do not

claim Texas Government Code § 551.0725 as authority for entering executive session.

        Further, Waller County Commissioners Court did not meet any of the

requirements to deliberate business or financial issues relating to a contract being

negotiated, which are enumerated in Texas Government Code § 551.0725. Specifically,

(1) the Waller County Commissioners Court did not vote unanimously that deliberation

would have a detrimental effect on the position of the Commissioners Court in

negotiating with a third person before conducting the closed meeting; (2) the attorney

advising the Waller County Commissioners Court did not issue a written determination

that deliberation in an open meeting would have a detrimental. effect Qn the position of

the Commissioners Court in negotiating with a third person before conducting the closed

meeting; and (3) the Waller County Commissioners Court did not make a tape recording

of the closed meeting.

Il.     Agreed Stipulaiioe of Fact Regarding Extraterritotjal Jurisdiction of City of
        Hempstea~

        The Ordinance 2013-001 authorizes and allows disposal of solid waste within

 certain areas of the City of Hempstead's extraterrltorlal jurisdiction ("ETJ"). Those

 certain areas consist of the areas described in Exhibit A of Ordinance 2013-001 that are

 within one mile of the ~ity limits of the City of Hempstead.

 III.   Agreed Stipulation of Fact that the Host Agreemeni is a Contract.
        The Host Agreement is a contract.




 AGREED STIPULATIONS OF FACT                                                    Page 2 of3
Agreed:

Kelly Dempsey                          J. Eric Magee
Kdempsey@olsonllp.com                  e.magee@allison-bass.com
Corey R. Ouslander                     Allison, Bass & Associates, LLP
couslander@olsonllp.com                402 W. 121h St
OLSON & OLSON, L.L.P.                  Austin, Texas 78701
Wortham Tower, Ste. 600                Phone: (512) 482-0701
2727 Allen Parkway                     Facsimile: (512)480-0902
Houston, Texas 77019                   ATIORNEYS FOR WALLER COUNTY
Phone~ (713) 533-3800                  DEFENDANTS
Facsimile: (713)533-3888
ATIORNEYS OR CITY OF HEMPSTEAD

By:._r.GL_,.c:.:r-.-::.....::....U
                             _ _-_ _

V. Blayre Pena                         Brent Ryan
bpena@hSlawmaiJ.com                    bryan@msmtx.com
Wesley P, McGuffey                     McElroy1 Sullivan, Miller,
wmcguffey@hslawmail.com                Weber & Olmstead, L.L.P.
Hance Scarborough, LLP                 P.O. Box 12127
400 W. 15th Street, Ste. 95·0          Austin, Texas 78711
Austin, Texas 78701                    Phone: (512) 327-8111
Phone: 5.12-479-8888                   Facsimile: (512)327-6566
Facsimile: 512-482-6891 fax            ATIORNEYS FOJ;l PINTAIL LANDFILL, LLC

Carol Chaney
Carolchaney@thechaneyfirm.net
Law Office of Carol A. Chaney
 820 13th Street
P.O. Box966
Hempstead, TX 77445
Phone: (979) 826-6660
Facsimile: (979) 826-8989
ATTORNEYS FOR
lNTERVENORS/CITIZENS AGAINST
LANDFILL




 AGREED STIPULATIONS OF FACT                                             Page 3 of3
EXHIBIT E
                                     Cause No. 13-03-21872


CITY OF HEMPSTEAD, TEXAS                             §      IN THE DISTRICT COURT OF
      Plaintiff,                                     §
                                                     §
and                                                  §
                                                     §
CITIZENS AGAINST THE LANDFILL                        §      WALLER COUNTY, TEXAS
IN HEMPSTEAD                                         §
                                                     §
v.                                                   §
                                                     §
WALLER COUNTY, TEXAS, ET. AL.                        §
         Defendants.                                 §      506TH JUDICIAL DISTRICT

             COMPROMISE SETTLEMENT AGREEMENT AND RELEASE

       The above-numbered and styled cause of action having been compromised and settled,

the Parties now enter into the following Compromise Settlement Agreement and Release:

                                                I.
                                          DEFINITIONS

       As used in this Settlement Agreement and Release, the following terms will have the

following meanings:

1. "Parties" shall include City of Hempstead ("Hempstead"), Citizens Against the Landfill in

Hempstead ("CALH"), Pintail Landfill, L.L.C. ("Pintail") and Waller County, Texas ("Waller

County") including their officers, agents and attorneys and past and present elected officials of

the City of Hempstead and Waller County in their official capacities.

2. "Lawsuit" shall mean the case styled City ofHempstead, Texas, et al v. Waller County, Texas

et al; Cause No. 13-03-21872 in the 506th Judicial District Court of Waller County, Texas.




Settlement Agreement and Release                                                             Page 1
3. "Claims" shall mean any claims, debts, demands, actions, causes of action, suits, sums of

money, contracts, agreements, judgments and liability whatsoever, both in law and in equity,

which relate to this Lawsuit and shall include, without limitation, any claims that any of the

Parties has or may hereafter have against any of the other Parties, for or by reason of any matter,

cause or thing whatsoever occurring prior to the date of this Settlement Agreement and Release,

whether known or unknown, suspected or unsuspected, arising out of or in any way connected

with the Host Agreement between Waller County and Pintail, Waller County Ordinance No.

2013-001 and/or any causes of action asserted in this Lawsuit by Hempstead and/or CALH and

Pintail's counterclaim seeking a declaration that Waller County Ordinance No. 2013-001 is valid

and effective; including, but not limited to, claims between Pintail and Waller County related to

indemnification, reimbursement and/or breach under the Host Agreement but shall not include

any claim, defense, or assertion, whether one or more, that has been or may in the future be

raised in any forum, regarding the validity of Waller County Ordinance No. 2011-001 and/or its

applicability to (a) Texas Commission on Environmental Quality MSW Registration No. 40259

(Pintail Landfill Transfer Station), (b) Texas Commission on Environmental Quality MSW

Permit Application No. 2377 (Pintail Landfill), and/or (c) all or any part of the 410.37 acre

facility site described in such Registration and Permit applications. "Claims" shall not include

any claim, both in law and equity, that may be brought arising out of the breach by any of the

Parties of this Compromise Settlement Agreement and Release.

                                               II.
                                            RELEASE

       For and in consideration of the following terms and upon entry of judgment in the

Lawsuit in the form of the attached proposed Joint Agreed Final Judgment, the Parties do hereby




Settlement Agreement and Release                                                           Page 2
fully and completely compromise, settle, remise, release and forever discharge each other of and

from all Claims:

    a. Each of the Parties agrees to execute the attached Joint Agreed Motion for Entry of Final
       Judgment and the attached proposed Joint Agreed Final Judgment;

    b. The award of attorneys' fees within the Joint Agreed Final Judgment in favor of CALH
       and against Waller County in the amount of $325,000 will be paid in full within 60 days
       of entry of the judgment. If no paid in full within this timeframe, the total amount of the
       judgment rendered will bear interest at a rate of five percent (5%) per annum from the
       date of the judgment until paid in full;

    c. The award of attorneys' fees within the Joint Agreed Final Judgment in favor of
       Hempstead and against Waller County in the amount of $245,000 will be paid in full
       within 60 days of entry of the judgment. If not paid in full within this timeframe, the
       total amount of the judgment rendered will bear interest at a rate of Five Percent (5%) per
       annum from the date of the judgment until paid in full; and

    d. Waller County agrees that it will not exercise any authority pursuant to the Texas Health
       and Safety Code concerning disposal of solid waste within the City of Hempstead's
       extraterritorial jurisdiction unless and until (a) requested by the City of Hempstead for
       assistance from Waller County and (b) approved by the Waller County Commissioners
       Court.

       This Release specifically excludes, and expressly preserves, any claims, defenses,

assertions, or causes of action related to or arising out of Waller County Ordinance No. 2011-

001.

       Therefore, for the aforesaid consideration, each of the Parties hereby agree on behalf of

itself and its assigns, never again to bring suit in any court against any of the other Parties with

respect to any Claims. The Parties agree to the attached Agreed Joint Motion for Entry of

Agreed Final Judgment and to the attached proposed Joint Agreed Final Judgment in the Lawsuit

Upon entry of judgment in the Lawsuit in the form of the attached proposed Joint Agreed Final

Judgment, each of the Parties agree to irrevocably waive any and all rights to appeal any issue

related to a Claim.

                                                III.

Settlement Agreement and Release                                                            Page 3
                               REPRESENTATIONS AND WARRANTIES

1. The Parties warrant that they are aware of no Claim by or on behalf of any of the Parties

against any of the other Parties that is not being released by this document, except as specifically

reserved or excepted herein.

2. Each of the Parties represents that it is the sole owner of each Claim being released by it

herein, and that it has not transferred, assigned, subrogated or otherwise encumbered said Claims

or any part thereof, including attorney fees to be paid to its lawyers awarded in this Lawsuit.

3. Each of the Parties represent and warrant that it has made a full and complete investigation,

aided by its attorneys, of the circumstances surrounding the Lawsuit and this Compromise

Settlement Agreement and Release.

4. Each of the Parties agree that it fully assumes the risk that the facts or law applicable to this

case may be otherwise than they believe or may materially change at some point in the future. It

is the intent of the Parties to release every Claim associated with the Host Agreement between

Waller County and Pintail and Waller County Ordinance No. 2013-001, whether those Claims

are known at the present time or not.

5. Each of the Parties further states that it understands this to be a full, final and complete

settlement with all of the other Parties of every Claim and one which cannot be reopened , absent

a breach of this Compromise Settlement Agreement and Release.

6. In making this agreement, settlement and compromise, each of the Parties warrants that it has

not relied upon any statements or representations pertaining to this matter made by any of the

other Parties or by any person or persons representing any of the other Parties, other than as set

forth in this agreement.




Settlement Agreement and Release                                                             Page4
7. Each of the Parties further states that it has carefully read this Compromise Settlement

Agreement and Release, completely understand the contents thereof, that it conferred fully with

its attorneys concerning the contents and legal consequences of this Compromise Settlement

Agreement and Release, and it executed this Compromise Settlement Agreement and Release of

its own free will.

                                                IV.
                                     PROVISIONS NOT SEVERABLE

       The provisions of this Compromise Settlement Agreement and Release are not severable.

If any portion of this Compromise Settlement Agreement and Release should be held by any

court of competent jurisdiction to be invalid or unenforceable, or is set aside for any reason, this

entire Compromise Settlement Agreement and Release shall be void and of no force and effect.

                                                v.
                                          CHOICE OF LAW

       Each of the Parties represent and agree that the terms of this Compromise Settlement

Agreement and Release are to be governed by and construed in accordance with the laws of the

State of Texas in all respects, including matters of construction, interpretation, enforcement and

validity. Venue of any litigation concerning this Release shall be in Waller County, Texas.

                                                VI.
                                            Authority

1. Each of the Parties represent and warrant that each individual signing this agreement on their

behalf have complete and full authority to act on its behalf and has the authority to bind it

regarding all of the provisions of this Agreement.

2. This Compromise Settlement Agreement and Release contains the entire agreement between

the Parties hereto, and the terms of this Compromise Settlement Agreement and Release are

contractual and not mere recitals.


Settlement Agreement and Release                                                              Page 5
Settlement Agreement and Release   Page 6
       WITNESS MY HAND this         lS   day offi/l,v    Ci-trJ                 , 2015.

                                     k,,/4; ?Jtz~~
                                    William Huntsinge;,Jr:
                                    President, Citizens Against the Landfill in Hempstead

STATE OF TEXAS                      §
                     .             ,§
COlliTY Of     ::r/llflJ)A,{.J..,.. §
BEFORE ME, the undersigned authority, on this day personally appeared WILLIAM
HUNTSINGER, JR., known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that he has read the foregoing and fully understands it to be
a complete release of all claims as described therein and that he executed same on behalf of the
Citizens Against the Landfill in Hempstead for the purposes and consideration expressed therein.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this                K       day of   ±ebmtio
                                                                            .      I

                                                                                            15.


                                                'Jl,uu ~'\--
                                                   Notary Public in tnd for
                                                   the State of Texas



                                                                    DONNA A SMELSER
                                                                   My Commission Expires
                                                                    December 22, 2018




Settlement Agreement and Release '                                                          Page7
       WITNESS MY HAND this               \q   day of   fi).\\J\~               , 2015.



                                                        ~---
                                                         City Attorney, City of Hempstead

STATE OF TEXAS                            §

                 ~
                                          §
COUNTYOF                                  §

        BEFORE ME, the undersigned authority, on this day personally appeared ARTHUR L.
PERTILE, III, known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that he has read the foregoing and fully understands it to be
a complete release of all claims as described therein and that he executed same on behalf of the
City of Hempstead for the purposes and consideration expressed therein.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this                      \q     day   of~ 2015.

                      LORI ASHLEY-DAFFT
                     MY COMMISSION EXPIRES
                                                         && ~-~
                                                         Notary PubiiCil1aild
                          June 29, 2016                  the State of Texas




Settlement Agreement and Release                                                            Page 8
                                           President,

STATE OF GEORGIA                    §
                                    §
COUNTY OF     tit-: d D IL.c.r      §

        BEFORE ME, the undersigned authority, on this day personally appeared ERNEST
CARL KAUFMANN. II, known to me to be the person whose name is subscribed to the
foregoing instrument and acknowledged to me that he has read the foregoing and fully
understands it to be a complete release of all claims as described therein and that he executed
same on behalf of Pintail Landfill, LLC as President of Green Group Holdings LLC, Manager of
Pintail Landfill, LLC for the purposes and consideration expressed therein.

GfVEN UNDER MY HAND AND SEAL OF OFFICE thi                        day of   r-i'lnivM~ 2015 .

                                                   the State of Georgia




Settlement Agreement and Release                                                        Page9
STATE OF TEXAS                      §
                                    §
COUNTY OF     t;1/(IU /j)v          §

       BEFORE ME, the undersigned authority, on this day personally CARBETT "TREY" J.
DUHON III, known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that he has read the foregoing and fully understands it to be
a complete release of all claims as described therein and that he executed same on behalf of
Waller County, Texas for the purposes and consideration expressed therein.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this               {2fJ11A.a.yof~OI5.




Settlement Agreement and Release                                                       Page 10
                                        J9RM:
                                   AGREED AS TO

                                   J .~~vi~                             .,,
                                   James I?. AllisQR J ·~~ ~
                                   Texas State Bar No. {}1090000 ~'-f,alJ     ins
Olson & Olson, L.L.P.              ALLISON, BASS & MAGEE, LLP
Wortham Tower, Suite 600           A.O. Watson House
2727 Allen Parkway                 402 W. 12th Street
Houston, Texas 77019               Austin, Texas 78701
(713) 533-3800 Phone               Telephone: 512.482.0701
(713) 533-3888 Fax                 Telecopier: 512.480.0902

ATTORNEY FOR PLAINTIFF             ATTORNEY FOR DEFENDANT
CITY OF HEMPSTEAD                  WALLER COUNTY, TEXAS




                                   Brent W. Ryan
                                   Texas State Bar No

Hance Scarborough, LLP             McElroy, Sullivan, Miller, Weber &
400 w 15th #950                    Olmstead, L.L.P.
Austin, Texas 78701                P.O. Box 12127
Facsimile (512) 482-6891           Austin, Texas 78711
                                   Facsimile (512) 327-6566
ATTORNEY FOR PLAINTIFF-
INTERVENOR CITIZENS AGAINS THE     ATTORNEY FOR DEFENDANT
LANDFILL IN HEMPSTEAD              PINTAIL LANDFILL, LLC




Settlement Agreement and Release                                        Page 11
                                   Cause No. 13-03-21872


CITY OF HEMPSTEAD, TEXAS                          §       IN THE DISTRICT COURT OF
      Plaintiff,                                  §
                                                  §
and                                               §
                                                  §
CITIZENS AGAINST THE LANDFILL                     §       WALLER COUNTY, TEXAS
IN HEMPSTEAD                                      §
                                                  §
v.                                                §
                                                  §
WALLER COUNTY, TEXAS, ET. AL.                     §
    Defendants.                                   §       506rn JUDICIAL DISTRICT

            JOINT MOTION FOR ENTRY OF AGREED FINAL JUDGMENT

       Plaintiff City of Hempstead ("Hempstead"), Plaintiff-Intervenor Citizens Against the

Landfill in Hempstead ("CALH"), Defendant Pintail Landfill, LLC ("Pintail") and Defendant

Waller County, Texas; Glenn Beckendorff, in his official capacity as County Judge of Waller

County, Texas; John Amsler, Frank Pokluda, Jeron Barnett, and Stan Kitzman in their official

capacities as County Commissioner for Waller County, Texas, (collectively "Waller County"),

file this Agreed Joint Motion for Entry of Agreed Final Judgment.

       1.     On March 20, 2013, Hempstead filed suit against Waller County and Pintail for

injunctive and declaratory relief. CALH filed its petition in intervention on March 21, 2013. On

April 11, 2014, Hempstead filed its Second Amended Petition for Declaratory and Injunctive

Relief and CALH filed its Second Amended Petition in Intervention.

       2.     Pintail filed cross-claims and counter-claims, which were subsequently non-suited

with the exception of Pintail's claim under the UDJA that Ordinance 2013-001 was valid.




 Agreed Joint Motion for Entry of Agreed Final Judgment                                   Page 1
       3.     After a trial on the merits, the Court submitted the case to the jury on December

18, 2014. The charge and verdict is attached hereto as Exhibit A, and fully incorporated by

reference.

       4.     On January 14, 2015, CALH filed its First Amended Motion to Enter Judgment

on the Verdict and First Amended Motion to Enter Judgment on Outstanding Issues of Law. On

January 15, 2015, Hempstead filed its First Amended Motion for Entry of Judgment. On January

16, 2015, Waller County and Pintail filed their Motions for Judgment Notwithstanding the

Verdict and Responses to CALH's and Hempstead's Motions to Enter Judgment on the Verdict

and Motions to Enter Judgment on Outstanding Issues of Law.

        5.     Subsequently, the Parties have entered into settlement negotiations and have

reached a settlement agreement for entry of an agreed final judgment, resolving all issues in this

lawsuit, except any claim, defense, or assertion, whether one or more, that has been or may in the

future be raised in any forum, regarding the validity of Waller County Ordinance No. 2011-001

and/or its applicability to (a) Texas Commission on Environmental Quality MSW Registration

NO. 40259 (Pintail Landfill Transfer Station), (b) Texas Commission on Environmental Quality

MSW Permit Application No. 2377 (Pintail Landfill), and/or (c) all or any part of the 410.37 acre

facility site described in such registration and permit application. The Parties request the Court

to enter the judgment attached hereto as Exhibit B.

        6.     All Parties agree to the proposed Agreed Final Judgment.

        The Parties respectfully request that the Court grant their Joint Motion for Entry of

 Agreed Final Judgment.




 Agreed Joint Motion for Entry of Agreed Final Judgment                                     Page 2
                                         Respectfully submitted,

Art Pertile                                James P. Allison
Corey R. Ouslander                         J. Eric Magee
couslander@olsonllp.com                    e.magee@allison-bass.com
OLSON & OLSON, L.L.P.                      Allison, Bass & Associates, LLP
Wortham Tower, Ste. 600                    402 W. 12th St.
2727 Allen Parkway                         Austin, Texas 78701
Houston, Texas 77019                       Phone: (512) 482-0701
Phone: (713) 533-3800                      Facsimile: (512)480-0902
Facsimile: (713)533-3888                   ATTORNEYS FOR WALLER COUN1Y
ATIORNEYS FOR CI1Y OF HEMPSTEAD            DEFENDANTS




                                           By:_ _ _ _ _ _ _ _ _ __


V. Blayre Pena                             Brent Ryan
bpena@hslawmail.com                        bryan@msmtx.com
Hance Scarborough                          McElroy, Sullivan, Miller,
400 W. 15th Street, Ste. 950               Weber & Olmstead, L.L.P.
Austin, Texas 78701                        P.O. Box 12127
Phone:512-479-8888                         Austin, Texas 78711
Fascimile: 512-482-6891 fax                Phone: (512) 327-8111
                                           Facsimile: (512)327-6566
Carol Chaney                               ATTORNEYS FOR PINTAIL LANDFILL, LLC
Carol.chaney@thechaneyfirm.net
Law Office of Carol A. Chaney
820 13th Street
P.O. Box 966
Hempstead, TX 77445
Phone: (979) 826-6660
Fascimile: (979) 826-8989
ATTORNEYS FOR INTERVENORS/CITIZENS
AGAINST LANDFILL


By:_ _ _ _ _ _ _ _ _ __                     By:_ _ _ _ _ _ _ _ _ __




    I




Agreed Joint Motion for Entry of Agreed Final Judgment                           Page 3
     rucu   '"' ... ,   '
     AT 2 : 0 7    O'Clock   f>      M
     PATRICIA JAMES SPADACHENE
     BYWALLEW1?' TEXAS
              DEPUTY
                                  CAUSE NO. 13-03-21872

CITY OF HEMPSTEAD, Texas,                        §        IN THE DISTRJCT COURT OF '
    Plaintiff                                    §
                                                 §
And                                              §
                                                 §
CITIZENS AGAINST THE LANDFILL IN                 §
HEMPSTEAD,                                       §
     Plaintiff Intervenor                        §
                                                 §
v.                                               §         WALLER COUNTY, TEXAS
                                                 §
WALLER COUNTY, TEXAS, COUNTY                     §
JUDGE BLENN BECKENDORFF,                         §
COMMISSIONER FRANK POKLUDA,                      §
COMMISSIONER STAN KITZMAN,                       §
COMMISSIONER JERON BARNET,                       §
COMMISSIONER JOHN AMSLER, and                    §          506th TIJDICIAL DISTRJCT
PINTAIL LANDFILL, L.L.C.                            §
    Defendants.                                     §

                                  CHARGE OF THE COURT

JY.IEMBERS OF THE JURY:

       After closing arguments, you will go to the jury room to decide the case, answer the
questions that are attached, and reach a verdict. You may discuss the case with other jurors only
when you are all together in the jury room.

       This case is submitted to you by asking questions about the facts, which you must decide
from the evidence you have heard in this trial. You are the sole judges of the credibility of the
witnesses and the weight to be given their testimony, but in matters of law, you must be
governed by the ~ctions in this charge. In discharging your responsibility on this jury, you
will observe all the instructions which have previously been given you. I shan now give you
additional instructions which you should carefully and strictly follow during your deliberations.

        Remember my previous instructions: Do not discuss the case with anyone else, either in
person or by any other means. Do not do any independent investigation about the case or
conduct any research. Do not look up any words in dictionaries or on the Internet. Do not post
information about the case on the Internet. Do not share any special knowledge or experiences
with the other jurors. Do not use your phone or any other electronic device during your
deliberations for any reason, without pemtlssion from the Comt. When you enter the jury room
to deliberate, you must surrender your phone and any other electronic device.




                                                1                                 EXHIBI

                                                                            l _ _,!f_
                                                                                   '. -
        Any notes you have taken are for your own personal use. You may take your notes back
into the jury room and consult them during deliberations, but do not show or read your notes to
your fellow jurors during your deliberations. Your notes are not evidence. Each of you should
rely on your independent recollection of the evidence and not be influenced by the fact that
another juror has or has not taken notes.

       You must leave your notes with the bailiff when you are not deliberating. I will make
sure your notes are kept in a safe, secure location and not disclosed to anyone. After you
complete your deliberations, the bailiff will collect your notes, unless you choose to keep them.
When you are released from jury duty, the bailiff will promptly destroy your notes, unless you
have retained them, so that no one can read what you wrote.

Here are the instructions for answering the questions.

       1.      Do not let bias, prejudice or sympathy play any part in your decision.

        2.      Base your answers only on the evidence admitted in court and on the law that is in
these instructions and questions. Do not consider or discuss any evidence that was not admitted
in the courtroom.

       3.       You are to make up your own minds about the facts. You are the sole judges of
the credibility of the witnesses and the weight to give their testimony. But on matters of law,
you must follow all of my instructions.

        4.    If my instructions use a word in a way that is different from its ordinary meaning,
use the meaning I give you, which will be a proper legal definition.

        5.      All the questions and answers are important. No one should say that any question
 or answer is not important

        6.      Answer "yes" or "no" to all questions unless you are told otherwise. A ''yes"
 answer must be based on a preponderance of the evidence. Whenever a question requjres an
 answer other than ''yes" or ''no," your answer must be based on a preponderance of the evidence.

        The term ''preponderance of the evidence" means the greater weight of credible evidence
 presented in this case. If you do not find that a preponderance of the evidence supports a "yes"
 answer, then answer "no." A preponderance of the evidence is not measured by the number of
 witnesses or by the number of documents admitted in evidence. For a fact to be proved by a
 preponderance of the evidence, you must find that the fact is more likely true than not true.

         A fact may be established by direct evidence or by circumstantial evidence or both. A
 fact is established by direct evidence when proved by documentary evidence or by witnesses
 who saw the act done or heaxd the words spoken. A fact is established by circumstantial
 evidence when it may be fairly and reasonably inferred from other facts proved.




                                                  2
        7.    Do not decide who you think should win before you answer the questions and
then just answer the questions to match your decision. Answer each question carefully without
considering who will win. Do not discuss or consider the effect your answers will have.

       8.      Do not answer questions by drawing straws or by any method of chance.

       9.     Do not trade your answers. For example, do not say, ''I will answer this question
your way if you answer another question my way."

        10.    The answers to the questions must be based on the decision of at least 1Oof the 12
jurors. The same 10 jurors must agree on every answer. Do not agree to be bound by a vote of
anything less than 10 jurors, even if it would be a majority.

       As I have said before, if you do not follow these instructions, it will be juror misconduct,
and I might have to order a new trial and start this process over again. This would waste your
time and the parties' money, and would require the taxpayers to pay for another trial. If a juror
breaks any of these rules, tell that person to stop, and if such juror fails to do so, report it to the
Court.




                                                   3
                            DEFINITIONS & INSTRUCTIONS

      In answering the questions below, please follow these    DEFINITIONS AND INSTRUCTIONS FOR QUESTION NUMBERS 1, 2, 3. AND 4

        1.      A governmental body may consult with its attorney in executive session to discuss
the legal issues raised in connection with a proposed contract or a proposed ordinance, but it may
not discuss non-legal matters.

               a.     ''Non-legal matters" include but are not limited to: (1) merits of enacting
                      an ordinance; (2) merits of a proposed contract; (3) financial
                      considerations of a proposed contract; or (4) matters of public policy; or
                      (5) merits of an application.

               b.      Legal issues include advice given to Waller County regarding the legal
                       ramifications of facts and information and the legality of a proposed
                       contract or proposed ordinance.

        2.    "Deliberation" means a verbal exchange during a meeting between a quorum of a
governmental body, or between a quorum of a governmental body and another person,
co~cerning an issue within the jurisdiction of the governmental body or any public business.


        3.      "Meeting'' means:

                a      A deliberation between a quorum of a governmental body or between a
                       quorum of a governmental body and another person, during which public
                       business or public policy over which the governmental body has
                       supervision or control is discussed or considered or during which the
                       governmental body takes formal action, or

                b.      A gathering:
                         i.    That is conducted by the governmental body;
                        ii.    At which a quorum of members of the governmental body is
                               present;
                       iii.    That has been called by the governmental body, and;
                       iv.     At which the members receive information from, give information
                               to, ask questions of, or receive questions from any third person,
                               including an employee of the governmental body, about the public
                               business or public policy over which the governmental body has
                               supervision or control.

         4.     "Closed Meeting" means a meeting to which the public does not have access.

         5.     "Quorum" means a majority of a governmental body.

         6.      A "walking quorum" occurs when members of a governmental body gather in.
                 numbers that do not physically constitute a quorum at any one time but who,
                 through successive gatherings, secretly, and intentionally, discuss a public matter
                 with a quorum of that body at a place other than, a posted meeting.,

                                                  5
                                 QUESTION NUMBER 1

        Do you find that the Waller County Commissioner's Court deliberated non-legal matters
relating to Ordinance 2013-001 in a closed meeting?

       Answer: --~=!"-'e_5
                         ___ ("Yes" or "No")




                                               6
                                 QUESTION NUMBER2

        Do you find that the Waller Cotmty Commissioner's Court deliberated non-legal matters
relating to the Host Agreement in a closed meeting?

       Answer:     .g-e)          ("Yes" or "No")




                                               7
                                    .,




                                QUESTION NUMBER.3

      Do you find that at least three (3) members of the Waller County Commissioners Court
eng~ed in a walkingquorum related to the following items below?

      (a)    Host Agreement

      (b)    Ordinance 2013-()01




                                             8
                                  QUESTION NUMBER 4

       "Negotiate" means to try to reach an agreement or compromise by discussion with others.

       Do you find that one or more members of the Waller County ~ommissioners Court acted
as a committee, authorized by at least three (3) members of the Commissioners Court, to
negotiate the terms of the following items before presentation to the Waller County
Commissioners Court for a vote?

       Answer "Yes" or "No" for each of the following.

       (a)    Host Agreement               Answer: ___,_j_eS..._____ (''Yes" or "No'')

       (b)    Ordinance 2013-001            Answer: -~-e"-)...,.,____ (''Yes'' or "No")




                                                                                                 I




                                               9
                                                                                           efY'
       If you answered ''yes" to Question Number 4(a) or 4(b), answer Question Number# 5,
otherwise, do not answer Question Number 5.

                                   QUESTION NUMBER 5

        Do you find that there were any committee meetings held that were not open to the public
relating to the following?

       (a)     Host Agreement               Answer: -~-f5
                                                        ____      __ ("Yes" or ''No")
       (b)     Ordinance 2013-001           Answer: _~._....,r?_S___ (''Yes'' or ''No")




                                                 10
       If you answered "yes" to Question Number 4(a) or 4(b), answer Question Number 6,
otherwise, do not answer Question Number 6 and proceed to Question Number 7.


                      INSTRUCTION FOR QUESTION NUMBER 6

      A "rubber stamp" occurs when a committee's recommendations are approved without
meaningful discussion.

                                 QUESTION NUMBER 6

       Do you find that the Commissioners' vote at the FebI'Jlary 13, 2013 open meeting was a
rubber stamp of the following items?

       (~)    Host Agreement               Answer: -B~e~) ____         ("Yes" or ''No")

       (b)    Ordinance 2013-001           Answer: -"-"--;-e_5_,_____ ("Yes" or ''No'')
                                                       (j




                                              11
               INSTRUCTION FOR QUESTION NUMBERS 7 THROUGH 9

        Public information means information that is written, produced, collected, assembled, or
maintained under a law or ordinance or in connection with the transaction of official business.
Public Information includes all documents, regardless of physical form or characteristics, created
or received by Waller County in the transaction of public business. Public information includes,
but is not limited to, e-mails, text messages, and other electronic recordings.

       Waller County is required to preserve and manage its Public Information in accordance
with applicable rules and laws governing the destruction and other disposition of state and local
government records or Public Information.

        Each Waller County Commissioner and the Wa11er County Judge is the officer for public
information and the custodian of the information created or . received by that county
commissioners' office. Waller Collllty or the elected county officer for information of that
elective county office may determine a time for which information that is not currently in Use
will be preserved, subject to any applicable rule or law governing the destruction and other
disposition of state and local government records or public information.

         As an officer for public information, each Waller County Commissioner or County
Judge is responsible for the release of public information. Each is required to: (1) make public
information available for public inspection and copying; (2) carefully protect public information
from deterioration, alteration, mutilation, loss, or unlawful rem.oval; and (3) repair, renovate, or
rebind public information as necessary to maintain it properly.

         Each officer for public information is required to prominently display a sign containing
basic information about the rights of a requester, the responsibilities of a governmental body, and
the procedures for inspecting or obtaining a copy of public information. The officer shall display
the sign at one or more places in the administrative offices of the governmental body where it is
plainly visible to members of the public and employees of the governmental body whose duties
include receiving or responding to requests lIDder this chapter.

         As officers for public information, Waller County Commissioners and the Waller County
 Judge must promptly produce public information for inspectio~ duplication, or both upon
 request by any person for public information: "Promptly" means as soon as possible under the
 circumstances, that is, within a reasonable time, without delay. If an officer for public
 information cannot produce public inforination for inspection or duplication within 1Obusiness
 days after the date the information is requested, the officer must certify that fact in writing to the
 requester and set a date and hour within a reasonable time when the information will be available .
 for inspection or duplication.




                                                  12
                                      QUESTION NUMBER 7

            Do you find that County Judge Glenn Beckendorff failed to comply with any of the
    following?

           (a) Protecting public information from deterioration, alteration, mutilation, loss, or
               unlawful removal;

           (b) Displaying a sign containing basic information about the rights of a requestor, the
               responsibilities of a governmental bo.dy, and the procedures for inspecting or
               ob~g a copy of public information at one or more places in the administrative
               offices of the govemmental body where it is plainly visible to members of the public
               and employees of the governmental body;

           (c) Promptly producing public information for inspection, duplication, or both upon
               request by any person for public information;

           (d) Certifying in writing to the requestor within 10 business days after the date the
               infonnation was requested, that public information requested could not be produced
               for inspection or duplication;

           (e) Notifying the requestor within 10 business days after the request of a date and hour
               within a reasonable time when the information would be available for inspection or
               duplication to the requestor.

                                                                            (''Yes" or "No")




I                                                              I




                                                   13
                                 QUESTION NUMBER 8

      Do you find that Waller County Precinct Two Commissioner Frank Pokluda failed to
comply with any of the following?

      (a) Protecting public information from deterioration, alteration, mutilation,   ~oss,   or
          unlawful removal;

      (b) Displaying a sign containing basic information about the rights of a requestor, the
          responsibilities of a governmental body, and the proc¢ures for inspecting or
          obtaining a copy of public information at one or more places in the administrative
          offices of the governmental body where it is plainly visiple to members of the public
          and employees of the governmental body;

       (c) Promptly producing public information for inspection, duplication, or both upon
           request by any person for public infonnation;

       (d) Certifying in writing to the requestor within 10 business days after the date the
           information was requested, that publi~ information requested could not be produced
           for inspection or·duplication;

       (e) Notifying the requestor within 10 business days after the request of a date and hour
           within a reasonable time when the information would be available for inspection or
           duplication to the requestor.

                                            Answer: -~-.e_5......,   ___ ('Yes" or "No")
                                                                            1




                                                14
                                  QUESTION NUMBER 9

Do you find that Waller Cmm.ty Precinct Four Commissioner Stan Kitzman failed to comply with
any of the following?

       (a) Protecting public information from deterioration, alteration, mutilation, loss, or
           unlawful removal;

       (b) Displaying a sign containing basic information about the rights of a requester, the
           responsibilities of a governmental body, and the procedures for inspecting or
           obtaining a copy of public information at one or more places in the administrative
           offices of the governmental body where it is plainly visi'ble to members of the public
           and employees of the governmental body;

       (c) Promptly producing public information for inspection, duplication, or both upon
           request by any person for public information;

       (d) Certifying in writing to the requestor within 10 business days after the date the
           information was requested, that public information requested could not be produced
           for inspection or duplication;

       (e) Notifying the requestor within 10 business days after the request of a date and hour
           within a reasonable time when the information would be available for inspection or
           duplication to the requestor.

                                             Answer:     ~-es             ("Yes,, or "No")




                                                15
        After you retire to the jury room, you will select your own presiding juror. The first thing
the presiding juror will do is to have this complete charge read aloud and then you will deliberate
upon your answers to the questions asked.

        It is the duty of the presidIDg juror-

               1.      to preside during your deliberations,

               2.      to see that your deliberations are conducted in an orderly manner and in
                       accordance with the instructions in this charge,

                3.     to write out and hand to the bailiff any communications concerning the
                       case that you desire to have delivered to the judge,

                4.     to vote on the questions,

                5.     to write your answers to the questions in the spaces provided, and

                6.      to certify to your verdict in the space provided for the presiding juror's
                        signature or to obtain the signatures of all the jurors who agree with the
                        verdict ifyour verdict is less than 1manimous.

       You should not discuss the case with anyone, not even with other members of the jury,
unless all of you are present and assembled in the jury room. Should anyone attempt to talk to
you about the case before the verdict is returned, whether at the courthouse, at your home, or
elsewhere, please inform the judge of this fact.

        If you have a question, you must submit such question in writing to the Court. The
 Presiding Juror must write out the question, sign same and hand the note to the Bailiff, vmo will
 present it to the Court. Do not discuss _the question with the Bailiff.

         When you have answered all the questions you are required to answer under the
 instructions of the judge and your presiding juror has placed your answers in the spaces provided
 and signed the verdict as presiding juror or obtained the signatures, you will inform the bailiff at
 the door of the jury room that you have reached a verdict, and then you will return. into co
 with your verdict.




                                                   16
                                         Certificate


                                                                             r
                                           .                   '
       We, the jury, have answered the above and foregoing questions as herein indicated, and
herewith return same into court as our verdict.            Verd _.r r;1
                                                                      10
                  (To be signed by the presiding juror if th~.j)Jl1'is unanimous.)



                                           PRESIDING JUROR



                                            Printed Name of Presiding Jur~ ~
                                                            I/ lfJ1c,,f- tPJ U
           (To be signed by those rendering the verdict if the~is not 1manimous.)

                                                    Jurors' Printed Names
                                                                                  \


                                                       C~ru-t e.s b .        5-a;;r µ ,u..el/6
                                                       /111 Cff B:t. \ ~    -},., A:N N-0N

                                                    ;e,; ~~;


                  I




                                               17
                                     Cause No. 13-03-21872


CITY OF HEMPSTEAD, TEXAS                           §      IN THE DISTRICT COURT OF
      Plaintiff,                                   §
                                                   §
and                                                §
                                                   §
CITIZENS AGAINST THE LANDFILL                      §      WALLER COUNTY, TEXAS
IN HEMPSTEAD                                       §
                                                   §
v.                                                 §
                                                   §
WALLER COUNTY, TEXAS, ET. AL.                      §
    Defendants.                                    §       506rn JUDICIAL DISTRICT

                                AGREED FINAL JUDGMENT

          Before the Court is the above-styled and numbered cause of action.   On December I,

2014, the case was called for trial. Plaintiff City of Hempstead ("Hempstead") appeared through

its attorney of record and announced ready for trial. Plaintiff-Intervenor Citizens Against the

Landfill in Hempstead ("CALH") appeared through its attorney of record and announced ready

for trial. Defendants, Waller County, Texas including the elected officials of the Waller County

Commissioners Court, in their official capacities (collectively "Waller County"), appeared in

person and by their attorney of record and announced not ready for trial. Defendant, Pintail

Landfill, LLC, ("Pintail") appeared in person and by its attorney of record and announced not

ready for trial. After denying the Motions to Abate and Requests for Continuance, a jury,

 consisting of 12 qualified jurors having been previously demanded, was duly empanelled and the

 case proceeded to trial.



                                                                                    EXHlBlT

                                                                               I B
 e+++=·             rn                                                                =
 Agreed Final Judgment                                                                    Page 1
       The Court, after examining the record and the evidence and argument of counsel, finds

that venue is proper in Waller County, that the Court has jurisdiction over the subject matter and

the parties in this case, and that the Court has jurisdiction to enter a judgment in this case.

        At the conclusion of the evidence, the Court submitted the questions of fact in the case to

the jury. The charge of the Court and the verdict of the jury are incorporated for all purposes by

reference, and attached hereto as Exhibit 1. The Parties also entered into certain Stipulations of

Fact, which are incorporated for all purposed by reference, and attached hereto as Exhibit 2.

        Following the verdict of the jury of December 18, 2014, Hempstead, CALH, Pintail

Landfill and Waller County filed a Joint Motion for Entry of Agreed Final Judgment. In said

Motion, the parties represent that they have reached a settlement agreement concerning the jury

verdict and the remaining legal and factual issues pending before the Court and have agreed to

the entry of final judgment.

        Accordingly, the Court renders the following Agreed Final Judgment:

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Waller County

Ordinance No. 2013-001 is void.

        IT IS FURTHER ORDERED that the Host Agreement between Waller County, Texas,

 and Pintail Landfill, LLC is void.

         IT IS FURTHER ORDERED that Plaintiff City of Hempstead have and recover from

 Waller County attorneys' fees in the amount of Two Hundred Forty-Five Thousand Dollars and

 no cents ($245,000).

         IT IS FURTHER ORDERED that Plaintiff-Intervenor Citizens Against the Landfill in

 Hempstead have and recover from Waller County attorneys' fees in the amount of Three

 Hundred Twenty-Five Thousand Dollars and no cents ($325,000).



 Agreed Final Judgment                                                                            Page2
       IT IS FURTHER ORDERED that the total amount of the judgment rendered will bear

interest at a rate of Five Percent (5%) per annum from the date of this judgment until paid in full.

       Pursuant to the terms of the parties' settlement agreement giving rise to this Agreed Final

Judgment, the parties do not present to this Court for adjudication, and this Court does not adjudicate,

any issue concerning any claim, defense, or assertion, whether one or more, that has been or may in

the future be raised in any forum, regarding the validity of Waller County Ordinance No. 2011-001

and/or its applicability to (a) Texas Commission on Environmental Quality MSW Registration No.

40259 (Pintail Landfill Transfer Station), (b) Texas Commission on Environmental Quality MSW

Permit Application No. 2377 (Pintail Landfill), and/or (c) all or any part of the 410.37 acre facility

site described in such Registration and Permit Application.

        All costs of court spent or incurred in this cause are to be borne by the party incurring

same. All writs and processes for the enforcement and collection of this judgment may issue as

necessary.

        All other relief requested in the live pleadings of any party that is not specifically granted

 is DENIED. This is a final judgment that disposes of all claims and parties.


         SIGNED this _ _ day of _ _ _ _ _ _ __, 2015.




                                                 TERRY L. FLENNIKEN, JUDGE PRESIDING




  Agreed Final Judgment                                                                           Page 3
AGREED AS TO FORM AND SUBSTANCE:


Art Pertile
Corey R. Ouslander                   James P. Allison
couslander@olsonllp.com              J. Eric Magee
OLSON &OLSON, L.L.P.                 e.magee@allison-bass.com
Wortham Tower, Ste. 600              Allison, Bass & Associates, LLP
2727 Allen Parkway                   402 W. 12th St.
Houston, Texas 77019                 Austin, Texas 78701
Phone: (713) 533-3800                Phone: (512) 482-0701
Facsimile: (713)533-3888             Facsimile: (512)480-0902
ATTORNEYS FOR CITY OF HEMPSTEAD      ATTORNEYS FOR WALLER COUNTY
                                     DEFENDANTS
By:_ _ _ _ _ _ _ _ _ __


                                     By:_ _ _ _ _ _ _ _ _ __


V. Blayre Pefia                      Brent Ryan
bpena@hslawmail.com                  bryan@msmtx.com
Hance Scarborough                    McElroy, Sullivan, Miller,
400 W. 15th Street, Ste. 950         Weber & Olmstead, L.L.P.
Austin, Texas 78701                  P.O. Box 12127
Phone:512-479-8888                   Austin, Texas 78711
Fascimile: 512-482-6891 fax          Phone: (512) 327-8111
                                     Facsimile: (512)327-6566
Carol Chaney                         ATTORNEYS FOR PINT AIL LANDFILL, L L C
Carol.chaney@thechaneyfirm.net
Law Office of Carol A. Chaney
820 13th Street
P.O.Box966
Hempstead, TX 77445
Phone: (979) 826-6660
Fascimile: (979) 826-8989
ATTORNEYS FOR INTERVENORS/CITIZENS
AGAINST LANDFILL



 By:_ _ _ _ _ _ _ __                  By:_ _ _ _ _ _ _ _ _ __




 Agreed Final Judgment                                                        Page4
                                   Cause No. 13-03-21872


CITY OF HEMPSTEAD, TEXAS                          §       IN THE DISTRICT COURT OF
      Plaintiff,                                  §
                                                  §
and                                               §
                                                  §
CITIZENS AGAINST THE LANDFILL                     §       WALLER COUNTY, TEXAS
IN HEMPSTEAD                                      §
                                                  §
v.                                                §
                                                  §
WALLER COUNTY, TEXAS, ET. AL.                     §
    Defendants.                                   §       506TH ruDICIAL DISTRICT

                              AGREED FINAL JUDGMENT

       Before the Court is the above-styled and numbered cause of action.     On December 1,

2014, the case was called for trial. Plaintiff City of Hempstead ("Hempstead") appeared through

its attorney of record and announced ready for trial. Plaintiff-Intervenor Citizens Against the

Landfill in Hempstead ("CALH") appeared through its attorney of record and announced ready

for trial. Defendants, Waller County, Texas including the elected officials of the Waller County

Commissioners Court, in their official capacities (collectively "Waller County"), appeared in

person and by their attorney of record and announced not ready for trial. Defendant, Pintail

Landfill, LLC, ("Pintail") appeared in person and by its attorney of record and announced not

ready for trial. After denying the Motions to Abate and Requests for Continuance, a jury,

consisting of 12 qualified jurors having been previously demanded, was duly empanelled and the

case proceeded to trial.




 Agreed Final Judgment                                                                   Page 1
       The Court, after examining the record and the evidence and argument of counsel, finds

that venue is proper in Waller County, that the Court has jurisdiction over the subject matter and

the parties in this case, and that the Court has jurisdiction to enter a judgment in this case.

       At the conclusion of the evidence, the Court submitted the questions of fact in the case to

the jury. The charge of the Court and the verdict of the jury are incorporated for all purposes by

reference, and attached hereto as Exhibit 1. The Parties also entered into certain Stipulations of

Fact, which are incorporated for all purposed by reference, and attached hereto as Exhibit 2.

        Following the verdict of the jury of December 18, 2014, Hempstead, CALH, Pintail

Landfill and Waller County filed a Joint Motion for Entry of Agreed Final Judgment. In said

Motion, the parties represent that they have reached a settlement agreement concerning the jury

verdict and the remaining legal and factual issues pending before the Court and have agreed to

the entry of final judgment.

        Accordingly, the Court renders the following Agreed Final Judgment:

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Waller County

Ordinance No. 2013-001 is void.

        IT IS FURTHER ORDERED that the Host Agreement between Waller County, Texas,

and Pintail Landfill, LLC is void.

        IT IS FURTHER ORDERED that Plaintiff City of Hempstead have and recover from

Waller County attorneys' fees in the amount of Two Hundred Forty-Five Thousand Dollars and

no cents ($245,000).

        IT IS FURTHER ORDERED that Plaintiff-Intervenor Citizens Against the Landfill in

Hempstead have and recover from Waller County attorneys' fees in the amount of Three

Hundred Twenty-Five Thousand Dollars and no cents ($325,000).



 Agreed Final Judgment                                                                            Page 2
        IT IS FURTHER ORDERED that the total amount of the judgment rendered will bear

interest at a rate of Five Percent (5%) per annum from the date of this judgment until paid in full.

       Pursuant to the terms of the parties' settlement agreement giving rise to this Agreed Final

Judgment, the parties do not present to this Court for adjudication, and this Court does not adjudicate,

any issue concerning any claim, defense, or assertion, whether one or more, that has been or may in

the future be raised in any forum, regarding the validity of Waller County Ordinance No. 2011-001

and/or its applicability to (a) Texas Commission on Environmental Quality MSW Registration No.

40259 (Pintail Landfill Transfer Station), (b) Texas Commission on Environmental Quality MSW

Permit Application No. 2377 (Pintail Landfill), and/or (c) all or any part of the 410.37 acre facility

site described in such Registration and Permit Application.

        All costs of court spent or incurred in this cause are to be borne by the party incurring

same. All writs and processes for the enforcement and collection of this judgment may issue as

necessary.

        All other relief requested in the live pleadings of any party that is not specifically granted

is DENIED. This is a final judgment that disposes of all claims and parties.


        SIGNED this _ _ day of _ _ _ _ _ _ _, 2015.




                                                TERRY L. FLENNIKEN, JUDGE PRESIDING




 Agreed Final Judgment                                                                            Page 3
AGREED AS TO FORM AND SUBSTANCE:


Art Pertile
Corey R. Ouslander                   James P. Allison
couslander@olsonllp.com              J. Eric Magee
OLSON & OLSON, L.L.P.                e.magee@allison-bass.com
Wortham Tower, Ste. 600              Allison, Bass & Associates, LLP
2727 Allen Parkway                   402 W. 12th St.
Houston, Texas 77019                 Austin, Texas 78701
Phone: (713) 533-3800                Phone: (512) 482-0701
Facsimile: (713)533-3888             Facsimile: (512)480-0902
ATTORNEYS FOR CITY OF HEMPSTEAD      ATTORNEYS FOR WALLER COUNTY
                                     DEFENDANTS
By:_ _ _ _ _ _ _ _ _ __


                                     By:_ _ _ _ _ _ _ _ _ __


V. Blayre Pefia                      Brent Ryan
bpena@hslawmail.com                  bryan@msmtx.com
Hance Scarborough                    McElroy, Sullivan, Miller,
400 W. 15th Street, Ste. 950         Weber & Olmstead, L.L.P.
Austin, Texas 78701                  P.O. Box 12127
Phone:512-479-8888                   Austin, Texas 78711
Fascimile: 512-482-6891 fax          Phone: (512) 327-8111
                                     Facsimile: (512)327-6566
Carol Chaney                         ATTORNEYS FOR PINTAIL LANDFILL, LLC
Carol.chaney@thechaneyfirm.net
Law Office of Carol A. Chaney
820 13th Street
P.O. Box966
Hempstead, TX 77445
Phone: (979) 826-6660
Fascimile: (979) 826-8989
ATTORNEYS FOR INTERVENORS/CITIZENS
AGAINST LANDFILL



By:_ _ _ _ _ _ _ _ _ __              By:_ _ _ _ _ _ _ _ _ __




Agreed Final Judgment                                                      Page4
          ru~    r "" ' • •   1   ,

·.        AT 2 : 0 1    O'Clock   p       M
          PATRICIA JAMES SPADACHENE
          BYWALL~ TEXAS
                   DEPUTY
                                      CAUSE NO.      13-03~21872


     CI1Y OF HEMPSTEAD, Texas,                        §        JN Tiffi DISTR1CT COURT OF •
          Plaintiff                                   §
                                                      §
     And                                              §
                                                      §
     CITIZENS AGAINST THE LANDFILL IN                 §
     HEMPSIB.AD,                                      §
          Plaintiff Intervenor                        §
                                                      §
     v.                                               §         WALLER COUNTY, TEXAS
                                                      §
     WALLER COUNTY, TEXAS, COUNTY                     §
     JUDGE BLENN BECKENDORFF,                         §
     COMMISSIONER FRANK POKLUDA,                      §
     COMMISSIONER STAN KITZMAN,                       §
     COMMISSIONER JER.ON BARNET,                      §
     COMMISSIONER JOHN AMSLER, and                    §            506th ruDICIAL DISTRICT
     PINTAIL LANDFILL, L.L.C.                         §
         Defendants.                                  §

                                      CHARGE OF THE COURT

     MEMBERS OF THE JURY:

            After closing arguments, you will go to the jury room to decide the case, answer the
     questions that are attached, and reach a verdict. You may discuss the case with other jurors only
     when you are all together in the jmy room.

            This case is submitted to you by asking questions about the facts, which you must decide
     from the evidence you have heard in this 1rial. You are the sole judges of the credibility of the
     witnesses 2!ld the weight to be given their testimony, but in matters of law, you must be
     governed by the inst;ructions in this charge. In discharging your responsibility on this jury, you
     will observe all the instructions which have previously been given you. I sh8ll now give you
     additional instructions which you should carefully and strictly follow during your deliberations.

             Remember my previous instructions: Do not discuss the case with anyone else, either in
     person or by any other means. Do not do any independent investigation about the case or
     conduct any research. Do not look up any words mdictionaries or an the Internet. Do not post
     info~tion about the case on the Internet. Do not share any special knowledge or experiences
     with the other jurors. Do not use your phone or any other electronic device during your
     deliberations for any reason, with.out pezmission from the Court. When you enter the jury room
     to deliberate, you must SUIIender your phone and any other electronic device.



                                                      1


                                                                                                          I
                      . ..   - ··   .   .     .... ·····•                                 ·:·..   . ...... .




        Any notes you have taken are for your own personal use. You may take your notes back
into the jury room and consult them during deliberations, but do not show or read your notes to
your fellow jurors during your deh'berati.ons. Your notes are not evidence. Each of you should
rely on your independent recollection of the evidence and not be influenced by the fact that
another juror has or has not taken notes.

       You must leave your notes with the bailiff when you are not deliberating. I will make
sure your notes are kept in a safe, secure location and not disclosed to anyone. After you
complete your deliberations, the bailiff will collect your notes, unless you choose to keep them.
When you are released from jury duty, the bailiff will promptly destroy your notes, unless you
have retained them, so that no one can read what you wrote.

Here are the instructions for answering the questions.

        1.     Do not let bias, prejudice or sympathy play any part in your decision.

        2.     .Base your answers only on the evidence admitted in court and on the law that is in
these instructions and questions. Do not consider or discuss any evidence that was not admitted
in the courtroom.

        3.       You are to make up your own minds about the facts. You are the sole judges of
 the credibility of the witnesses and the weight to give their testimony. But on matters of law,
 you must follow all of my instructions.

         4.    If my instructions use a word in a way that is different from its ordinary meaning,
 use the meaning I give you, which will be a proper legal definition.

        5.      All the questions and answers are important. No one should say that any question
 or answer is not important

        6.      Answer "yes" or "no" to all questions unless you are told 0th.en.vise. A ''yes"
 answer must be based on a preponderance of the evidence. Whenever a question requires an
 answer other than 'yes" or "no,'' your answer must be based on a preponderance of the evidence.

        The term "preponderance of the evidence" means the greater weight of credible evidence
 presented in this case. If you do not find that a preponderance of the evidence supports a ''yes"
 answer, then answer "no." A preponderance of the evidence is not measured by the number of
 witnesses or by the number of documents admitted in evidence. For a fact to be proved by a
 preponderance of the evidence, you must find that the fact is more likely true than not true.

          A fact may be established by direct evidence or by circumstantial evidence or both. A
  fact is established by direct evidence when proved by documentary evidence or by witnesses
  who saw the ·act done or heard the words spoken. A fact is established by circumstantial
  evidence when it may be fairly and reasonably inferred from other facts proved.




                                                    2
       7.     Do not decide who you think should win before you answer the questions and
then just answer the questions to match your decision. Answer each question carefully without
considering who will win. Do not discuss or consider the effect your answers will have.

         8.    Do not answer questions by drawing straws or by any method of chance.

      9.      Do not trade your answers. For example, do not say, "I will answer this question
your way if you answer another question my way."

        10.    The answers to the questions must be based on the decision of at least 10 of the 12
jurors. The same 10 jurors must agree on every answer. Do not agree to be bound by a vote of
anything less than 10 jurors, even if it would be a majority.

       AB I have said before, if you do not follow these instructions, it will be juror misconduct,
and I might have to order a new trial and start this process over again. 1bis would waste your
time and the parties' money, and would require the taxpayers to pay for another trial. If a juror
breaks any of these rules, tell that person to stop, and if such juror fails to do so, report it to the
Court.




                                                    3
· ·-··· ·::· .                                                                                         .. .. ... .. ...... .....   .




                                             DEFINITIONS & INSTRUCTIONS

                       In answering the questions below~ please follow these Q.efinitions and instructions.

                       1.     The tenn ''Waller County', includes the Waller County Commissioners Court,
                 Judge Glenn Beckendorff and Waller County Commissioners Frank Pokluda, Stan Kitzman,
                 JeronBamett, ~dJohnAmsler.

                       2.      Waller County is a governmental body.

                        3.     All questions for the Jury relate to the time period on or before February _13, 2013.




                                                                   4
..   ·.· .   ... ... ..                                            - • a •O •   •••• •   '   : .... ~ - ." ' " ' "   "'!   .. .... ·····•   •   I




                          DEFINITIONS AND INSTRUCTIONS FOR QUESTION NUMBERS 1, 2, 3, AND 4

                             1.      A governmental body may consult with its attorney in executive session to discuss
                     the legal issues raised in connection. with a proposed contract or a proposed ordinance, but it may
                     not discuss non-legal matters.

                                    a.        "Non-legal matters" include but are not limited to: (1) merits of enacting
                                              an ordinance; (2) merits of a proposed contract; (3) financial
                                              considerations of a proposed contract; or (4) matters of public policy; or
                                              (5) merits of an application.

                                     b.       Legal issues include advice given to Waller County regarding the legal
                                              ramifications of facts and information and the legality of a proposed
                                              contract or proposed ordinance.

                             2.     "Deliberation" means a verbal exchange during a meeting between a quorum of a
                      governmental body, or between a quorum of a governmental body and another person,
                      co~cerning an issue within the jurisdiction of the governmental body or any public business.

                             3.      "Meeting'' means!

                                     a.        A deliberation between a quorum of a governmental body or between a
                                               quorum of a governmental body and another person, during which public
                                               business or public policy over which the governmental body has
                                               supervision or control is discussed or considered or during which the
                                               governmental body takes formal action, or

                                      b.       A gathering:
                                                i.    That is conducted by the governmental body;
                                               ii.    At which a quorum of members of the govetnmen.tal body is
                                                      present;
                                              iii.    That has been called by the governmental body, and;
                                              iv.     At which the members receive information from, give information
                                                      to, ask questions of, or receive questions from any third person,
                                                      including an employee of the governmental body, about the public
                                                      business or public policy over which the governmental body has
                                                      supervision or control.

                              4.         "Closed Meeting" means a meeting to which the public does not have access.

                               5.        "Quorum" means a majority of a governmental body.

                               6.        A "walking quorum" occurs when members of a governmental body gather in
                                         numbers th.at do not physically constitute a quorum at any one time but who,
                                         through successive gatherings, secretly, and intentionally, discuss a public matter
                                         with a quorum of that body at a place other than a posted meeting.
                                                                                                                                                    \
                                                                                     5
                                                                                                                                                    I
                                                                                                                                                    I
                    .   ·:   ..::.··.:: •: :: . ···----·--·· ·:.   ··-.   -: ·   ·:,




                                                QUESTION NUMBER 1

        Do you find that the Waller County Commissioner's Court deliberated non-legal matters
relating to Ordinance 2013-001 in a closed meeting?

       Answer: --~~,_e_s           __ (''Yes" or ''No")




I




                                                                                 6
      . ...   . ... ...   ·····-· .. .   . . ·--···   ....    .. .. ................




                                                        QUESTION NUMBER2

        Do you find that the Waller County Commissioner's Court deliberated non-legal matters
relating to the Host Agreement in a closed meeting?

                                                         ("Yes" or "No")




                                                                         7
                             . . • .•• . ·• ••t                   ••• •.   '" ' ···-,,   • ••• •·-· -   •''"-·-·   • •••••I

                                                                                                                              !L
                                                                                                                              I




                                    QUESTION NUMBER 3

      Do you find that at least three (3) members of the Waller County Commissioners Court
enga~ed in
         a walking quorum related to the following items below?

       (a)   HostAgreement

       (b)   Ordinance 2013-901




                                                  8
                  ..... ..•                               •   • •• • · ·-J   · - ·· ...•-• • ••   • ··-·-· •   •• •   I   .. . .,




                                  QUESTION NUMBER 4

       "Negotiate" means to try to reach an agreement or compromise by discussion with others.

       Do you find that one or more members of the Waller County Gommissioners Court acted
as a committee, authorized by at . least three (3) members of the Commissioners Court, to
negotiate the terms of the following items before presentation to the Waller County
Commissioners Court for a vote?

       Answer "Yes" or ''No" for each ofth.e following.

       (a)    Host Agreement               Answer: ---.j-+-e_S______ (''Yes" or "No")

       (b)    Ordinance 2013-001            Answer: -~,,..._e5_____ (''Yes" or "No")




                                                9
...   •.   ·1                             .. ............,    ··.·.····-·-·   ... ___   ,   ... ......,   .   ........ .. .. ······· ..,




                                      .                                                                                                    11¥
      If you answered "yes" to Question Number 4(a) or 4(b), answer Question Number/ 5,
otherwise, do not answer Question Number 5,

                                   QUESTION NUMBER 5

        Do you find that there were any committee meetings held that were not open to the public
relating to the following?

           (a)   Host Agreement                 Answer: _...,.~_5......____ ("Yes" or "No")

           (b)   Ordinance 2013-001             Answer: -~~e_5                     ___ ("Yes" or ''No")




                                                                                                                                                 /




                                                         10
                            •    .. ·· 1· .. ·-..   ··· •· •· · ., ... . . ···- ·· · .. . .. ,   . . . • ·.:·   ~ ·; · ·-   ·. ··· ·· ..   .,




       If you answered "yes" to Question Number 4(a) or 4(b)J answer Question Number 6J
otherwise, do not answer Question Number 6 and proceed to Question Number 7,


                     INS1RUCTION FOR QTIES110N NUMBER 6

      A "rubber stamp" occurs when a committee's recommendations are approved without
meaningful discussion.

                                      QUESTION NUMBER 6

       Do you find that the Commissioners' vote at the Febniary 13J 2013 open meeting was a
rubber stamp of the follow.ing items?

       (~)    l!ost.A.greement                           Answer: --:!:~s.--'-e"5._____ ("Yes" or ''No")

       (b)    Ordinance 2013-001                          Answer: _L\--o:::re_5_____ ("Yes" or ''No")
                                                                                     d




                                                                    11
           .~·.lo· · ·   ......,: ...   • ·i · • .,! • ~'!"_:.! •   • • • .:.~~.   ·   . . ...   ..
                                                                                                           • · :. : .: :1 ··· : ··   ·········\




                     INSTRUCTION FOR QUFSTIONNUMBERS 7 THROUGH 9

        Public information means info:nnation that is written, produce4, collected, assembled, or
maintained under a law or otdinance or in connection with the transaction of official business.
Public Information includes all documents, regardless of physical form or characteristics, created
or received by Waller County in the transaction of public business. Public information includes,
but is not limited to, e-mails, text messages, and other electronic recordings.

       Waller County is required to preserve and manage its Public Information in accordance
with applicable rules and laws governing the destruction and other disposition of state and local
government records or Public Information.

        Each Waller County Commissioner and the Waller County Judge is the officer for public
infonnation and the custodian of the information created or. received by that county
commissioners' office. Waller County or the elected county officer for information of that
elective county office may determine a time for which information that is not currently in Use
will be preserved, subject to any applicable rule or law governing the destruction and other
disposition of state and local government records or public information.

          As an officer for public infonn.ation, each Waller County Commissioner or County
 Judge is responsible for the release of public information. Each is required to: (1) make public
 informa,tion available for public inspection and copying; (2) carefully protect public information
 from deterioration, alteration, mutilation, loss, or unlawful removal; and (3) repair, renovate, or
 rebind public information as necessary to maintain it properly.

          Each officer for public information is required to prominently display a sign containing
 basic infonnation about the rights of a requestor, the responsibilities of a govemmental body, and
 the procedures for inspecting or obtaining a copy of public information. The officer shall display
 the sign at one or more places in the administrative offices of the governmental body where it is
 plainly visible to members of the public and employees of the governmental body whose duties
 include receiving or responding to requests under this chapter.

         As officers for public infonn.ation, Waller County Commissioners and the Waller County
 Judge must promptly produce public information for inspection, duplication, or both upon
 request by any person for public information: "Promptly" means as soon as possible under the
 circumstances, that is, within a reasonable time, without delay. If an officer for public
 infonnation cannot produce public inforination for inspection or duplication within 10 business
 days after the date the information is requested, the officer must certify th.at fact in writing to the
 requester and set a date and hour within a reasonable time when the information will be available.
 for inspection or duplication.




                                                                                                      12
-   ··' '· ........ ······   .... .... ... .. .. ·-·. ... ...   .   . .. .. .




                                                                     QUESTION NUMBER 7

                          Do you find that County Judge Glenn Beckendorff failed to comply with any of the
                   following?

                                 (a) Protecting public information from deterioration, alteration, mutilation, loss, or
                                     unlawful removal;

                                 (b) Displaying a sign containfilg basic information about the rights of a requestor, the
                                     responsibilities of a governmental bo.dy, and the procedures for inspecting or
                                     ob:taining a copy of public .information. at one or more places in the administrative
                                     offices of the governmental body where it is plainly visible to members of the public
                                     and employees of the governmental body;

                                  (c) Promptly producing public information for inspection, duplication, or both upon
                                      request by any person for public information;

                                  (d) Certifying in writing to the requester within 10 business days after the date the
                                      .information was requested, that public information requested could not be produced
                                      for inspection or duplication;

                                  (e) Notifying the requester within 10 business days after the request of a date and hour
                                      within a reasonable time when the information would be available for inspection or
                                      duplication to the requestor.

                                                                                                   ("Yes" or "No")




                                                                                13
                                                             . .. .. ...... ... ...... ..   ···· ··~· 7 •• ·   .. ···--· ··········    .   . . ..   .. .   . ..




                                  QUESTION NUMBER 8

      Do you :find that Waller County Precinct Two Commissioner Frank Pokluda failed to
comply with any of the following?

       (a) Protecting public information from deterioration, alteration, mutilation,                                      ~oss,       or
           unlawful removal;

       (b) Displaying a sign containing basic information about the rights of a requestor, the
           responsibilities of a governmental body, and the proc~dures . for inspecting or
           obtaining a copy of public information at one or more places in the administrative
           offices of the governmental body where it is plainly visiple to members of the public
           and employees of the governmental body;

       (c) Promptly producing public information for inspection, duplication, or both upon
           request by any person for public infonnation;

       (d) Certifying in writing to the requestor within 10 business days after the date the
           information was requested, that publiq information requested could not be produced
           for inspection or duplication;

        (e) Notifying the requestor within 10 business days after the request of a date and hour
            within a reasonable time when the information would be available for inspection or
            duplication to the requester.

                                             Answer: ---'~o.+.e..=:....,,...)_ _ _ C'Yes" or "No")




                                                                      I




                                                 14
                         ... . ...... . .... ,.... ... .... ......,,._. ....... ··--··· ....
                                                                  _    _                       . .. ....   .. ······
                                                                                                           •           .




                                      QUESTION NUMBER 9

Do you find that Waller County Precinct Four Commissioner Stan Kitzman failed to comply with
any of the following?

       (a) Protecting public information from deteriorationJ alteration, mutilation, loss, or
           unlawful removal;

       (b) Displaying a sign containing basic information about the rights of a requester, the
           responsibilities of a governmental bodyJ and the procedures for inspecting or
           obtaining a copy of public information at one or more places in the administrative
           offices of the governmental body where it is plainly visible to members of the public
           and employees of the governmental body;

       (c) Promptly producing public information for inspection, duplication, or both upon
           request by any person for public information;

       (d) Certifying in writing to the requester within 10 business days after the date the
           information was requested, that public information requested could not be produced
           for inspection or duplication;

        (e) Notifying the requestor within 10 business days after the request of a date and hour
            within a reasonable time when the information would be available for inspection or
            duplication to the requestor.

                                                      Answer: _~~-e. s'---__
                                                                     ..      ("Yes" or ''No")




                                                            15
                               .... . ... .... ...   ............... 1o1·- ·- ... ,;•-. ...... , .




        After you retire to the jury room, you will select your own presiding juror. The first thing
the presiding juror will do is to have this complete charge read aloud and then you will deliberate
upon your answers to the questions asked.

       It is the duty of the presiding juror-

                1.     to preside during your deliberations,

               2.      to see that your deliberations are conducted in an orderly manner and in
                       accordance with the instructions in this charge,

                3.     to write out and band to the bailiff any communicatlons concerning the
                       case that you desire to have delivered to the judge,

                4.      to vote on the questions,

                5.      to write your answers to the questions in the spaces provided, and

                6.      to certify to your verdict in the space provided for the presiding juror's
                        signature or to obtain the signatures of all the jurors who agree with the
                        verdict if your verdict is less than lmanimous.

        You should not discuss the case with anyone, not even with other members of the jury,
 unless all of you are present and assembled in the jury room. Should anyone attempt to talk to
 you about the case before the verdict is returned, whether at the courthouse, at your home, or
 elsewhere, please inform the judge of this fact.

        If you have a question, you must submit such question in writing to the Court. The
 Presiding Juror must write out the question, sign same and hand the note to the Bailiff, who will
 present it to the Court Do not discuss _the question with the Bailiff.

         When you have answered all the questions you are required to answer under the
 instructions of the judge and your presiding juror has placed your answers in the spaces provided
 and signed the verdict as presiding juror or obtained the signatures, you will inform the bailiff at
 the door of the jury room tha.t you have reached a verdict, and then you will return. into co
 with your verdict




                                                                 16
                                         Certificate
                                            .                   .

herewith return same into court as our verdict.            Verd
                                                              Ic..-..Y
                 (To be signed by the presiding jmor if th~lS unanirnous.)
                                                                              r
       We, the jury, have answered the above and foregoing questions as herein indicated, and
                                                                        r/J

                                           PRESIDlNG JUROR



                                            Printed Name of Presiding Jur~ ~
                                                                               u
                                                              llflfJ1c.,,f- ll71
           (To be signed by those rendering the verdict if the)Y!Y is not unanimous.)

                                                      Jurors' Printed Names
                                                                                   I


                                                       CiA.me.s 'D. SrE;r µ u-e0 6
                                                       fl/ Ic. f-f B:f- ~ fA . J._ A-N N0 N

                                                      Jz,~ :z~:




                                                                                         '·

                                                 17
                                     CAUSE NO. 13-03-21872

CITY OF HEMPS1EAD, Texas,                         §        IN TIIE DISTRICT COURT OF
     Plaintiff                                     §
                                                   §
And                                                §
                                                   §
CITIZENS AGAINST TIIE LANDFILL IN                  §
HEMPSTEAD,                                         §
     Plaintiff Intervenor                          §
                                                   §
v.                                                 §         WALLER COUNTY, TEXAS
                                                   §
WALLER COUNTY, TEXAS, COUNTY                       §
JUDGE BLENN BECKENDORFF,                           §
COMMISSIONER FRANK POKLUDA,                         §
COMMISSIONER STAN KITZMAN,                          §
COMMISSIONERJERON BARNET,                           §
COMMISSIONER JOHN AMSLER, and                       §         5066 JUDICIAL DISTRICT
PINTAIL LANDFILL, L.L.C.                            §
    Defendants.                                       §

                             AGREED STIPULATIONS OF FACT

             COMES NOW Plaintiff City of Hempstead, Plaintiff Intervenor Citizens Against

      the Landfill in Hempstead, and Defendants Waller County, Texas, County Judge Glenn

      :Be            -, - - - . . . . - - -
                                                          Jt;d7ri /J/'°'51~..,                   I
                                                                                                 t~
19, 2012. The Waller County agenda notices and minutes for these meetings do not

claim Texas Government Code § 551.0725 as authority for entering executive session.

        Further, Waller County Commissioners Court did not meet any of the

requirements to deliberate business or financial issues relating to a contract being

negotiated, which are enumerated in Texas Government Code§ 551.0725. Specifically,

(1) the Waller County Commissioners Court did not vote unanimously that deliberation

would have a. detrimental effect on the position of the         Commissio~ers   Court in

negotiating with a third person before conducting the closed meeting; (2) the attorney

advising the Waller Collllty Commissioners Court did not issue a written determination

that deliberation in an open meeting would have a detrimental effect qn the position of

 the Com.missioners Court in negotiating with a third person before conducting the closed

 meeting; and (3) the Waller County Commissioners Court did not make a tape recording

 of the closed meeting.

 II.     Agreed Stipulation of Fact Regarding E:1.traterritorW Jurisdiction of City of
         Hempstea~

         Tue Ordinance 2013.001 authorizes and allows disposal of solid waste within

 certain areas of the City of Hempstead's extraterritorial jurisdiction ("ETJ"). Those

 certain areas consist of the areas described jn Exhibit A of Ordinance 2013·001 that are

 within one mile of the yity limits of the City of Hempstead.

  ID.    Agreed Stipulation of Fact that the Host Agreement is a Contract.
         The Host Agreement is a contract.




  AGREED STIPULATIONS OF FACT                                                    Pagc2 of3
Agreed:

Kelly Dempsey                    J. Eric Magee
Kdempsey@olsonllp.com            e.magee@allison-bass.com
Corey R. Ouslander               Allison, Bass & Associates, LLP
couslander@olsonllp.com          402 W. 121b St
OLSON & OLSON, L.L.P.            Austin, Texas 78701
Wortbmn Tower, Ste. 600          Phone: (512) 482-0701
2727 Allen Parkway               Facsimile: (512)480-0902
Houston, Texas 77019             ATIORNEYS FORWALLER COUNTY
Phone: (713) 533-3800            DEFENDANTS
Facsimile: (713)533-3888
ATTORNEYS OR CITY OF HEMPSTEAD
            ,A(~')/
By:_ __.GL-..,c....i~~~'-----

V. Blayre Pena                    Brent Ryan
bpena@hslawmail.com               bryan@msmtx.com
Wesley P; McGuffey                McElroy, Sullivan, Miller,
 wmcguffey@hslawmail.com          Weber & Olmstead, L.L.P.
 Hance Scarborough, LLP           P.O. Box 12127
 400 W. 15th Street, Ste. 95·0    Austin, Texas 78711
 Austin, Texas 78701              Phone: (512) 327-8111
 Phone;512-479-8888               Facsimile: (512)327-6566
 Facsimil~: 512-482-6891 fax      ATTORNEYS Fon PINTAIL LANDFILL, LLC

 Carol Chaney
 Carolchaney@thechaneyfirm.net
 Law Office of Carol A. Chaney
 820 13th Street
 P.O. Box966
 Hempstead, TX 77445
 Phone: (979) 826-6660
 Facsimile: (979) 826-8989


                                   By:~
 ATTORNEYS FOR
 INTERVENORS/CrnzENS AGAINST
 LANDFILL




  AGREEDSTIPULA.TIONSOFFACT                                        Page 3 of3
EXHIBIT F
      THE STATE OF TEXAS                §
                                        §       KNOW ALL MEN BY THESE PRESENTS:
      COUNTY OF WALLER                  §

                RESOLUTION IN SUPPORT OF MOTION TO DISMISS
           Concerning Becke11dmff et. al. v. City of Hempstead, et. al., No. 14-15-00322-CV,
              011 Appeal from the 5061/t J11dicial Dfa·trict Court of Waller County Texas

WHEREAS, following the verdict of the jury of December 18, 2014 in case entitled, City of
Hempstead and Citizens Against the Landfill in Hempstead v. Waller County, Texas, et al.;
Cause No. 13-03-21872, all parties filed a Joint Motion for Entry of Agreed Final Judgment;
and


WHEREAS in the Agreed Final Judgment signed on February 20, 2015, all parties to the suit
represented that they had reached a settlement agreement concerning the jury verdict and the
remaining legal and factual issues pending before the Court; and


WHEREAS the Commissioners Court of Waller County, Texas finds that the Judgment was
final and disposed of all claims and parties and became binding; and


WHEREAS a Notice of Appeal from the Agreed Final Judgment was then filed on April 2,
2015 by Glenn Beckendorff, purporting to be in his official capacity as Waller County Judge;
and


WHEREAS Frank Pokluda and Stan Kitzman both purporting to be in their official capacities
as Commissioner Precinct 2, and Commissioner Precinct 4, respectively, joined in the Notice of
Appeal filed by Glenn Beckendorff; and


WHEREAS, the appellants Glenn Beckendorff, Frank Pokluda, and Stan Kitzman have no
authority and standing to appeal the Agreed Final Judgement because appellants have ceased to
hold office after December 31, 2014, and


WHEREAS, the Commissioners Court of Waller County, Texas has given no authorization to
pursue an Appeal of the Agreed Final Judgment, and
                                                                                               EXHIBIT

                                                                                      I A
    WHEREAS, the Commissioners Court does not seek to disturb the Agreed Final Judgment
    reached with all parties in the original suit;

    NOW THEREFORE, BE IT RESOLVED, that Waller County acting by and through its
    Commissioners Court respectfully requests that the Court of Appeals for the Fourteenth District
    of Texas dismiss the current pending matter entitled, Glenn Beckendorff. in his Offica/ Capacity
    as 1Valler County Judge, et al. v. City ofHempstead. et al; Cause No. 14-15-00322, and
    authorizes and instructs Waller County District Attorney, Elton R. Mathis to file a Motion to
    Dismiss on behalf of Waller County.

    PASSED and APPROVED on the            /~CA..da   of J          vote of   if ayes and     -&-.   nays
                                                                             1   abstained




    ATTEST




.-
~




                 .·
EXHIBIT G
                     IN THE COURT OF APPEALS
              -------JUDICIAL DISTRICT OF TEXAS
                          HOUSTON, TEXAS

                               GLENN BECKENDORFF,
                                                                  Appellant,

                                           v.

                       CITY OF HEMPSTEAD, TEXAS,
            CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD, and
                          PINTAIL LANDFILL, LLC,

                                                                  Appellees.


STATE OF TEXAS             )
                           )
COUNTY OF HARRIS           )

                                     AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Floyd Glenn Beckendorff, a person whose identity is known to me, who upon his

oath first administered by me, stated the following:

       1.    My name is Floyd Glenn Beckendorff. I am over 21 years of age and

am otherwise fully capable of making this affidavit. I have personal knowledge of the

facts stated in this affidavit, and they are true and correct.

      2.     I was County Judge of Waller County at all times relevant to this lawsuit

except after December 31, 2014 when I did not seek re-election.


                                           1

                                                            EXHIBIT     A
      3.     It was my understanding that I was no longer going to be a party to the

lawsuit after December 31, 2014 because I was no longer an elected official.

Further, it was not necessary that I participate. It was the office of Judge of the

County that was being sued--not the individual.

      4.     I further understood that I did not and would not have representation

through counsel selected by the insurer for the county after December 31, 2014 but

would not need any such representation.

      5.     Ever since the verdict was rendered, I had intended to consider an

appeal if one was available or necessary.

      6.     After a review by David Carp of the Court's file on March 11, 2015, I

found out through David Carp about the alleged "Agreed Final Judgment."

      7.     I was not a part of any negotiations directed to an agreed final judgment

of which I would be a part of or affected by. And I was not aware of any negotiations

that were in progress.

      8.     The failure to file the Notice of Appeal by March 23rd was not deliberate

or intentional but was the result of inadvertence, mistake or mischance due to

whether I was represented by counsel, whether I was a party to the suit and what I

consider failure to receive notice of the negotiations regarding the "Agreed Final

Judgment."




                                          2
     FURTHER AFFIANT SAYETH NAUGHT.




       SUBSCRIBED AND SWORN TO BEFORE ME on thiM       ay of April , 2015
to certify which witness my hand and seal of office.




                 ANN JACOBS
            MY COMMISSION EXPIRES
                 ~17,2016
                     IN THE COURT OF APPEALS
             _ _ _ _ _ _ _ JUDICIAL DISTRICT OF TEXAS
                          HOUSTON, TEXAS

                             GLENN BECKENDORFF,

                                                              Appellant,
                                       v.

                      CITY OF HEMPSTEAD, TEXAS,
           CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD, and
                         PINTAIL LANDFILL, LLC,

                                                              Appellees.


STATE OF TEXAS           )
                         )
COUNTY OF HARRIS )

                                  AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally

appeared David A. Carp, a person whose identity is known to me, who upon

his oath first administered by me, stated the following:

      1.      My name is David A. Carp. I am over 21 years of age and am

otherwise fully capable of making this affidavit. I have personal knowledge of

the facts stated in this affidavit, and they are true and correct.



                                        1
                                                        !EXHIBIT~
      2.     I am an attorney duly licensed to practice law in the State of Texas

for over 30 years and am a partner in Herzog & Carp.

      3.     I was contacted by Floyd Glenn Beckendorff about a lawsuit

involving several Waller County political entities. My understanding was that

a jury verdict had been rendered in December, 2014. Judge Beckendorff had

not run for re-election and thus ceased to be a public official as of December

31, 2014. Judge Beckendorff wanted to be in a position to appeal.

      4.     I talked to several attorneys associated with the case who

indicated they felt that TRAP 7.2 calls for automatic substitution of public

officers, and that because of Judge Beckendorff's status he was no longer a

party to the suit and that the newly elected county judge had become a party

to the suit in Judge Beckendorff's place.

      5.     I analyzed the status of the suit and reviewed the court's file. At

this time I found that an "Agreed Final Judgment" had been signed by the trial

court even though Judge Beckendorff apparently had no knowledge or

participation.

      6.    If Judge Beckendorff is going to have remedies adjudicated

against him in the Judgment, he should not be denied any opportunity


                                        2
allowing due process of appeal or other challenge, which cannot be properly

addressed without this requested extension of time.




     FURTHER AFFIANT SAYETH NAUGHT.




       SUBSCRIBED AND SWORN TO BEFORE ME on April 3, 2015 to
certify which witness my hand and seal of office.



                                         Notary Public in
                                         State of Texas
                 ANN JACOBS
             MY COMMISSION EXPIRES
                  Apll 17, 2016




                                     3
EXHIBIT H
                                                                            LLP
                                                         ATTORNEYS AT LAW




                                            May 14, 2015


Mr. David A. Carp                                               Via Fax: (713)781-4797
Herzog & Carp                                                   and email: dcarp@hcmlegal.com
427 Mason Park Boulevard
Katy, Texas 77450

       Re:     Cause No. 14-15-00322; Glenn Beckendorff, in his Offical Capacity as Waller
               County Judge, et al. v. Ciy of Hempstead, et al.; in the Fourteenth Court of
               Appeals, Houston, Texas.

Mr. Carp,

         We have now had a chance to review the record and conduct some additional research
concerning this appeal. This letter will outline the steps we intend to take on behalf of our
clients, the City of Hempstead and CALH.

       First, we will file a motion to transfer to the First Court of Appeals. Such a transfer is in
accordance with the First and Fourteenth Courts' local rules. The courts have a good reason for
enacting these rules, and we think they will appreciate us getting the case in the correct court.

        Second, we will file a notice to the court that the individuals named in the notices of
appeal are no longer the officials for Waller County. Suits against individuals in their official
capacities are suits against the governmental entity. See City of El Paso v. Heinrich, 284 S.W.3d
366, 373 (Tex. 2009). Recognizing this, the Texas Rules of Appellate Procedure provide for an
automatic substitution of the current officeholder when the officeholder changes. See Tex. R.
App. P. 7.2(a). Accordingly, this appeal by your clients in their official capacities requires that
the current officials be substituted for the current named appellants.

        Third, because suits against individuals in their official capacities are suits against the
governmental entity, and your clients were sued in their official capacities, we will file a motion
to show authority. As I understand it, you do not represent Waller County, the governmental
entity against whom this suit was brought, both directly and by suing its officials in their official
capacity.

       Fourth, we will be filing a motion to dismiss on three basic grounds .

        1.     Judge Beckendorff s notice of appeal was not timely. A timely notice of
               appeal is a jurisdictional prerequisite. A motion for extension of time may
               be filed within 15 days of the date the notice of appeal was due, which I
               believe Judge Beckendorff complied with. See Tex. R. App. 26.3.
               However, to be a valid motion for extension of time, the motion must
               include a reason for the late filing under Rules 26.3 and 10.5(b), as well as


               Wortham Tower, Suite 600 I2727 Allen Parkway I Houston, Texas 77019-2 I 33
                         Telephone (713) 533 -3800 Facsimile (713) 533-3888
                                          www.olsonllp.com
May 14, 2015
David A. Carp
Page 2

                the Verburgt v. Dorner line of cases. Judge Beckendorffs motion does
                not contain a reasonable explanation for the late filing. As for your other
                clients, their notices of appeal are timely only if Judge Beckendorff s is ,
                timely. See Tex. R. App. P. 26.l(d).

       2.       Because the individuals named as your clients are no longer the elected
                officials of Waller County, your named clients have no standing to pursue
                this appeal. As stated above, a suit against individuals in their official
                capacity is a suit against the governmental entity. Because they are no
                longer representatives of Waller County, your clients are not proper
                parties to this suit.

       3.       The lawyers representing Waller County and its elected officials signed an
                agreed judgment and joined in a motion for entry of that judgment. There
                was no indication that Waller County or its elected officials disagreed with
                the judgment or intended to appeal any portion of that judgment.
                Therefore, the elected officials of Waller County have waived the right to
                complain of the agreed judgment on appeal. See Exch., Inc. v. Long., 821
S.W.2d 265, 275 (Tex. App.-Houston [1st Dist.] 1991, writ denied)
                ("Generally, a party who files a motion for rendition of a judgment waives
                its right to complain about that judgment") (citing Litton Indus. Prods.,
                Inc. v. Gammage, 668 S.W.2d 319, 322 (Tex. 1984)).

         Fifth, and finally, we will file a motion for sanctions on the grounds that this appeal is
frivolous. See Tex. R. App. P. 45. As of now, we have limited the time spent on this matter.
However, to move forward with researching and presenting these motions, and to gather the
necessary documents from the record of the trial court and elsewhere (e.g., the official election
results for the Waller County judge and commissioners) will involve considerable time by us and
our respective staffs. Thus, the attorneys' fees sought as sanctions may be significant. We will
also explore any other appropriate avenue for recovering the attorneys' fees incurred as a result
of this appeal.

       Please consider this letter an inquiry for certificate of conference purposes for the
motions to transfer, substitute the correct officials, and to show authority. We will assume
opposition to the motion to dismiss unless you inform me differently. We hope we can have a
productive dialogue about this. To that end, one or the both of us will call you later.
Alternatively, please feel free to call us when you have the opportunity. If we do not hear from
you by Tuesday, May 19, we will assume you are opposed to all the motions mentioned above
and begin preparing the motions for filing.
May 14, 2015
David A. Carp
Page 3

                                                      Very truly yours,




                                                      Eric C. Farrar
                                                      For the City of Hempstead




                                                      Blayre Pena
                                                      For CALH


EF/lb

cc:
Elton Mathis
Ruhee Leonard
Attorneys for Waller County and its elected officials in their official capacity
EXHIBIT I
                              NO. 01-15-00523-CV

GLENN BECKENDORFF, IN HIS                    §      IN THE FIRST COURT OF
OFFICIAL CAPACITY AS                         §
WALLER COUNTY JUDGE, ET. AL                  §
                                             §                         APPEALS
v.                                           §
                                             §
CITY OF HEMPSTEAD AND                        §
CITIZENS AGAINST THE                         §
LANDFILL IN HEMPSTEAD                        §               HOUSTON, TEXAS



                     AFFIDAVIT OF V. BLAYRE PENA

STATE OF TEXAS   §
                 §
COUNTY OF TRAVIS §

      BEFORE ME, the undersigned Notary Public on this day, personally
appeared V. Blayre Pefia, known to me to be the person whose name is subscribed
hereto, and after being duly sworn on her oath stated the following:

       1.   My name is V. Blayre Pefia. I am an attorney and partner with the
law firm Hance Scarborough, LLP. I am a member in good standing with the State
Bar of Texas and have never been subject to any disciplinary action by the State
Bar of Texas. I am of sound mind, over the age of eighteen, have never been
convicted of a felony, and am otherwise competent to make this affidavit.

       2.    I am the attorney of record for Appellee Citizens Against the Landfill
in Hempstead. I have personal knowledge of the facts stated in this affidavit and in
the foregoing Motion to Dismiss and Motion for Sanctions. I was the lead trial
attorney for CALH resulting in the Agreed Final Judgment the subject of this
appeal, and I was also the lead appellate attorney for CALH related to the pre-trial
appellate proceedings. The facts within this affidavit and the foregoing Motion are
true and correct.



                                         1
      3.     Exhibit A, B, C, D, E, F, G, and H are true and correct copies.

      4.     Since 6 April 2015, the date appellant Beckendorff filed his notice of
appeal, I have performed 20 hours of work on this matter, including:

             a) Review of the litigation file for this matter;
             b) Review of appellants' notice of appeal and appellant Beckendorffs
                motion for extension of time;
             c) Researching the authority of former elected officials to bring or
                defend official capacity suits;
             d) Researching elements of the court's jurisdiction, and requirements
                for standing and capacity;
             e) Preparing and coordinating with counsel for the City of Hempstead
                sending the letter explaining the baseless nature of this appeal;
             f) Preparing and filing the Motion to Dismiss and Motion for
                Sanctions;
             g) Conferring with all parties' counsel concerning the various
                motions; and
             h) Preparing this affidavit in support of damages.

       5.     Due to the nature of this case and the amount of time spent thus far in
this appeal, it is my opinion that reasonable attorney's fees in this case total at least
$7,500.00. Based on the hour reasonably spent on this appeal thus far, this
represents an hourly rate of $375.00, which is reasonable rate for a civil lawyer
practicing in this area.

      6.     Should this appeal proceed, additional attorney's fees will be incurred.
In my opinion, given the unusual aspects of this case, the large record from the
underlying trial, and the number of parties, full briefing on the merits will require
an additional 30 hours, minimum, of reasonable and necessary work, depending on
the nature and number of issues raised by appellants. Based on an hourly rate of
$375.00, this represents an additional $11,250.00 in reasonable and necessary
attorney's fees.


       7.    Should the Court grant oral argument, additional attorney's fees will
be incurred. In my opinion, full preparation for oral argument will require an
additional 20 hours, minimum, of reasonable and necessary work, depending on
the nature and number of issues raised by appellants. Based on an hourly rate of


                                            2
$375.00, this represents an additional $7,500.00 m reasonable and necessary
attorney's fees.


       8.     My opinions are based upon my training and experience as a lawyer,
and an analysis of various other factors. With regard to my training as a lawyer, I
graduated from the University of Tulsa, School of Law in 2005. I started my
practice in Round Rock with the law firm of Dietz & Jarrard, P.C. In 2009, I
joined the litigation section of Hance Scarborough, LLP. During my career as an
attorney, I have focused my practice almost exclusively on civil litigation. I have
handled multiple cases, both from the plaintiff and defendant sides. I have
provided testimony, previously as an expert witness, in state court and make it a
general practice to keep abreast of the legal fees that are being charged by my
peers and colleagues.

      9.     I have reviewed the factors in Rule 1.04 of the Texas Rules of
Professional Conduct, as well as Texas Supreme Court precedent of Arthur
Anderson and Chapa. I believe the applicable factors expressed in those cases and
Rule 1.04 supports my opinions. Specifically, I analyzed the time and labor (factor
1) and believe that the time spent by me was required, reasonable and necessary.

       10. I am aware of many of the legal rates charged by lawyers in Austin,
Hempstead, and Houston. Based on my discussions with attorneys from the
Hempstead and Waller County area, the fee customarily charged by lawyers in the
locality for similar legal services ranges between $250.00 and $500.00 (factor 3).
This factor also supports the reasonableness and amount of CALH' s request for
fees.

       11. As it relates to factor 7, our firm works very hard to maintain a
reputation in the community and to maintain its professional ability at the highest
level. I believe these are appropriate factors to consider in setting a reasonable fee.
In my opinion, the fees and expenses charged in this frivolous appeal would be
customary for any other lawyer of similar experience, reputation, and skill. At all
times, we have attempted to handle these matters in a professional manner, abiding
by the Texas Lawyer's Creed, and striving to prepare a work product that was
commensurate with the sophistication of the case and the expectations of courts in
Waller County and the First Court of Appeals. It is my opinion that we met the
level of skill necessary to handle this case.



                                           3
       12. I do not believe the other factors in Rule 1.04 affect the analysis on
the reasonableness of the fees sought by CALH.

       13. Based upon all these factors, I believe the fees incurred by CALH in
filing the motion to dismiss and motion for sanctions, as well as anticipated fees
should the appeal not be dismissed, are reasonable and necessary.

      FURTHER AFFIANT SAYTH NOT.




      SWORN TO AND SUBSCRIBED before me by V. Blayre Pena on this
18th day of June, 2015, to certify which witness my hand and seal of office.



                          MARY PICKETT
                      WI COMMISSION EXPIRES
                           July 29, 2016




                                              4